EXHIBIT 10.2

 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

 

 

 

 

 

 

 

 

 

A350XWB FAMILY

 

P U R C H A S E   A G R E E M E N T

 

B E T W E E N

 

A I R B U S  S.A.S.

 

as Seller

 

 

A N D

 

AIR LEASE CORPORATION

 

as Buyer

 

 

 

 

 

 

 

 

 

 

 

Reference :    CLC-CT1103521

 

 

EXECUTION VERSION – Air Lease Corporation

Page 1 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

C O N T E N T S

 

CLAUSES

 

TITLES

 

 

 

0

 

DEFINITIONS AND INTERPRETATION

 

 

 

1

 

SALE AND PURCHASE

 

 

 

2

 

SPECIFICATION

 

 

 

3

 

PRICES

 

 

 

4

 

PRICE REVISION

 

 

 

5

 

PAYMENTS

 

 

 

6

 

MANUFACTURE PROCEDURE - INSPECTION

 

 

 

7

 

CERTIFICATION

 

 

 

8

 

TECHNICAL ACCEPTANCE

 

 

 

9

 

DELIVERY

 

 

 

10

 

EXCUSABLE DELAY

 

 

 

11

 

INEXCUSABLE DELAY

 

 

 

12

 

WARRANTIES AND SERVICE LIFE POLICY

 

 

 

13

 

PATENT AND COPYRIGHT INDEMNITY

 

 

 

14

 

TECHNICAL DATA AND SOFTWARE SERVICES

 

 

 

15

 

SELLER REPRESENTATIVES SERVICES

 

 

 

16

 

TRAINING SUPPORT AND SERVICES

 

 

 

17

 

SUPPLIER AND ACS SUPPLIER PRODUCT SUPPORT

 

 

 

18

 

BUYER FURNISHED EQUIPMENT AND AIRBUS CONTRACTED SUPPLIER EQUIPMENT

 

 

 

19

 

INDEMNIFICATION AND INSURANCE

 

 

 

20

 

TERMINATION

 

 

 

21

 

ASSIGNMENTS AND TRANSFERS

 

 

 

22

 

MISCELLANEOUS PROVISIONS

 

 

EXECUTION VERSION – Air Lease Corporation

Page 2 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

C O N T E N T S

 

 

 

EXHIBITS

 

TITLES

 

 

 

 

 

 

Exhibit A

 

SPECIFICATION

 

 

A-1: A350-900 BASELINE SPECIFICATION

 

 

A-2: A350-1000 BASELINE SPECIFICATION

 

 

 

 

 

 

Exhibit B

 

B-1: FORM OF A SPECIFICATION CHANGE NOTICE

 

 

B-2: FORM OF A MANUFACTURER’S SPECIFICATION CHANGE NOTICE

 

 

 

 

 

 

Exhibit C

 

AIRCRAFT PRICE REVISION FORMULA

 

 

 

 

 

 

Exhibit D

 

FORM OF CERTIFICATE OF ACCEPTANCE

 

 

 

 

 

 

Exhibit E

 

FORM OF BILL OF SALE

 

 

 

 

 

 

Exhibit F

 

SERVICE LIFE POLICY — LIST OF ITEMS

 

 

 

 

 

 

Exhibit G

 

TECHNICAL DATA INDEX

 

 

 

 

 

 

Exhibit H

 

MATERIAL SUPPLY AND SERVICES

 

 

 

 

 

 

Exhibit I

 

LICENSES AND ON LINE SERVICES

 

 

EXECUTION VERSION – Air Lease Corporation

Page 3 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

A350XWB FAMILY PURCHASE AGREEMENT

 

 

 

 

This A350XWB Family Purchase Agreement (the “Agreement”) is made this 1st day of
February 2013

 

 

 

BETWEEN:

 

 

 

AIRBUS S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 1 Rond-Point Maurice Bellonte, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814 (the “Seller”),

 

 

 

and

 

 

 

AIR LEASE CORPORATION a corporation organised and existing under the laws of the
State of Delaware, U.S.A. having its principal place of business at  2000 Avenue
of the Stars, Suite 1000N, Los Angeles, California 90067, U.S.A. (the “Buyer”).

 

 

 

 

 

WHEREAS subject to the terms and conditions of this Agreement, the Seller
desires to sell the Aircraft to the Buyer and the Buyer desires to purchase the
Aircraft from the Seller.

 

 

NOW THEREFORE IT IS AGREED AS FOLLOWS:

 

 

EXECUTION VERSION – Air Lease Corporation

Page 4 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

0 -        DEFINITIONS

 

For all purposes of this Agreement (defined below), except as otherwise
expressly provided, the following terms will have the following meanings:

 

ACS Reference Price – as defined in Clause 3.2

 

Affiliate – means (a) with respect to the Buyer, any other person or entity
directly or indirectly controlling, controlled by or under common control with
the Buyer; and (b) with respect to the Seller, any other person or entity
involved in the manufacture, product support, leasing or financing of Airbus
aircraft, where such person or entity is directly or indirectly controlling,
controlled by or under common control with the Seller.

 

Airbus Contracted Suppliers (ACS) Equipment has the meaning set out in Clause
12.3.2.1.2.

 

Airbus Contracted Suppliers Support Agreements has the meaning set out in Clause
12.3.2.1.3.

 

ACS Suppliers has the meaning set out in Clause 12.3.2.1.1.

 

Agreement - this Airbus A350 Family purchase agreement, including all exhibits
and appendices attached hereto, as the same may be amended or modified and in
effect from time to time.

 

AirbusWorld - as defined in Clause 14.10.1.

 

Aircraft - individually and/or collectively the A350-900 and/or the A350-1000
Aircraft.

 

A350-900 or A350-900 Aircraft - an Airbus A350-900 model aircraft to be sold by
the Seller and purchased by the Buyer pursuant to this Agreement, including the
Airframe, the Propulsion Systems, and any part, component, furnishing or
equipment installed in or on such aircraft at Delivery.

 

A350-1000 or A350-1000 Aircraft - an Airbus A350-1000 model aircraft to be sold
by the Seller and purchased by the Buyer pursuant to this Agreement, including
the Airframe, the Propulsion Systems, and any part, component, furnishing or
equipment installed in or on such aircraft at Delivery.

 

A350XWB Family Aircraft Description Document - as the context requires, either
A350XWB Family Aircraft Description Document – Issue 1.1, dated
22nd October 2012 or any subsequent issue thereof applicable at the time of
equipment selection.

 

A350-900 Standard Specification - the A350-900 standard specification document
Number V000.09000, Issue 1.2, dated 22nd October 2012, a copy of which has been
annexed hereto as Exhibit A including the following design weights:

 

MTOW:

268.0 metric tons

MLW:

205.0 metric tons

MZFW:

192.0 metric tons

 

A350-1000 Standard Specification has the meaning set forth in Clause 2.1.2.1
including the following weights:

 

MTOW:

308.0 metric tons

MLW:

233.0 metric tons

MZFW:

220.0 metric tons

 

Aircraft Training Services - all flight support services including but not
limited to any and all training courses, flight training, flight assistance,
line training, line assistance and more generally all flights

 

 

EXECUTION VERSION – Air Lease Corporation

Page 5 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

of any kind performed by the Seller, its agents, employees or subcontractors,
and maintenance support, maintenance training (including Practical Training),
training support of any kind performed on aircraft and provided to the Buyer
pursuant to this Agreement.

 

Airframe - any A350-900 or A350-1000 Aircraft, excluding the Propulsion Systems
therefor.

 

Aircraft Base Price has the meaning set out in Clause 3.1.

 

Aircraft Price Revision Formula is set out in Exhibit C.

 

ATA Specification - recommended specifications developed by the Air Transport
Association of America reflecting consensus in the commercial Aviation industry
on accepted means of communicating information, conducting business, performing
operations and adhering to accepted practices.

 

Aviation Authority - when used with respect to any jurisdiction, the government
entity that, under the laws of such jurisdiction, has control over civil
aviation or the registration, airworthiness or operation of civil aircraft in
such jurisdiction.

 

Balance of the Final Price has the meaning set out in Clause 5.4.

 

Basic ADD has the meaning set out in Clause 2.1.2.1.

 

BFE Engineering Definition has the meaning set out in Clause 18.1.2.1.

 

BFE Premium Class Seats has the meaning set out in Clause 18.1.10.

 

Bill of Sale has the meaning set out in Clause 9.2.2.

 

Business Day - with respect to any action to be taken hereunder, a day other
than a Saturday, Sunday or other day designated as a holiday in the jurisdiction
in which such action is required to be taken.

 

Buyer Furnished Equipment (BFE) - as defined in Clause 18.1.1.

 

Certificate of Acceptance - as defined in Clause 8.3.

 

Contractual Definition Freeze or CDF - means in relation to any Aircraft, the
date by which the contractual definition of an Aircraft must be finalized and
all SCNs need to have been executed by the Buyer in order to enable their
incorporation into the manufacturing of the Aircraft and Delivery of the
Aircraft in the Scheduled Delivery Month..

 

Customization Milestones Chart - as defined in 2.4.

 

Declaration of Design and Performance or DDP - the documentation provided by an
equipment manufacturer guaranteeing that the corresponding equipment meets the
requirements of the Specification, the interface documentation as well as all
the relevant certification requirements.

 

Delivery - the transfer of title to the Aircraft from the Seller to the Buyer in
accordance with Clause 9.

 

Delivery Date - the date on which Delivery occurs.

 

Delivery Location - the facilities of the Seller at the location of final
assembly of the Aircraft.

 

Development Changes - as defined in Clause 2.2.2.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 6 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

DGAC - the Direction Générale de l’Aviation Civile of France or any successor
thereto.

 

EASA - European Aviation Safety Agency or any successor thereto.

 

Excusable Delay - as defined in Clause 10.1.

 

Export Certificate of Airworthiness - an export certificate of airworthiness
and/or Statement of Conformity issued by the Aviation Authority of the Delivery
Location.

 

FAA - the U.S. Federal Aviation Administration or any successor thereto.

 

Final Price - as defined in Clause 3.3.

 

Goods and Services - any goods, excluding Aircraft, and services that may be
purchased by the Buyer from the Seller or its designee.

 

Ground Training Services - all training courses performed in classrooms
(classical or Airbus CBT courses), full flight simulator sessions, fixed base
simulator sessions, field trips and any other services provided to the Buyer on
the ground pursuant to this Agreement and which are not Aircraft Training
Services.

 

GTC - means the General Terms and Conditions of Access to and Use of AirbusWorld
set forth in Part 2 to Exhibit I.

 

Inexcusable Delay - as defined in Clause 11.1.

 

Initial Operator - the first operator of an Aircraft following Delivery to it
hereunder.

 

LBA - Luftfahrt-Bundesamt of Germany or any successor thereto.

 

Major ACS - means ACS seats, ACS IFE and ACS connectivity equipment selectable
as ACS Equipments from the A350XWB Family Aircraft Description Document.

 

Manufacture Facilities - the various manufacture facilities of the Seller, its
Affiliates or any subcontractor, where the Airframe or its parts are
manufactured or assembled.

 

Manufacturer Specification Change Notice (MSCN) - as defined in Clause 2.2.2.1.

 

Material has the meaning set out in Clause 1.2 of Exhibit H.

 

Operator - any operator of any Aircraft following Delivery hereunder

 

Predelivery Payment - any of the payments made or to be made pursuant to Clause
5.3.

 

Predelivery Payment Reference Price - as defined in Clause 5.3.2.

 

Propulsion Systems - as set out in Clause 2.3.

 

Propulsion Systems Manufacturer - means the manufacturer of the Propulsion
Systems as set out in Clause 2.3.

 

Qualification Date - means, in relation to any relevant Aircraft, the deadline
required by the Seller in the relevant Aircraft customization milestones chart
or an alternative date as mutually agreed by the Seller, the Buyer and the ACS
Supplier by which the Buyer must ensure that it has provided or caused the
respective ACS Suppliers to provide the Seller with the BFE Engineering
Definition in respect of the BFE Premium Class Seats and the DDP in respect of
the Branded ACS Equipment.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 7 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

Ready for Delivery — with respect to any Aircraft, the time when (i) the
Technical Acceptance Process has been completed in accordance with Clause 8 and
(ii) all technical conditions required for the issuance of the Export
Airworthiness Certificate and/or Statement of Conformity, as applicable, have
been satisfied.

 

Scheduled Delivery Month - as defined in Clause 9.1.

 

Secured Area of Airbus World – as defined in Clause 14.10

 

Seller Furnished Equipment or SFE corresponds to items of equipment that are
identified in the Specification as being furnished by the Seller.

 

Seller’s Representatives - the representatives of the Seller referred to in
Clause 15.

 

Seller Representatives Services - the services provided by the Seller to the
Buyer and from the Buyer to the Seller pursuant to Clause 15.

 

Seller Service Life Policy - as defined in Clause 12.2.

 

Spare Parts - the items of equipment and material that may be provided pursuant
to Exhibit H.

 

Specification – either (a) the Standard Specification if no SCNs are applicable
or (b) if SCNs are issued, the Standard Specification as amended by all
applicable SCNs.

 

Specification Change Notice (SCN) - as defined in Clause 2.2.1.

 

Standard Specification –the A350-900 Standard Specification or the A350-1000
Standard Specification, as applicable.

 

Supplier - any supplier of Supplier Parts.

 

Supplier Part - as defined in 12.3.1.1.2.

 

Supplier Product Support Agreement - as defined in 12.3.1.1.3.

 

Technical Coordination Meeting — has the meaning set out in Clause 18.2.3.

 

Technical Data - as defined in Clause 14.1.

 

Termination Event - as defined in Clause 20.1.

 

Total Loss - as defined in Clause 10.4

 

Training Conference - as defined in Clause 16.1.3.

 

Type Certificate - as defined in Clause 7.1

 

Warranted Part - as defined in Clause 12.1.1.

 

The definition of a singular in this Clause 0 will apply to plurals of the same
words.

 

Except as provided in Clause 22.6.4, references in this Agreement to an exhibit,
schedule, article, section, subsection or clause refer to the appropriate
exhibit or schedule to, or article, section, subsection or clause in this
Agreement.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 8 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

Each agreement defined in this Clause 0 will include all appendixes, exhibits
and schedules thereto. If the prior written consent of any person is required
hereunder for an amendment, restatement, supplement or other modification to any
such agreement and the consent of each such person is obtained, references in
this Agreement to such agreement will be to such agreement as so amended,
restated, supplemented or modified.

 

References in this Agreement to any statute will be to such statute as amended
or modified and in effect at the time any such reference is operative.

 

The term “including” when used in this Agreement means “including without
limitation” except when used in the computation of time periods.

 

Technical and trade terms not otherwise defined herein will have the meanings
assigned to them as generally accepted in the aircraft manufacturing industry.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 9 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

1 -

 

SALE AND PURCHASE

 

 

 

 

 

The Seller will sell and deliver to the Buyer, and the Buyer will purchase and
take delivery of the Aircraft from the Seller, subject to the terms and
conditions contained in this Agreement.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 10 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

2

 

SPECIFICATION

 

 

 

2.1

 

Aircraft Specification

 

 

 

2.1.1

 

A350-900 Aircraft Specification

 

 

 

2.1.1.1

 

The Aircraft will be manufactured in accordance with the A350-900 Standard
Specification, a copy of which has been annexed hereto as Exhibit A, as may
already have been modified or varied prior to the date of this Agreement by the
Specification Change Notices listed in Exhibit A-1.

 

 

 

2.1.1.2

 

[*]

 

 

 

2.1.1.3

 

The Seller agrees to inform the Buyer of any Standard Specification evolutions
that the Seller is offering for incorporation in the A350-900 aircraft.

 

 

 

2.1.2

 

A350-1000 ADD — Basic Features

 

 

 

2.1.2.1

 

The Buyer acknowledges that, at the date of signature of this Agreement, the
design development of the A350-1000 is in the process of being finalized and
that the Aircraft definition corresponding to the Aircraft Base Price set forth
in Clause 3 of the Agreement is reflected by the basic aircraft features and
functionalities set forth in the Seller’s current reference document for the
A350-1000 model, A350-1000 Aircraft Description Document — Basic Features, Issue
K dated as of 22nd October 2012 (the “Basic ADD”), as may already have been
modified or varied prior to the date of this Agreement by the Specification
Change Notices listed in Exhibit A-2 (“ADD SCNs”).

 

 

 

 

 

Notwithstanding the foregoing, it is understood that each such Basic ADD will be
superseded by an initial “A350-1000 Standard Specification”, and that the
Aircraft will be manufactured in accordance with such Standard Specification, as
may already have been modified or varied by the ADD SCNs. It is understood that,
subject to the Seller’s certification, industrial and commercial constraints,
some equipment currently set forth in the Basic ADDs may be replaced by
equipment with equivalent functions, but that in no event will such Standard
Specification contain any fewer equivalent basic aircraft features and
functionalities than the Basic ADD.

 

 

 

 

 

[*]

 

 

 

 

 

The Seller agrees to inform the Buyer of any Standard Specification evolutions
that the Seller is offering for incorporation in the A350-1000 aircraft.

 

 

 

2.1.2.2

 

A350XWB Aircraft — Comprehensive Offer

 

 

 

 

 

In addition to the A350-900 Standard Specification and the A350-1000 Basic ADD,
and for the purpose of offering a comprehensive view of the available standard
and optional A350XWB aircraft features for all three (3) models at the current
stage of the development process, the Seller has also issued an A350XWB Family
Aircraft Description Document. This document includes, in addition to the basic
aircraft features and functionalities set forth in the A350-900 Standard
Specification and the Basic ADD, under sections marked “Customization”, the
options foreseen at the date hereof. For the sake of clarity, it is agreed and
understood that such options

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 11 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

constitute the Seller’s customization offer. When such options call for the
installation of equipment, such equipment will be either SFE, ACS Equipment or
BFE.

 

 

 

2.1.2.3

 

In each of the A350-900 Standard Specification and the Basic ADD, an appendix
lists equipment that will be Airbus Contracted Suppliers (ACS) Equipment to be
fitted on the Aircraft. Such ACS Equipment will be supplied by manufacturers
qualified by the Seller as ACS Suppliers. Those contracted at the date hereof
are listed in the A350XWB Family Aircraft Description Document.

 

 

 

 

 

The Buyer may proceed with the definition of the cabin exclusively through the
selection of catalogue cabin solutions and options (“Catalogue Items”) developed
by the Seller in the then applicable A350XWB Family Aircraft Description
Document at the time of customization, or may in addition thereto elect to opt
for BFE Premium Class Seats, as defined in Clause 18.1.11 hereunder.

 

 

 

2.1.2.4

 

Without prejudice to Clause 22.13 of the Agreement, in the event of any
inconsistency between the terms of this Agreement and the terms contained in the
A350-900 Standard Specification or the Basic ADD, the terms of this Agreement
will prevail over the terms of the A350-900 Standard Specification or the Basic
ADD, as applicable, to the extent of such inconsistency. For the purpose of this
Clause 2.1, the term Agreement will not include the A350-900 Standard
Specification or the Basic ADD, as applicable.

 

 

 

2.1.3

 

Specification

 

 

 

 

 

The Aircraft will be manufactured in accordance with the Specification.

 

 

 

2.2

 

Specification Amendment

 

 

 

 

 

The parties understand and agree that the Specification may be further amended
following signature of this Agreement in accordance with the terms of this
Clause 2.

 

 

 

2.2.1

 

Specification Change Notice

 

 

 

 

 

The Specification may be amended by written agreement between the parties in a
Specification Change Notice (SCN). Each SCN will be substantially in the form
set out in Exhibit B1 and will set out the SCN’s Aircraft embodiment rank and
will also set forth, in detail, the particular change to be made to the
Specification and the effect, if any, of such change on design, performance,
weight, Delivery Date of the Aircraft affected thereby and on the text of the
Specification. An SCN may result in an adjustment of the Aircraft Base Price,
which adjustment, if any, will be specified in the SCN.

 

 

 

2.2.2

 

Development Changes

 

 

 

 

 

The Specification may also be amended to incorporate changes deemed necessary by
the Seller to improve the Aircraft, prevent delay or ensure compliance with this
Agreement (“Development Changes”), as set forth in this Clause 2.

 

 

 

2.2.2.1

 

Manufacturer Specification Changes Notices

 

 

 

 

 

The Specification may be amended by the Seller through a Manufacturer
Specification Change Notice (“MSCN”), which will be substantially in the form
set out in Exhibit B2 hereto and will set out the MSCN’s Aircraft embodiment
rank as well as, in detail, the particular change to be made to the
Specification and the effect, if any, of such change on performance, weight,
Aircraft Base Price, Delivery Date of the Aircraft

 

 

EXECUTION VERSION – Air Lease Corporation

Page 12 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

affected thereby and interchangeability or replaceability requirements under the
Specification.

 

 

 

 

 

Except when the MSCN is necessitated by an Aviation Authority directive or by
equipment obsolescence, in which case the MSCN will be accomplished without
requiring the Buyer’s consent, if the MSCN adversely affects the performance,
weight, Aircraft Base Price, Delivery Date of the Aircraft affected thereby or
the interchangeability or replaceability requirements under the Specification,
the Seller will notify the Buyer of a reasonable period of time during which the
Buyer must accept or reject such MSCN. If the Buyer does not notify the Seller
of the rejection of the MSCN within such period, the MSCN will be deemed
accepted by the Buyer and the corresponding modification will be accomplished.

 

 

 

2.2.2.2

 

In the event of the Seller revising the Specification to incorporate Development
Changes, which have no adverse effect on any of the elements as set forth in
2.2.2.1 above, such revision will be performed by the Seller without the Buyer’s
consent.

 

 

 

 

 

In such cases, the Buyer will have access to the details of such changes through
the relevant application in AirbusWorld.

 

 

 

2.3

 

Propulsion Systems

 

 

 

 

 

The Airframe will be equipped with a set of two Rolls Royce Trent XWB engines
(the “Propulsion Systems”).

 

 

 

 

 

 

Rolls Royce Trent XWB

 

 

 

 

 

 

A350-900

 

 

Rolls Royce Trent XWB84 (84,000 lbs thrust)

 

 

 

 

 

 

A350-1000

 

 

Rolls Royce Trent XWB97 (97,000 lbs thrust)

 

 

 

 

 

 

 

2.4

 

Customization Milestones Chart

 

 

 

 

 

 

 

 

Within a reasonable period following signature of the Agreement, the Seller will
provide the Buyer with a customization milestones chart (the “Customization
Milestone Chart”), setting out how far in advance of the Scheduled Delivery
Month of the Aircraft:

 

 

 

 

 

·

the Buyer needs to take certain decisions and actions; and

 

 

 

 

 

 

·

the Buyer needs to provide certain information and documentation; and

 

 

 

 

 

 

·

the Buyer shall select ACS Equipment and/or BFE Premium Class Seats; and

 

 

 

 

 

 

·

the TCM for ACS Equipment or ITCM for BFE Premium Class Seats, if applicable,
shall be held; and

 

 

 

 

 

 

·

Qualification Date, if applicable, shall occur; and

 

 

 

 

 

 

·

CDF shall occur.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 13 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

3

 

PRICES

 

 

 

3.1

 

Aircraft Base Price

 

 

 

3.1.1

 

The Aircraft Base Price is the sum of:

 

 

 

 

 

(i)

the base price of the Aircraft as defined in the Standard Specification for
A350-900 or Basic ADD for A350-1000 (excluding Buyer Furnished Equipment and ACS
Equipment), which is :

 

 

 

 

 

 

US $ [*]

for A350-900

 

 

 

US $ [*]

for A350-1000

 

 

 

 

 

(ii)

the sum of the base prices of any and all SCNs set forth in Exhibit A-1 or
Exhibit A-2, as applicable, which is :

 

 

 

 

 

 

US $ [*]

for A350-900

 

 

 

US $ [*]

for A350-1000

 

 

 

3.1.2

 

The Aircraft Base Price has been established in accordance with the average
economic conditions prevailing in December 2010, January 2011, February 2011 and
corresponding to a theoretical delivery in January 2012.

 

 

 

3.2

 

ACS Equipment Price

 

 

 

 

 

The price and, if applicable, the price revision of ACS Equipment for the
Aircraft will be the subject of an agreement between the ACS Suppliers and the
Buyer and communicated to the Seller in accordance with Clause 18.2.4 of this
Agreement.

 

 

 

 

 

Notwithstanding the foregoing, it is understood that ACS Equipment for the
Aircraft will be purchased by the Seller, in accordance with the agreed terms as
set forth in Clause 18.2.4, and invoiced to the Buyer in accordance with Clause
3.3.

 

 

 

 

 

The following reference amounts (the “ACS Reference Price”) may be used as a
budgetary guide for the ACS Equipment for the Buyer’s Aircraft:

 

 

 

 

 

ACS Pax Seats and IFE Equipment:

 

 

 

 

 

US $ [*]

for A350-900

 

 

US $ [*]

for A350-1000

 

 

 

 

 

at economic conditions prevailing for a theoretical delivery in January 2012.

 

 

 

3.3

 

Final Price

 

 

 

 

 

The Final Price of the Aircraft will be the sum of:

 

 

 

 

 

(i)

the Aircraft Base Price as adjusted to the applicable Delivery Date of such
Aircraft in accordance with Clause 4; and

 

 

 

 

 

 

(ii)

the aggregate of all increases or decreases to the Aircraft Base Price as agreed
in any Specification Change Notice or part thereof applicable to the

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 14 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

 

Aircraft subsequent to the date of this Agreement as adjusted to the Delivery
Date of such Aircraft in accordance with Clause 4; and

 

 

 

 

 

 

(ii)

the price of any and all ACS Equipment selected by the Buyer in the applicable
Seller’s A350XWB Family Aircraft Description Document and purchased by the
Seller, either at the then applicable catalogue price or in accordance with the
terms and conditions agreed between the Buyer and the ACS Suppliers and
communicated to the Seller as described in Clause 18.2.4; and

 

 

 

 

 

 

(iv)

any other amount resulting from any other provisions of this Agreement and/or
any other written agreement between the Buyer and the Seller relating to the
Aircraft.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 15 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

4

 

PRICE REVISION

 

 

 

 

 

The Aircraft Base Price and the base price of the SCNs relating to the Airframe
are subject to revision up to and including the Delivery Date in accordance with
the Aircraft Price Revision Formula, as set forth in Exhibit “C”.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 16 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

5

 

PAYMENT TERMS

 

 

 

5.1

 

Seller’s Account

 

 

 

 

 

The Buyer will pay the Predelivery Payments, the Balance of the Final Price and
any other amount due by the Buyer in immediately available funds in United
States dollars to:

 

 

 

 

 

 

 

 

Beneficiary Name: AIRBUS

 

 

 

 

 

account identification:  [*]

 

 

 

 

 

with:

 

 

 

 

 

BNP PARIBAS

 

 

SWIFT: BNPAUS3NXXX

 

 

ABA: 026007689

 

 

Corporate Banking 787

 

 

Seventh Avenue

 

 

New York, NY 10019

 

 

USA

 

 

 

 

 

 

 

 

 

 

 

or to such other account as may be designated by the Seller in writing.

 

 

 

5.2

 

INTENTIONALLY LEFT BLANK

 

 

 

5.3

 

Predelivery Payments

 

 

 

5.3.1

 

Predelivery Payments are nonrefundable (although amounts equal to Predelivery
Payments may be paid to the Buyer pursuant to Clause 11.3) and will be paid by
the Buyer to the Seller for the Aircraft.

 

 

 

5.3.2

 

The Predelivery Payment Reference Price for an Aircraft to be delivered in
calendar year T is determined in accordance with the following formula:

 

 

 

 

 

A =      [*]

 

 

 

 

 

where

 

 

 

 

 

A =      the predelivery payment reference price for an Aircraft to be delivered
in calendar year T;

 

 

 

 

 

Pb =     the Aircraft Base Price plus the ACS Reference Price;

 

 

 

 

 

N =      (T – 2012)

 

 

 

 

 

T =      the year of Delivery of such Aircraft.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 17 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

5.3.3

 

Predelivery Payments will be paid according to the following schedule:

 

 

Payment Date

 

 

 

Percentage of
Predelivery Payment
Reference Price

1st Payment

 

On signature of this Agreement

 

[*]%

 

 

 

 

 

 

 

No later than the first Business Day of each of the following months:

 

 

 

 

 

 

 

 

 

 

 

 

2nd Payment

 

-The [*] month before the Scheduled Delivery Month of each Aircraft

 

[*]%

3rd Payment

 

-The [*] month before the Scheduled Delivery Month of each Aircraft

 

[*]%

4th Payment

 

-The [*] month before the Scheduled Delivery Month of each Aircraft

 

[*]%

 

 

 

 

 

5th Payment

 

-The [*] month before the Scheduled Delivery Month of each Aircraft

 

[*]%

 

 

 

 

 

 

 

 

 

 

 

TOTAL PAYMENT PRIOR TO DELIVERY

 

[*]%

 

 

 

In the event of the above schedule resulting in any Predelivery Payment falling
due prior to the date of signature of the Agreement, such Predelivery Payments
will be made upon signature of this Agreement.

 

 

 

5.3.4

 

The Seller will be entitled to hold and use any Predelivery Payment as absolute
owner thereof, subject only to the obligation (such obligation itself subject to
the provisions of Clause 5.6) to deduct an amount equal to Predelivery Payments
from the Final Price of the Aircraft, when calculating the Balance of the Final
Price of the Aircraft. The Seller will be under no obligation to segregate any
Predelivery Payment, or any amount equal thereto, from the Seller’s funds
generally.

 

 

 

5.3.5

 

If (i) Predelivery Payment(s) [*] is overdue [*] (the “Late Predelivery
Payment”); the Seller will have, in addition to any remedy under the Agreement,
no obligation to deliver any or all of the Aircraft remaining to be delivered
under the Agreement within their respective Scheduled Delivery Month(s).

 

 

 

 

 

Upon receipt of the full amount of all delayed Predelivery Payments, together
with any amount due pursuant to Clause 5.7, the Seller will inform the Buyer of
new Scheduled Delivery Month(s) consistent with the Seller’s other commitments
and production capabilities.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 18 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

5.4

 

Payment of Balance of the Final Price of the Aircraft

 

 

 

 

 

Before the Delivery Date or concurrent with the Delivery of each Aircraft, the
Buyer will pay to the Seller the Final Price of such Aircraft less the full
amount of all Predelivery Payments received by the Seller for such Aircraft (the
“Balance of the Final Price”)

 

 

 

 

 

The Seller’s receipt of the full amount of all Predelivery Payments and of the
Balance of the Final Price of the Aircraft, including any amounts due under
Clause 5.8, are a condition precedent to the Seller’s obligation to deliver such
Aircraft to the Buyer.

 

 

 

5.5

 

Taxes

 

 

 

5.5.1

 

The amounts stated in this Agreement to be payable by the Buyer are exclusive of
value added tax (“VAT”) chargeable under the laws of the country of the delivery
location of the Aircraft and accordingly the Buyer shall pay any VAT chargeable
in respect of supplies to the Buyer as contemplated by this Agreement.

 

 

 

5.5.2

 

The Seller shall pay all other Taxes, duties or similar charges of any nature
whatsoever levied, assessed, charged or collected for or in connection with the
manufacture, assembly, sale and delivery of any of the Aircraft, services,
instructions and data delivered or furnished under the Agreement provided such
charges have been promulgated and are enforceable under the laws of the country
of the delivery location of the Aircraft.

 

 

 

5.5.3

 

The Buyer shall bear the costs of and pay any and all Taxes, duties or similar
charges of any nature whatsoever not assumed by the Seller under Clause 5.6.2
including but not limited to any duties or Taxes due upon or in relation to the
importation or registration of the Aircraft in the Buyer’s or the relevant
lessee’s country, as applicable, and/or any withholdings or deductions levied or
required in the Buyer’s country in respect of the payment to the Seller of any
amount due by the Buyer under this Agreement.

 

 

 

 

 

[*]

 

 

 

 

 

“Taxes” means any present or future tax, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any governmental authority or any
political subdivision or taxing authority thereof or therein.

 

 

 

5.6

 

Application of Payments

 

 

 

 

 

Notwithstanding any other rights the Seller may have at contract or at law, the
Buyer and the Seller hereby agree that should any amount (whether under this
Agreement or under any other agreement between the Buyer and its Affiliates on
the one hand and the Seller and its Affiliates on the other hand and whether at
the stated maturity of such amount, by acceleration or otherwise) become due and
payable by the Buyer or its Affiliates, and not be paid in full in immediately
available funds on the date due, then the Seller will have the right to debit
and apply, in whole or in part, the Predelivery Payments paid to the Seller by
the Buyer against such unpaid amount. The Seller will promptly notify the Buyer
in writing after such debiting and application, and the Buyer will immediately
pay to the Seller the amount required to comply with Clause 5.3.3.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 19 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

5.7

 

Overdue Payments

 

 

 

5.7.1

 

If any payment due to the Seller under this Agreement including but not limited
to any Predelivery Payment, commitment fee, option fee for the Aircraft as well
as any payment due to the Seller for any spare parts, data, documents, training
and services, is not received on the due date, without prejudice to the Seller’s
other rights under this Agreement and at law, the Seller will be entitled to
claim from the Buyer, and the Buyer will promptly pay to the Seller upon receipt
of such claim, an agreed fixed amount destined to compensate the Seller for the
negative consequences, costs, losses and expenses, that the Seller may suffer as
a result of such late payment. The amount of such compensation will be
calculated using [*] on the amount of such overdue payment, counting from and
including the due date of payment up to the day prior to the date when the
payment is received by the Seller. The Seller’s right to receive such interest
will be in addition to any other rights of the Seller hereunder or at law.

 

 

 

5.8

 

Proprietary Interest

 

 

 

 

 

Notwithstanding any provision of law to the contrary, the Buyer will not, by
virtue of anything contained in this Agreement (including, without limitation,
any Predelivery Payments hereunder, or any designation or identification by the
Seller of a particular aircraft as an Aircraft to which any of the provisions of
this Agreement refers) acquire any proprietary, insurable or other interest
whatsoever in any Aircraft before Delivery of and payment for such Aircraft, as
provided in this Agreement.

 

 

 

5.9

 

Payment in Full

 

 

 

 

 

The Buyer’s obligation to make payments to the Seller hereunder will not be
affected by and will be determined without regard to any setoff, counterclaim,
recoupment, defense or other right that the Buyer may have against the Seller or
any other person and all such payments will be made without deduction or
withholding of any kind. The Buyer will ensure that the sums received by the
Seller under this Agreement will be equal to the full amounts expressed to be
due to the Seller hereunder, without deduction or withholding on account of and
free from any and all taxes, levies, imposts, duties or charges of whatever
nature, except that if the Buyer is compelled by law to make any such deduction
or withholding the Buyer will pay such additional amounts to the Seller as may
be necessary so that the net amount received by the Seller after such deduction
or withholding will equal the amounts that would have been received in the
absence of such deduction or withholding.

 

 

 

5.10

 

Other Charges

 

 

 

 

 

Unless expressly stipulated otherwise, any charges due under this Agreement
other than those set out in Clauses 5.2, 5.3 and 5.8 will be paid by the Buyer
at the same time as payment of the Balance of the Final Price or, if invoiced
after the Delivery Date, within thirty (30) days after the invoice date.

 

 

 

5.11

 

Cross-Collateralisation

 

 

 

5.11.1

 

The Buyer hereby agrees that, notwithstanding any provision to the contrary in
this Agreement, in the event that the Buyer should fail to make any material
payment owing under this Agreement or under any other purchase agreement for
aircraft between the Buyer and the Seller and/or any of their respective
Affiliates (the “Other Agreement”), the Seller may:

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 20 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

(i)

 

withhold payment to the Buyer or its Affiliates of any sums that may be due to
or claimed by the Buyer or its Affiliates from the Seller or its Affiliates
pursuant to this Agreement or any Other Agreement, including Predelivery
Payments, unless or until the default under this Agreement or the Other
Agreement is cured or remedied; and

 

 

 

(ii)

 

apply any amount of any Predelivery Payment it then holds under this Agreement
in respect of any of the Aircraft as well as any other monies held pursuant to
any Other Agreement (collectively the “Relevant Amounts”) in such order as the
Seller deems appropriate in satisfaction of any amounts due and unpaid by the
Buyer or its Affiliates and to compensate for any losses and/or damages the
Seller or its Affiliates may suffer as a result of the Buyer’s or its
Affiliates’ failure to make payments in a timely manner under this Agreement or
any Other Agreement. The Buyer acknowledges that the application of any of the
Relevant Amounts as aforesaid may result in the Buyer or its Affiliates being in
default (unless such default is otherwise cured or remedied) in relation to the
agreement in respect of which such Relevant Amounts were originally granted or
required to be paid, as the case may be.

 

 

 

 

 

The rights granted to the Seller in the preceding paragraphs (i) and (ii) are
without prejudice and are in addition to and will not be deemed a waiver of any
other rights and remedies the Seller or its Affiliates may have at law or under
this Agreement or any Other Agreement, including the right of set-off.

 

 

 

5.11.2

 

In the event that the Seller applies any amount of any Predelivery Payment it
then holds under this Agreement in respect of any of the Aircraft in
satisfaction of the amount due and unpaid by the Buyer or its Affiliates or to
compensate for losses and/or damages to the Seller or its Affiliates as a result
of the Buyer’s or its Affiliates’ failure to make payment in a timely manner
under the Agreement or any Other Agreement, then the Seller will notify the
Buyer to that effect. Within three (3) working days of issuance of such
notification, the Buyer will pay by wire transfer of funds immediately available
to the Seller the amount of the Predelivery Payment that has been applied by the
Seller as set forth above.

 

 

 

 

 

Failure of the Buyer to pay such amount in full, will entitle the Seller to
(i) collect interest on such unpaid amount in accordance with Clause 5.8.1
hereof from the fourth (4th) working day following the Seller’s written request
to the Buyer for such payment and (ii) treat such failure as an additional
termination event for which the Seller will be entitled to the remedies
available under Clause 20.2 of the Agreement.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 21 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

6

 

MANUFACTURE PROCEDURE - INSPECTION

 

 

 

6.1

 

Manufacture Procedures

 

 

 

 

 

The Airframe will be manufactured in accordance with all of the requirements of
the laws of the jurisdiction of incorporation of the Seller or of its relevant
Affiliate as enforced by the Aviation Authority of such jurisdiction.

 

 

 

6.2

 

Inspection

 

 

 

6.2.1

 

Subject to providing the Seller with certificates evidencing compliance with the
insurance requirements set forth in Clause 19, the Buyer or its duly authorized
representatives (the “Buyer’s Inspector(s)”) will be entitled to inspect the
manufacture of the Airframe and all materials and parts obtained by the Seller
for the manufacture of the Airframe (the “Inspection”) on the following terms
and conditions;

 

 

 

 

 

(i)

any Inspection will be conducted pursuant to the Seller’s system of inspection
and the relevant Airbus procedures, as developed under the supervision of the
relevant Aviation Authority;

 

 

 

 

 

 

(ii)

the Buyer’s Inspector(s) will have access to such relevant technical
documentation as is reasonably necessary for the purpose of the Inspection;

 

 

 

 

 

 

(iii)

any Inspection and any related discussions with the Seller and other relevant
personnel by the Buyer’s Inspector(s) will be at reasonable times during
business hours and will take place in the presence of the relevant inspection
department personnel of the Seller;

 

 

 

 

 

 

(iv)

the Inspections will be performed in a manner not to unduly delay or hinder the
manufacture or assembly of the Aircraft or the performance of this Agreement by
the Seller or any other work in progress at the Manufacture Facilities.

 

 

 

6.2.2

 

Location of Inspections

 

 

 

 

 

The Buyer’s Inspector(s) will be entitled to conduct any such Inspection at the
relevant Manufacture Facility of the Seller or the Affiliates and where possible
at the Manufacture Facilities of the sub-contractors provided that if access to
any part of the Manufacture Facilities where the Airframe manufacture is in
progress or materials or parts are stored are restricted for security or
confidentiality reasons, the Seller will be allowed reasonable time to make the
relevant items available elsewhere.

 

 

 

6.3

 

Seller’s Service for Buyer’s Inspector(s)

 

 

 

 

 

For the purpose of the Inspections, and starting from a mutually agreed date
until the Delivery Date, the Seller will furnish without additional charge
suitable space and office equipment in or conveniently located with respect to
the Delivery Location for the use of a reasonable number of Buyer’s
Inspector(s).

 

 

EXECUTION VERSION – Air Lease Corporation

Page 22 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

7

 

CERTIFICATION

 

 

 

 

 

Except as set forth in this Clause 7, the Seller will not be required to obtain
any certificate or approval with respect to the Aircraft.

 

 

 

7.1

 

Type Certification

 

 

 

 

 

The Aircraft have been type certificated under EASA and FAA procedures for joint
certification in the transport category. The Seller will obtain or cause to be
obtained the relevant type certificate (the “Type Certificate”) to allow the
issuance of the Export Certificate of Airworthiness or, as Aircraft are to be
registered in a Member State of the European Community, the Statement of
Conformity..

 

 

 

7.2

 

Export Certificate of Airworthiness

 

 

 

 

 

The Aircraft will be delivered to the Buyer with an Export Certificate of
Airworthiness and/or with a Statement of Conformity, as applicable.

7.2.1

 

Subject to the provisions of Clause 7.3, the Aircraft will be delivered to the
Buyer with an Export Certificate of Airworthiness and in a condition enabling
the Buyer to obtain at the time of Delivery a Standard Airworthiness Certificate
issued pursuant to Part 21 and Part 26 of the US Federal Aviation Regulations
and a Certificate of Sanitary Construction issued by the U.S. Public Health
Service of the Food and Drug Administration. However, the Seller will have no
obligation to make and will not be responsible for any costs of alterations or
modifications to such Aircraft to enable such Aircraft to meet FAA Part 121 and
Part 129 or U.S. Department of Transportation requirements for specific
operation on the Buyer’s and/or Initial Operator routes, whether before, at or
after Delivery of any Aircraft. [*]

 

 

 

7.2.2

 

If, any time before the date on which the Aircraft is Ready for Delivery, any
law, rule or regulation is enacted, promulgated, becomes effective and/or an
interpretation of any law, rule or regulation is issued by the EASA that
requires any change to the Specification for the purposes of obtaining the
Export Certificate of Airworthiness (a “Change in Law”), the Seller will make
the required modification and the parties hereto will sign an SCN which
specifies the effects, if any, upon the guaranteed performances, weights,
interchangeability, time of Delivery, price of the Aircraft and text of the
Specification.

 

 

 

7.2.3

 

The Seller will as far as practicable, but at its sole discretion and without
prejudice to Clause 7.3.1(ii), take into account the information available to it
concerning any proposed law, rule or regulation or interpretation that could
become a Change in Law, in order to minimize the costs of changes to the
Specification as a result of such proposed law, regulation or interpretation
becoming effective before the applicable Aircraft is Ready for Delivery.

 

 

 

7.3

 

Cost of SCNs for Certification

 

 

 

7.3.1

 

The cost of implementing the required modifications referred to in Clause 7.2.2
will be:

 

 

 

 

 

(i)

for the account of the Seller if the Change in Law became effective before the
date of this Agreement, and

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 23 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

(ii)

shared equally by the Seller and the Buyer if the Change in Law becomes
effective after the date of this Agreement but before the Aircraft is Ready for
Delivery.

 

 

 

7.3.2

 

Notwithstanding the provisions of Clause 7.3.1, if a Change in Law relates to an
item of BFE or to the Propulsion Systems the costs related thereto will be borne
in accordance with such arrangements as may be made separately between the Buyer
and the manufacturer of the BFE or the Propulsion Systems, as applicable, and
the Seller will have no obligation with respect thereto.

 

 

 

7.4

 

Validation of Export Airworthiness Certificate or Statement of Conformity

 

 

 

7.4.1

 

The Seller shall provide its best reasonable efforts to obtain the validation of
the Type Certificate by the Buyer’s or the Initial Operator’s Aviation
Authority.

 

 

 

 

 

Upon the Buyer’s request, to be provided to the Seller with adequate notice and
no later than [*] months prior the Aircraft Delivery, the Seller shall identify
the changes that may be required in order for an Aircraft to be eligible for a
standard airworthiness certificate to be issued by the airworthiness authority
designated by the Buyer for the registration of such Aircraft (the “Designated
Airworthiness Authority”).

 

 

 

7.4.2

 

Where the Buyer’s or the Initial Operator’s Designated Airworthiness Authority
requires a modification to comply with additional import aviation operational
requirements and/or supply of additional data prior to the issuance of the
Export Airworthiness Certificate, the Seller shall incorporate such modification
at costs to be borne by the Buyer and/or provide any such services/data at no
charge to the Buyer. The parties shall sign a Specification Change Notice which
specifies the effects, if any, upon the guaranteed performances, weights,
interchangeability, time of Delivery and price of the Aircraft.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 24 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

8

 

TECHNICAL ACCEPTANCE

 

 

 

8.1

 

Technical Acceptance Process

 

 

 

8.1.1

 

Prior to Delivery, the Aircraft will undergo a technical acceptance process
developed by the Seller (the “Technical Acceptance Process”). Completion of the
Technical Acceptance Process will demonstrate the satisfactory functioning of
the Aircraft and will be deemed to demonstrate compliance with the
Specification. Should it be established that the Aircraft does not comply with
the Technical Acceptance Process requirements, the Seller will without hindrance
from the Buyer be entitled to carry out any necessary changes and, as soon as
practicable thereafter, resubmit the Aircraft to such further Technical
Acceptance Process as is necessary to demonstrate the elimination of the
non-compliance.

 

 

 

8.1.2

 

The Technical Acceptance Process will:

 

 

 

 

 

(i)

commence on a date notified by the Seller to the Buyer by no less than ten
(10) days notice,

 

 

 

 

 

 

(ii)

take place at the Delivery Location,

 

 

 

 

 

 

(iii)

be carried out by the personnel of the Seller, and

 

 

 

 

 

 

(iv)

include a technical acceptance flight which will not exceed three (3) hours (the
“Technical Acceptance Flight”), [*].

 

 

 

8.2

 

Buyer’s Attendance

 

 

 

8.2.1

 

The Buyer will be entitled to attend the Technical Acceptance Process and
notification of the start of such Technical Acceptance Process will be done in
accordance with Clause 9.1.2.

 

 

 

8.2.2

 

If the Buyer elects to attend the Technical Acceptance Process, the Buyer:

 

 

 

 

 

(i)

will comply with the reasonable requirements of the Seller, with the intention
of completing the Technical Acceptance Process within seven (7) Business Days
after its commencement, and

 

 

 

 

 

 

(ii)

may have a maximum of six (6) of the Buyer’s representatives (no more than three
(3) of whom will have access to the cockpit at any one time) accompany the
Seller’s representatives on the Technical Acceptance Flight, during which the
Buyer’s representatives will comply with the instructions of the Seller’s
representatives.

 

 

 

8.2.3

 

If the Buyer does not attend or fails to cooperate in the Technical Acceptance
Process, the Seller will be entitled to complete the Technical Acceptance
Process and the Buyer will be deemed to have accepted the Technical Acceptance
Process as satisfactory in all respects.

 

 

 

8.3

 

Certificate of Acceptance

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 25 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

Upon successful completion of the Technical Acceptance Process, the Buyer will,
on or before the Delivery Date, sign and deliver to the Seller a certificate of
acceptance in respect of the Aircraft in the form of Exhibit D (the “Certificate
of Acceptance”).

8.4

 

Finality of Acceptance

 

 

 

 

 

The Buyer’s signature of the Certificate of Acceptance for the Aircraft will
constitute waiver by the Buyer of any right it may have, under the Uniform
Commercial Code as adopted by the State of New York or otherwise, to revoke
acceptance of the Aircraft for any reason, whether known or unknown to the Buyer
at the time of acceptance.

 

 

 

8.5

 

Aircraft Utilization

 

 

 

 

 

The Seller will, without payment or other liability, be entitled to use the
Aircraft prior to Delivery as may be necessary to obtain the certificates
required under Clause 7. Such use will not limit the Buyer’s obligation to
accept Delivery of the Aircraft hereunder.

 

 

 

 

 

[*]

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 26 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

9

 

DELIVERY

 

 

 

9.1

 

Delivery Schedule

 

 

 

9.1.1

 

Subject to Clauses 2, 7, 8, 10 and 18, the Seller will have the Aircraft Ready
for Delivery at the Delivery Location within the following months:

 

Aircraft

 

Delivery Month

 

Aircraft Type

 

 

 

 

 

Aircraft N°1

 

[*]

2018

 

A350-900

Aircraft N°2

 

[*]

[*]

 

A350-900

Aircraft N°3

 

[*]

[*]

 

A350-900

Aircraft N°4

 

[*]

[*]

 

A350-900

Aircraft N°5

 

[*]

[*]

 

A350-900

Aircraft N°6

 

[*]

[*]

 

A350-900

Aircraft N°7

 

[*]

[*]

 

A350-900

Aircraft N°8

 

[*]

[*]

 

A350-900

Aircraft N°9

 

[*]

[*]

 

A350-900

Aircraft N°10

 

[*]

[*]

 

A350-900

Aircraft N°11

 

[*]

[*]

 

A350-900

Aircraft N°12

 

[*]

[*]

 

A350-900

Aircraft N°13

 

[*]

[*]

 

A350-900

Aircraft N°14

 

[*]

[*]

 

A350-900

Aircraft N°15

 

[*]

[*]

 

A350-900

Aircraft N°16

 

[*]

[*]

 

A350-900

Aircraft N°17

 

[*]

[*]

 

A350-1000

Aircraft N°18

 

[*]

[*]

 

A350-900

Aircraft N°19

 

[*]

[*]

 

A350-900

Aircraft N°20

 

[*]

[*]

 

A350-1000

Aircraft N°21

 

[*]

[*]

 

A350-900

Aircraft N°22

 

[*]

[*]

 

A350-900

Aircraft N°23

 

[*]

[*]

 

A350-1000

Aircraft N°24

 

[*]

[*]

 

A350-1000

Aircraft N°25

 

[*]

2022

 

A350-1000

 

 

 

Each of such months will be, with respect to the corresponding Aircraft, the
“Scheduled Delivery Month”.

 

 

 

9.1.2

 

[*]

 

 

 

9.1.3

 

[*]

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 27 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

[*]

 

 

 

 

 

 

9.2

 

Delivery

 

 

 

9.2.1

 

The Buyer will send its representatives to the Delivery Location to take
Delivery of, and collect, the Aircraft within seven (7) days after the date on
which the Aircraft is Ready for Delivery and will pay the Balance of the Final
Price on or before the Delivery Date.

 

 

 

9.2.2

 

The Seller will deliver and transfer good title to the Aircraft to the Buyer
free and clear of all encumbrances (except any liens or encumbrances created by
or on behalf of the Buyer) provided that the Balance of the Final Price of such
Aircraft has been paid by the Buyer pursuant to Clause 5.4 and that the
Certificate of Acceptance has been signed and delivered to the Seller pursuant
to Clause 8.3. The Seller will provide the Buyer with a bill of sale in the form
of Exhibit E (the “Bill of Sale”) and/or such other documentation confirming
transfer of title and receipt of the Final Price of the Aircraft as may
reasonably be requested by the Buyer. Title to and risk of loss of or damage to
the Aircraft will pass to the Buyer contemporaneously with the delivery by the
Seller to the Buyer of such Bill of Sale.

9.2.3.1

 

Within the period set forth in Clause 9.2.1 above, if the Buyer fails to
(i) deliver the signed Certificate of Acceptance to the Seller, or (ii) pay the
Balance of the Final Price of the Aircraft to the Seller, then the Buyer will be
deemed to have rejected Delivery wrongfully when the Aircraft was duly tendered
to the Buyer hereunder. If such a deemed rejection arises, and in addition to
the remedies of Clause 5.7.1, (a) the Seller will retain title to the Aircraft
and (b) the Buyer will indemnify and hold the Seller harmless against any and
all costs (including but not limited to any parking, storage, and insurance
costs) and consequences resulting from the Buyer’s rejection (including but not
limited to risk of loss of or damage to the Aircraft), it being understood that
the Seller will be under no duty to the Buyer to store, park, insure or
otherwise protect the Aircraft. These rights of the Seller will be in addition
to the Seller’s other rights and remedies in this Agreement.

 

 

 

 

 

 

9.3

 

Fly Away

 

 

 

9.3.1

 

The Buyer, the Initial Operator and the Seller will cooperate to obtain any
licenses, which may be required by the Aviation Authority of the Delivery
Location for the purpose of exporting the Aircraft.

 

9.3.2   All expenses of, or connected with, flying the Aircraft from the
Delivery Location after Delivery will be borne by the Buyer or the Initial
Operator, as applicable. The Buyer or the Initial Operator, as applicable, will
make direct arrangements with the supplying companies for the fuel and oil
required for all post-Delivery flights.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

                                                

EXECUTION VERSION – Air Lease Corporation

Page 28 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

10

 

EXCUSABLE DELAY AND TOTAL LOSS

 

 

 

10.1

 

The Seller and any Affiliate of the Seller will not be responsible or be deemed
to be in default of its obligations under this Agreement on account of delays in
delivery or failure to deliver or other delays or failures in the performance of
this Agreement, any part hereof, due to causes reasonably beyond the Seller’s
control or not occasioned by the Seller’s fault or negligence of which Seller
has notified Buyer in accordance with this sub-Clause 10.1 (“Excusable Delay”),
including but not being limited to: acts of God or the public enemy, natural
disasters, fires, floods, explosions or earthquakes; epidemics or quarantine
restrictions; serious accidents; total or constructive total loss; any law,
decision, regulation, directive or other act (whether or not having the force of
law) of any government or of the Council of the European Community or the
Commission of the European Community or of any national, Federal, State,
municipal or other governmental department, commission, board, bureau, agency,
court or instrumentality, domestic or foreign; governmental priorities or
regulations or orders affecting allocation of materials or facilities or a
completed Aircraft; war, civil war and warlike operations, terrorism,
insurrection or riots; strikes or labor troubles causing cessation, slow down or
interruption of work; delay after due and timely diligence in obtaining any
airworthiness or type certification; inability after due and timely diligence to
procure materials, accessories, equipment or parts; general hindrance in
transportation. It is expressly understood and agreed that (i) any delay in
delivery or otherwise in the performance of this Agreement by the Seller due in
whole or in part to any delay in or failure of the delivery of, or any other
event or circumstance relating to, the Propulsion Systems or Buyer Furnished
Equipment or (ii) any delay caused by the Buyer’s negligence or the Buyer’s
fault will each constitute Excusable Delay for the Seller. The Seller will as
soon as practicable after becoming aware of any delay falling within the
provisions of this sub-Clause 10.1 (i) exert all reasonable best efforts to
minimize the effects of such occurrence, (ii) notify the Buyer of such delay and
of the probable extent thereof and (iii) subject to the following provisions, as
soon as practicable after the removal of the cause or causes for delay notify
Buyer of the actual extent of the delay and resume the performance of those
obligations affected under this Agreement. Seller will use due and timely
diligence and all reasonable efforts to remove the cause or causes for delay.

 

 

 

10.2

 

In the event that the delivery of an Aircraft will be delayed by reason of an
Excusable Delay for a period of more than eighteen (18) months after the end of
the calendar month in which delivery is otherwise required hereunder, the Buyer
will be entitled to terminate this Agreement with respect to such Aircraft upon
notice given to the Seller within thirty (30) days after the expiration of such
eighteen (18) month period. In the event such delay will continue for an
additional six (6) month period after the expiration of such eighteen (18) month
period, either party will have the option to terminate this Agreement with
respect to such Aircraft upon notice given to the other within thirty (30) days
after the end of such additional six (6) month period. Such termination will
discharge all obligations and liabilities of the parties hereunder with respect
to such Aircraft, [*]. Notwithstanding the provisions of Clause 19, the Buyer
will not be entitled [*] to terminate this Agreement as to any Aircraft under
this Clause 10 by reason of an Excusable Delay if such delay is caused by the
negligence or fault of the Buyer or its representatives.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

                                                

EXECUTION VERSION – Air Lease Corporation

Page 29 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

10.3

 

If the Seller concludes, based on its appraisal of the facts, that, due to
Excusable Delay, delivery of an Aircraft will be delayed for a period of more
than eighteen (18) months after the end of the calendar month in which delivery
is otherwise required (unless the Seller concludes that, by reason of any
Excusable Delay, delivery of such Aircraft will not occur), and as a result
thereof in good faith and in accordance with its normal scheduling procedures
internally reschedules delivery of such Aircraft to a date reflecting such
delays, the Seller will notify the Buyer in writing of such delay and
rescheduling or, as the case may be, of such non-delivery, (i) in the event of
such delay or non-delivery, Buyer may terminate this Agreement or (ii) in the
event of such non-delivery Seller may terminate this Agreement as to such
Aircraft in each case by giving written notice to the other party within thirty
(30) days after receipt by the Buyer of such notice of anticipated delay. Such
termination will discharge all obligations and liabilities of the Buyer and
Seller hereunder to the extent related to such Aircraft [*]. Notwithstanding the
provisions of Clause 19, the Buyer will not be entitled [*] to terminate this
Agreement as to any Aircraft under this Clause 10 by reason of an Excusable
Delay if such delay is caused by the negligence or fault of the Buyer or its
representative.

 

 

 

10.4

 

If, following notice of an anticipated delay under sub-Clause 10.3, this
Agreement, with respect to the affected Aircraft, is not terminated in
accordance with the provisions of such sub-Clause, then the time of delivery
otherwise required hereunder will be extended by a period equal to the delay
specified in such notice.

 

 

 

10.5

 

If an event occurs prior to delivery of an Aircraft which could result in such
Aircraft being lost, destroyed or damaged beyond economic repair (“Total Loss”),
the Seller will immediately notify Buyer of the occurrence of such event with
the understanding that the Seller is still making its determination of what
consequences such event has on the Aircraft. Should the Aircraft be subject to a
Total Loss prior to delivery further to such event, a further notice will
specify the earliest date reasonably possible, consistent with the Seller’s
other contractual commitments and production capabilities, by which the Seller
would be able to deliver a replacement for such Aircraft. This Agreement will
terminate as to such Aircraft unless the Buyer gives the Seller written notice,
within forty-five (45) days after receipt by the Buyer of the notice from the
Seller of such Total Loss, that the Buyer desires the Seller to manufacture and
deliver to the Buyer a replacement for such Aircraft. If the Buyer gives such
notice to the Seller, the Seller will manufacture and deliver to the Buyer, at
the earliest date reasonably possible consistent with the Seller’s other
contractual commitments and production capabilities, an aircraft to replace the
Aircraft subject to Total Loss, and the parties will execute an amendment to the
Agreement to which such Aircraft subject to Total Loss related to evidence the
delivery date for such replacement aircraft; provided, however, that nothing
herein will obligate the Seller to manufacture and deliver such replacement
aircraft if such manufacture would require the reactivation of its production
line for the model of aircraft purchased hereunder. The terms and conditions of
this Agreement applicable to the Aircraft subject to Total Loss will apply to
the replacement aircraft. In the event of termination of this Agreement as to an
Aircraft subject to Total Loss, the obligations and liabilities of the parties
hereunder to the extent related to such Aircraft will be discharged. [*]

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

                                                

EXECUTION VERSION – Air Lease Corporation

Page 30 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

10.6

 

The termination provisions set forth in this Clause 10 are in substitution for
any other rights of termination set forth in the Uniform Commercial Code or any
other applicable law, statute or regulation or otherwise by virtue of an
Excusable Delay or the loss, destruction or damage beyond economic repair of an
Aircraft.

 

 

 

10.7

 

Termination Rights Exclusive

 

 

 

 

 

If this Agreement is terminated as provided for under the terms of Clauses 10.3
or 10.4, such termination will discharge all obligations and liabilities of the
parties hereunder with respect to such affected Aircraft and undelivered
material, services, data or other items applicable thereto and to be furnished
under the Agreement.

 

 

 

10.8

 

Remedies

 

 

 

 

 

THIS CLAUSE 10 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 11, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE
ENTITLED IN RESPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO
INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER WILL NOT
BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS
CLAUSE 10 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 10 IS CAUSED BY THE
NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 31 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

11

 

INEXCUSABLE DELAY

 

 

 

11.1

 

Should an Aircraft not be ready for delivery to the Buyer within thirty (30)
days after the date specified in Clause 9 hereof (as such date may be changed
pursuant to this Agreement), except as a result of such delays or failures to
deliver as are covered by Clause 10, the provisions of this Clause 11 will be
applicable [*].

 

 

 

11.2

 

Except as provided for in any other part of the Agreement, the total liability
of the Seller under this Clause 11 with respect to any Aircraft will in no event
exceed the amount of [*] US Dollars (USD [*]) plus any amounts referred to in
sub-Clauses 11.3 or 11.4 if applicable.

 

 

 

11.3

 

In the event that an Aircraft is not ready for delivery to the Buyer for a
period in excess of fifteen (15) months after the date specified in Clause 9.1.1
hereof (as such date may be changed pursuant to this Agreement), the Buyer will
have the further right, exercisable by written notice to the Seller given not
less than one (1) month nor more than two (2) months after the expiration of
such fifteen (15) month period, to terminate this Agreement in respect only of
the affected Aircraft; whereupon the Seller will pay the Buyer, within one
(1) month after receipt of such notice, an amount equal to all Predelivery
Payments made by the Buyer to the Seller in relation to such Aircraft [*].

 

 

 

11.4

 

In the event that an Aircraft is not ready for delivery to the Buyer for a
period in excess of eighteen (18) months after the date specified in clause
9.1.1 hereof (as such date may be changed pursuant to this Agreement), either
party will have the right, exercisable by written notice to the other party
given not less than one (1) month nor more than two (2) months after expiration
of such eighteen (18) month period, to terminate this Agreement in respect only
of the affected Aircraft whereupon the Seller will pay the Buyer, within one
(1) month after such notice, an amount equal to all Predelivery Payments made by
the Buyer to the Seller in relation to such Aircraft [*].

 

 

 

11.5

 

Notwithstanding anything to the contrary contained herein, the Buyer will have
the right to direct the Seller to apply any and all sums previously paid by the
Buyer to the Seller with respect to an Aircraft subject to the provisions of
this Clause 11 first to the payment of any other amounts owing from the Buyer to
the Seller or any affiliate thereof under any agreement between them.

 

 

 

11.6

 

Remedies

 

 

 

 

 

THIS CLAUSE 11, AS AMENDED BY THE PARTIES IN WRITING, SETS FORTH THE SOLE AND
EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS IN DELIVERY OR FAILURE TO DELIVER,
OTHER THAN SUCH DELAYS AS ARE COVERED BY CLAUSE 10, AND THE BUYER HEREBY WAIVES
ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF, INCLUDING
WITHOUT LIMITATION ANY RIGHTS TO INCIDENTAL AND CONSEQUENTAIL DAMAGES OR
SPECIFIC PERFORMANCE.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

                                                

EXECUTION VERSION – Air Lease Corporation

Page 32 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

12

 

WARRANTIES AND SERVICE LIFE POLICY

 

 

 

 

 

This Clause covers the terms and conditions of the warranty and service life
policy.

 

 

 

12.1

 

Standard Warranty

 

 

 

12.1.1

 

Nature of Warranty

 

 

 

 

 

For the purpose of this Agreement the term “Warranted Part” will mean any Seller
proprietary component, equipment, accessory or part or software, which is
installed on an Aircraft at Delivery thereof and

 

 

 

 

 

(a)

which is manufactured to the detailed design of the Seller or a subcontractor of
the Seller and

 

 

 

 

 

 

(b)

which bears a part number of the Seller at the time of such Delivery.

 

 

 

 

 

Subject to the conditions and limitations as hereinafter provided for and except
as provided for in Clause 12.1.2, the Seller warrants to the Buyer that each
Aircraft and each Warranted Part will at Delivery to the Buyer be free from
defects:

 

 

 

 

 

(i)

in material;

 

 

 

 

 

 

(ii)

in workmanship, including without limitation processes of manufacture;

 

 

 

 

 

 

(iii)

in design (including without limitation the selection of materials) having
regard to the state of the art at the date of such design; and

 

 

 

 

 

 

(iv)

arising from failure to conform to the Specification, except to those portions
of the Specification relating to performance or where it is expressly stated
that such portions are estimates or approximations or design aims.

 

 

 

12.1.2

 

Exclusions

 

 

 

 

 

The warranties set forth in Clause 12.1.1 will not apply to Buyer Furnished
Equipment, nor to the Propulsion Systems, nor to any component, equipment,
accessory or part installed on the Aircraft at Delivery that is not a Warranted
Part except that:

 

 

 

 

 

(i)

any defect in the Seller’s workmanship in respect of the installation of such
items in the Aircraft, including any failure by the Seller to conform to the
installation instructions of the manufacturers of such items, that invalidates
any applicable warranty from such manufacturers, will constitute a defect in
workmanship for the purpose of this Clause 12.1 and be covered by the warranty
set forth in Clause 12.1.1 (ii); and

 

 

 

 

 

 

(ii)

any defect inherent in the Seller’s design of the installation, in consideration
of the state of the art at the date of such design, which impairs the use of
such items, will constitute a defect in design for the purpose of this Clause
12.1 and be covered by the warranty set forth in Clause 12.1.1 (iii).

 

 

 

12.1.3

 

Warranty Period

 

 

EXECUTION VERSION – Air Lease Corporation

Page 33 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

The warranties set forth in Clauses 12.1.1 and 12.1.2 will be limited to those
defects that become apparent within [*] months after Delivery of the affected
Aircraft (the “Warranty Period”).

 

 

 

12.1.4

 

Limitations of Warranty

 

 

 

12.1.4.1

 

The Buyer’s remedy and the Seller’s obligation and liability under Clauses
12.1.1 and 12.1.2 are limited to, at the Seller’s expense and option, the
repair, replacement or correction of any Warranted Part which is defective (or
to the supply of modification kits rectifying the defect), together with a
credit to the Buyer’s account with the Seller of an amount equal to the mutually
agreed direct labor costs expended in performing the removal and the
reinstallation thereof on the Aircraft at the labor rate defined in Clause
12.1.7.5.

 

 

 

 

 

The Seller may alternatively furnish to the Buyer’s account with the Seller a
credit for the future purchase of goods and services (not including Aircraft or
aircraft) equal to the price at which the Buyer is entitled to purchase a
replacement for the defective Warranted Part.

 

 

 

12.1.4.2

 

In the event of a defect covered by Clauses 12.1.1 (iii), 12.1.1 (iv) and 12.1.2
(ii) becoming apparent within the Warranty Period, the Seller will also, if so
requested by the Buyer in writing, correct such defect in any Aircraft which has
not yet been delivered to the Buyer, provided, however,

 

 

 

 

 

(i)

that the Seller will not be responsible, nor be deemed to be in default on
account of any delay in Delivery of any Aircraft or otherwise in respect of the
performance of this Agreement, due to the Seller’s undertaking to make such
correction and provided further

 

 

 

 

 

 

(ii)

that, rather than accept a delay in the Delivery of any such Aircraft, the Buyer
and the Seller may agree to deliver such Aircraft with subsequent correction of
the defect by the Buyer at the Seller’s expense, or the Buyer may elect to
accept Delivery and thereafter file a Warranty Claim as though the defect had
become apparent immediately after Delivery of such Aircraft.

 

 

 

12.1.4.3

 

Cost of inspection

 

 

 

 

 

In addition to the remedies set forth in Clauses 12.1.4.1 and 12.1.4.2, the
Seller will reimburse the direct labor costs incurred by the Buyer in performing
inspections of the Aircraft to determine whether or not a defect exists in any
Warranted Part within the Warranty Period subject to the following conditions:

 

 

 

 

 

(i)

such inspections are recommended by a Seller Service Bulletin to be performed
within the Warranty Period;

 

 

 

 

 

 

(ii)

the reimbursement will not apply for any inspections performed as an alternative
to accomplishing corrective action as recommended by the Seller when such
corrective action has been made available to the Buyer and such corrective
action could have reasonably been accomplished by the Buyer at the time such
inspections are performed or earlier.

 

 

 

 

 

 

(iii)

the labor rate for the reimbursement will be the Inhouse Warranty Labor Rate,
and

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 34 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

(iv)

the manhours used to determine such reimbursement will not exceed the Seller’s
estimate of the manhours required for such inspections.

 

 

 

12.1.5

 

Warranty Claim Requirements

 

 

 

 

 

The Buyer’s remedy and the Seller’s obligation and liability under this Clause
12.1 with respect to any warranty claim submitted by the Buyer (each a “Warranty
Claim”) are subject to the following conditions:

 

 

 

 

 

(i)

the defect having become apparent within the Warranty Period;

 

 

 

 

 

 

(ii)

the Buyer having filed a warranty claim within [*];

 

 

 

 

 

 

(iii)

the Buyer having submitted to the Seller evidence reasonably satisfactory to the
Seller that the claimed defect is due to a matter covered under the provisions
of this Clause 12.1 and that such defect has not resulted from any act or
omission of the Buyer, including but not limited to, any failure to operate and
maintain the affected Aircraft or part thereof in accordance with the standards
set forth in Clause 12.1.10 or from any act or omission of any third party;

 

 

 

 

 

 

(iv)

the Seller having received a Warranty Claim complying with the provisions of
Clause 12.1.6 below.

 

 

 

12.1.6

 

Warranty Administration

 

 

 

 

 

The warranties set forth in Clause 12.1 will be administered as hereinafter
provided for:

 

 

 

12.1.6.1

 

Claim Determination

 

 

 

 

 

Determination as to whether any claimed defect in any Warranted Part is a valid
Warranty Claim will be made by the Seller and will be based upon the claim
details, reports from the Seller’s Representatives, historical data logs,
inspections, tests, findings during repair, defect analysis and other relevant
documents and information.

 

 

 

12.1.6.2

 

Transportation Costs

 

 

 

 

 

The cost of transporting a Warranted Part claimed to be defective to the
facilities designated by the Seller will be borne by the Buyer and for the
return therefrom of a repaired or replaced Warranted Part will be borne by the
Seller.

 

 

 

12.1.6.3

 

Return of an Aircraft

 

 

 

 

 

If the Buyer and the Seller mutually agree, prior to such return, that it is
necessary to return an Aircraft to the Seller for consideration of a Warranty
Claim, the Seller will bear the direct costs of fuel and landing fees to and
from the Seller’s facilities for such return of the Aircraft. The Buyer will
make reasonable efforts to minimize the duration of the corresponding flights.

 

 

 

12.1.6.4

 

On Aircraft Work by the Seller

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 35 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

If the Seller determines that a defect subject to this Clause 12.1 justifies the
dispatch by the Seller of a working team to repair or correct such defect
through the embodiment of one or several Seller’s Service Bulletins at the
Buyer’s facilities, or if the Seller accepts the return of an Aircraft to
perform or have performed such repair or correction, then the labor costs for
such on-Aircraft work will be borne by the Seller.

 

 

 

 

 

The condition which has to be fulfilled for on-Aircraft work by the Seller is
that, in the opinion of the Seller, the work necessitates the technical
expertise of the Seller as manufacturer of the Aircraft.

 

 

 

 

 

If said condition is fulfilled and if the Seller is requested to perform the
work, the Seller and the Buyer will agree on a schedule and place for the work
to be performed.

 

 

 

12.1.6.5

 

Warranty Claim Substantiation

 

 

 

 

 

Each Warranty Claim filed by the Buyer under this Clause 12.1 will contain at
least the following data:

 

 

 

 

 

(a)

description of defect and action taken, if any,

 

 

(b)

date of incident [*] and/or removal date,

 

 

(c)

description of Warranted Part claimed to be defective,

 

 

(d)

part number,

 

 

(e)

serial number (if applicable),

 

 

(f)

position on Aircraft,

 

 

(g)

total flying hours or calendar time, as applicable, at the date of defect
appearance,

 

 

(h)

time since last shop visit at the date of defect appearance,

 

 

(i)

Manufacturer Serial Number of the Aircraft and/or its registration,

 

 

(j)

Aircraft total flying hours and/or number of landings at the date of defect
appearance,

 

 

(k)

Warranty Claim number,

 

 

(l)

date of Warranty Claim,

 

 

(m)

Delivery Date of Aircraft or Warranted Part to the Buyer,

 

 

 

 

 

Warranty Claims are to be addressed as follows:

 

 

 

 

 

AIRBUS

 

 

CUSTOMER SERVICES DIRECTORATE

 

 

WARRANTY ADMINISTRATION

 

 

Rond Point Maurice Bellonte

 

 

B.P. 33

 

 

F 31707 BLAGNAC CEDEX

 

 

FRANCE

 

 

 

12.1.6.6

 

Replacements

 

 

 

 

 

Title to and risk of loss of any Aircraft, component, accessory, equipment or
part returned by the Buyer to the Seller will at all times remain with the
Buyer, except that:

 

 

 

 

 

(i)

when the Seller has possession of a returned Aircraft, component, accessory,
equipment or part to which the Buyer has title, the Seller will have such
responsibility therefor as is chargeable by law to a bailee for hire, but the
Seller will not be liable for loss of use, and;

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 36 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

(ii)

title to and risk of loss of a returned component, accessory, equipment or part
will pass to the Seller upon shipment by the Seller to the Buyer of any item
furnished by the Seller to the Buyer as a replacement therefor.

 

 

 

 

 

Upon the Seller’s shipment to the Buyer of any replacement component, accessory,
equipment or part provided by the Seller pursuant to this Clause 12.1, title to
and risk of loss of such replacement component, accessory, equipment or part
will pass to the Buyer.

 

 

 

12.1.6.7

 

Rejection

 

 

 

 

 

The Seller will provide reasonable written substantiation in case of rejection
of a Warranty Claim. In such event the Buyer will refund to the Seller
reasonable inspection and test charges incurred in connection therewith.

 

 

 

12.1.6.8

 

Inspection

 

 

 

 

 

The Seller, at its own cost, will have the right to inspect the affected
Aircraft, documents and other records relating thereto in the event of any
Warranty Claim under this Clause 12.1. [*]

 

 

 

12.1.7

 

Inhouse Warranty

 

 

 

12.1.7.1

 

Seller’s Authorization

 

 

 

 

 

The Seller hereby authorizes the Buyer to repair Warranted Parts (“Inhouse
Warranty”) subject to the terms of this Clause 12.1.7.

 

 

 

12.1.7.2

 

Conditions for Seller’s Authorization

 

 

 

 

 

The Buyer will be entitled to repair such Warranted Parts:

 

 

 

 

 

-  provided the Buyer notifies the Seller Representative of its intention to
perform Inhouse Warranty repairs before any such repairs are started where the
estimated cost of such repair is in excess of US Dollars [*] (US$ [*]). The
Buyer’s notification will include sufficient detail regarding the defect,
estimated labor hours and material to allow the Seller to ascertain the
reasonableness of the estimate. The Seller agrees to use all reasonable efforts
to ensure a prompt response and will not unreasonably withhold authorization;

 

 

 

 

 

-  provided adequate facilities and qualified personnel are available to the
Buyer;

 

 

 

 

 

-  provided repairs are performed in accordance with the Seller’s Technical Data
or written instructions; and

 

 

 

 

 

-  only to the extent specified by the Seller, or, in the absence of such
specification, to the extent reasonably necessary to correct the defect, in
accordance with the standards set forth in Clause 12.1.10.

 

 

 

12.1.7.3

 

Seller’s Rights

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 37 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

The Seller will have the right to require the return of any Warranted Part, or
any part removed therefrom, which is claimed to be defective if, in the judgment
of the Seller, the nature of the claimed defect requires technical
investigation. Such return will be subject to the provisions of Clause 12.1.6.2.
Furthermore, the Seller will have the right to have a Seller Representative
present during the disassembly, inspection and testing of any Warranted
Part claimed to be defective, subject to such presence being practical and not
unduly delaying the repair.

 

 

 

12.1.7.4

 

Inhouse Warranty Claim Substantiation

 

 

 

 

 

Claims for Inhouse Warranty credit will be filed within the time period set
forth in Clause 12.1.5 (ii) and will contain the same information as that
required for Warranty Claims under Clause 12.1.6.5 and in addition will include:

 

 

 

 

 

(a)

a report of technical findings with respect to the defect,

 

 

 

 

 

 

(b)

for parts required to remedy the defect:

 

 

 

 

 

 

 

- part numbers,

 

 

 

- serial numbers (if applicable),

 

 

 

- parts description,

 

 

 

- quantity of parts,

 

 

 

- unit price of parts,

 

 

 

- related Seller’s or third party’s invoices (if applicable),

 

 

 

- total price of parts,

 

 

 

 

 

 

(c)

detailed number of labor hours [*],

 

 

 

 

 

 

(d)

Inhouse Warranty Labor Rate [*],

 

 

 

 

 

 

(e)

total claim value.

 

 

 

12.1.7.5

 

Credit

 

 

 

 

 

The Buyer’s sole remedy and the Seller’s sole obligation and liability with
respect to Inhouse Warranty Claims will be the credit to the Buyer’s account of
an amount equal to the mutually agreed direct labor costs expended in performing
the repair of a Warranted Part and to the direct costs of materials incorporated
in said repair, determined as set forth below:

 

 

 

 

 

(a)

to determine direct labor costs, only manhours spent on removal from the
Aircraft, disassembly, inspection, repair, reassembly, final inspection and test
of the Warranted Part and reinstallation thereof on the Aircraft will be
counted. Any manhours required for maintenance work concurrently being carried
out on the Aircraft or the Warranted Part will not be included.

 

 

 

 

 

 

(b)

The manhours permissible above will be multiplied by an agreed labor rate
(“Inhouse Warranty Labour Rate”) of either:

 

 

 

 

 

 

 

(i)

the Inhouse Warranty Labour Rate applicable pursuant to any existing agreement
between the Seller and the Operator of the Aircraft in the event such Operator
operates Airbus aircraft, or

 

 

 

 

 

 

 

 

(ii)

a labor rate to be agreed between the Buyer and the Seller and corresponding to
the Inhouse Warranty Labour Rate generally

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 38 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

applicable to operators of Airbus aircraft in the region, in the event that the
Operator of the Buyer’s Aircraft is not already an Airbus aircraft operator.

 

 

 

 

 

 

 

(c)

Direct material costs are determined by the prices at which the Buyer acquired
such material, excluding any parts and materials used for overhaul and as may be
furnished by the Seller at no charge.

 

 

 

12.1.7.6

 

Limitation

 

 

 

 

 

The Buyer will in no event be credited for repair costs (including labor and
material) for any Warranted Part in excess of sixty-five per cent (65%) of the
Seller’s current catalogue price for a replacement of such defective Warranted
Part.

 

 

 

12.1.7.7

 

Scrapped Material

 

 

 

 

 

The Buyer will retain any defective Warranted Part beyond economic repair and
any defective part removed from a Warranted Part during repair for a period of
either one hundred twenty (120) days after the date of completion of the repair
or sixty (60) days after submission of a claim for Inhouse Warranty credit
relating thereto, whichever is longer. Such parts will be returned to the Seller
within thirty (30) days of receipt of the Seller’s request to that effect.

 

 

 

 

 

Notwithstanding the foregoing, the Buyer may scrap any such defective parts,
which are beyond economic repair and not required for technical evaluation
locally, with the agreement of the Seller Representative(s).

 

 

 

 

 

Scrapped Warranted Parts will be evidenced by a record of scrapped material
certified by an authorized representative of the Buyer and will be kept in the
Buyer’s file for at least the duration of the applicable Warranty Period.

 

 

 

12.1.8

 

Standard Warranty in case of Pooling or Parts Leasing Arrangements

 

 

 

 

 

Without prejudice to Clause 21.1, the warranties provided for in this Clause
12.1 for any Warranted Part will accrue to the benefit of any airline in revenue
service, other than the Operator, if the Warranted Part enters into the
possession of any such airline as a result of a pooling or parts leasing
arrangement between such airline and the Operator, in accordance with the terms
and subject to the limitations and exclusions of the foregoing warranties and to
the extent permitted by any applicable law or regulations.

 

 

 

12.1.9

 

Warranty for Corrected, Replaced or Repaired Warranted Parts

 

 

 

 

 

Whenever any Warranted Part, which contains a defect for which the Seller is
liable under Clause 12.1, has been corrected, replaced or repaired pursuant to
the terms of this Clause 12.1, the period of the Seller’s warranty with respect
to such corrected, repaired or replacement Warranted Part, whichever the case
may be, will be the remaining portion of the original warranty or [*] months,
whichever is longer.

 

 

 

 

 

If a defect is attributable to a defective repair or replacement by the Buyer, a
Warranty Claim with respect to such defect will be rejected, notwithstanding any
subsequent correction or repair, and will immediately terminate the remaining
warranties under this Clause 12.1 in respect of the affected Warranted Part.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 39 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

12.1.10

 

Accepted Industry Standard Practices Normal Wear and Tear

 

 

 

 

 

The Buyer’s rights under this Clause 12.1 are subject to the Aircraft and each
component, equipment, accessory and part thereof being maintained, overhauled,
repaired and operated in accordance with accepted industry standard practices
and [*], all Technical Data and any other instructions issued by the Seller, the
Suppliers and the Propulsion Systems Manufacturer and all applicable rules,
regulations and directives of the relevant Aviation Authorities.

 

 

 

 

 

The Seller’s liability under this Clause 12.1 will not extend to normal wear and
tear nor to:

 

 

 

 

 

(i)

any Aircraft or component, equipment, accessory or part thereof, which has been
repaired, altered or modified after Delivery, except by the Seller or in a
manner approved by the Seller;

 

 

 

 

 

 

(ii)

any Aircraft or component, equipment, accessory or part thereof, which has been
operated in a damaged state, [*];

 

 

 

 

 

 

(iii)

any component, equipment, accessory and part from which the trademark, name,
part or serial number or other identification marks have been removed.

 

 

 

12.1.11

 

DISCLAIMER OF SELLER LIABILITY

 

 

 

 

 

THE SELLER WILL NOT BE LIABLE FOR, AND THE BUYER WILL INDEMNIFY THE SELLER
AGAINST, THE CLAIMS OF ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT,
NONCONFORMANCE OR PROBLEM OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
REPAIR OF WARRANTED PARTS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1 OR ANY
OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12, WHETHER SUCH CLAIM
IS ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED, ACTUAL, IMPUTED,
ORDINARY OR INTENTIONAL ACTS OR OMISSIONS OF THE BUYER OR THE SELLER

 

 

 

 

 

 

12.2

 

Seller Service Life Policy

 

 

 

12.2.1

 

In addition to the warranties set forth in Clause 12.1, the Seller further
agrees that should a Failure occur in any Item (as these terms are defined
hereinbelow) then, subject to the general conditions and limitations set forth
in Clause 12.2.4, the provisions of this Clause 12.2 will apply.

 

 

 

 

 

For the purposes of this Clause 12.2:

 

 

 

 

 

(i)

“Item” means any item listed in Exhibit “F”;

 

 

 

 

 

 

(ii)

“Failure” means any breakage of, or defect in, an Item that materially impairs
the utility or safety of the Item, provided that (a) any such breakage of, or
defect in, such Item did not result from any breakage or defect in any other
Aircraft part or component or from any other extrinsic force and (b) has
occurred or can reasonably be expected to occur on a repetitive or fleetwide
basis.

 

 

 

12.2.2

 

Periods and Seller’s Undertakings

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 40 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

Subject to the general conditions and limitations set forth in Clause 12.2.4,
the Seller agrees that if a Failure occurs in an Item within [*] years after the
Delivery of the Aircraft in which such Item was originally installed, the Seller
will, at its discretion and as promptly as practicable and with the Seller’s
financial participation as hereinafter provided, either:

 

 

 

 

 

- design and furnish to the Buyer a correction for such Item with a Failure and
provide any parts required for such correction (including Seller designed
standard parts but excluding industry standard parts), or

 

 

 

 

 

- replace such Item.

 

 

 

12.2.3

 

Seller’s Participation in the Costs

 

 

 

 

 

Subject to the general conditions and limitations set forth in Clause 12.2.4,
any part or Item that the Seller is required to furnish to the Buyer under this
Service Life Policy in connection with the correction or replacement of an Item
will be furnished to the Buyer at the Seller’s then current sales price
therefore, less the Seller’s financial participation determined in accordance
with the following formula:

 

 

 

 

 

P = [*]

 

 

 

 

 

where:

 

 

 

 

 

P:

financial participation of the Seller,

 

 

 

 

 

 

C:

Seller’s then current sales prices for the required Item or Seller designed
parts,

 

 

 

 

 

 

T:

total time in months since Delivery of the Aircraft in which the Item subject to
a Failure was originally installed,

 

 

 

 

 

and,

 

 

 

 

 

N: [*] months,

 

 

 

 

 

The Buyer’s sole remedy and relief for the non-performance of any obligation or
liability of the Seller arising under or by virtue of this Clause 12.2 will be a
credit for goods and services (not including Aircraft or aircraft), limited to
the amount the Buyer reasonably expends in procuring a correction or replacement
for any Item that is the subject of a Failure covered by this Clause 12.2 and to
which such non-performance is related less the amount that the Buyer otherwise
would have been required to pay under this clause 12.2.3 in respect of such
corrected or replacement item.

 

 

 

12.2.4

 

General Conditions and Limitations

 

 

 

12.2.4.1

 

The undertakings set forth in this Clause 12.2 will be valid after the period of
the Seller’s warranty applicable to an Item under Clause 12.1.

 

 

 

12.2.4.2

 

The Buyer’s remedies and the Seller’s obligations and liabilities under this
Service Life Policy are subject to the prior compliance by the Buyer with the
following conditions:

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 41 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

(i)

the Buyer will maintain log books and other historical records with respect to
each Item, adequate to enable the Seller to determine whether the alleged
Failure is covered by this Service Life Policy and, if so, to define the portion
of the costs to be borne by the Seller in accordance with Clause 12.2.3;

 

 

 

 

 

 

(ii)

the Buyer will keep the Seller informed of any significant incidents relating to
an Aircraft, howsoever occurring or recorded;

 

 

 

 

 

 

(iii)

the Buyer will comply with the conditions of Clause 12.1.10;

 

 

 

 

 

 

(iv)

the Buyer will implement specific structural inspection programs for monitoring
purposes as may be established from time to time by the Seller. Such programs
will be as compatible as possible with the Buyer’s operational requirements and
will be carried out at the Buyer’s expense. Reports relating thereto will be
regularly furnished to the Seller;

 

 

 

 

 

 

(v)

the Buyer will report any breakage or defect in a Item in writing to the Seller
within sixty (60) days after such breakage or defect becomes apparent, whether
or not said breakage or defect can reasonably be expected to occur in any other
aircraft, and the Buyer will have provided to the Seller sufficient detail on
the breakage or defect to enable the Seller to determine whether said breakage
or defect is subject to this Service Life Policy.

 

 

 

12.2.4.3

 

Except as otherwise provided for in this Clause 12.2, any claim under this
Service Life Policy will be administered as provided for in, and will be subject
to the terms and conditions of, Clause 12.1.6.

 

 

 

12.2.4.4

 

In the event of the Seller having issued a modification applicable to an
Aircraft, the purpose of which is to avoid a Failure, the Seller may elect to
supply the necessary modification kit free of charge or under a pro rata formula
established by the Seller. If such a kit is so offered to the Buyer, then, to
the extent of such Failure and any Failures that could ensue therefrom, the
validity of the Seller’s commitment under this Clause 12.2 will be subject to
the Buyer incorporating such modification in the relevant Aircraft, as
promulgated by the Seller and in accordance with the Seller’s instructions,
within a reasonable time.

 

 

 

12.2.4.5

 

THIS SERVICE LIFE POLICY IS NEITHER A WARRANTY, PERFORMANCE GUARANTEE, NOR AN
AGREEMENT TO MODIFY ANY AIRCRAFT OR AIRFRAME COMPONENTS TO CONFORM TO NEW
DEVELOPMENTS OCCURRING IN THE STATE OF AIRFRAME DESIGN AND MANUFACTURING ART.
THE SELLER’S OBLIGATION UNDER THIS CLAUSE 12.2 IS TO MAKE ONLY THOSE CORRECTIONS
TO THE ITEMS OR FURNISH REPLACEMENTS THEREFOR AS PROVIDED FOR IN THIS CLAUSE
12.2. WITHOUT LIMITING THE EXCLUSIVITY OF WARRANTIES AND GENERAL LIMITATIONS OF
LIABILITY PROVISIONS SET FORTH IN CLAUSE 12.5, THE BUYER HEREBY WAIVES, RELEASES
AND RENOUNCES ALL CLAIMS TO ANY FURTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING LOSS OF PROFITS AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES,
ARISING UNDER OR BY VIRTUE OF THIS SERVICE LIFE POLICY.

 

 

 

12.3

 

Supplier and ACS Supplier Warranties and Service Life Policies

 

 

EXECUTION VERSION – Air Lease Corporation

Page 42 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

At least [*] months prior to or at Delivery of the first A350-900 or A350-1000
Aircraft, the Seller will provide the Buyer, in accordance with the provisions
of Clause 17, with:

 

 

 

 

 

a)

the warranties and, where applicable, service life policies that the Seller has
obtained for Supplier Parts pursuant to the Supplier Product Support Agreements;
and

 

 

 

 

 

 

b)

the warranties that the Seller has obtained for ACS Equipment pursuant to the
Airbus Contracted Suppliers Support Agreements.

 

 

 

12.3.1

 

Supplier Warranties and Service Life Policies

 

 

 

12.3.1.1.

 

Definitions

 

 

 

12.3.1.1.1

 

“Supplier” means any supplier of Supplier Parts.

 

 

 

12.3.1.1.2

 

“Supplier Part” means any component, equipment, accessory or part installed in
an Aircraft at the time of Delivery thereof and for which there exists a
Supplier Product Support Agreement. For the sake of clarity, Propulsion Systems,
ACS Equipment and Buyer Furnished Equipment and other equipment selected by the
Buyer to be supplied by suppliers with whom the Seller has no existing
enforceable warranty agreements are not Supplier Parts.

 

 

 

12.3.1.1.3

 

“Supplier Product Support Agreements” means agreements between the Seller and
Suppliers, as described in Clause 17.1.2, containing enforceable and
transferable warranties and, in the case of landing gear suppliers, service life
policies for selected structural landing gear elements.

 

 

 

12.3.1.2

 

Supplier’s Default

 

 

 

12.3.1.2.1

 

If any Supplier, under any standard warranty contained in a Supplier Product
Support Agreement, defaults in the performance of any material obligation with
respect thereto and the Buyer submits to the Seller timely and reasonable
evidence that such default has occurred, then Clause 12.1 will apply to the
extent the same would have been applicable had such Supplier Part been a
Warranted Part, except that the Supplier’s warranty period as indicated in the
Supplier Product Support Agreement will apply.

 

 

 

12.3.1.2.2

 

If any Supplier, under any Supplier service life policy referred to in Clause
12.3.1, defaults in the performance of any material obligation with respect
thereto and the Buyer submits to the Seller reasonable and timely evidence that
such default has occurred, then Clause 12.2 will apply to the extent the same
would have been applicable had such Supplier item been listed in Exhibit F,
Seller Service Life Policy, except that the Supplier’s service life policy
period as indicated in the Supplier Product Support Agreement will apply.

 

 

 

12.3.1.2.3

 

At the Seller’s request, the Buyer will assign to the Seller, and the Seller
will be subrogated to, all of the Buyer’s rights against the relevant Supplier
with respect to and arising by reason of such default and will provide
reasonable assistance to enable the Seller to enforce the rights so assigned.

 

 

 

12.3.2

 

ACS Supplier Warranties

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 43 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

12.3.2.1

 

Definitions

 

 

 

12.3.2.1.1

 

“ACS Supplier” means any supplier of ACS Equipment.

 

 

 

12.3.2.1.2

 

“ACS Equipment” means any component, equipment, accessory or part installed in
an Aircraft at the time of Delivery thereof and for which there exists an Airbus
Contracted Suppliers Support Agreement. For the sake of clarity, Propulsion
Systems, Supplier Parts, Buyer Furnished Equipment and other equipment selected
by the Buyer to be supplied by suppliers with whom the Seller has no existing
enforceable warranty agreements are not ACS Equipment.

 

 

 

12.3.2.1.3

 

“Airbus Contracted Suppliers Support Agreements” means agreements between the
Seller and ACS Suppliers, as described in Clause 17.2.2, containing enforceable
and transferable warranties.

 

 

 

12.3.2.2

 

ACS Supplier’s Warranty Default

 

 

 

 

 

The Buyer hereby:

 

 

 

 

 

a)

agrees and acknowledges that it will have no right of recourse against the
Seller with respect to any warranty default by an ACS Supplier; and

 

 

 

 

 

 

b)

waives to the fullest extent permitted by applicable law any right of recourse
against the Seller (in contract and/or at law) with respect to any warranty
default by an ACS Supplier,

 

 

 

 

 

in each case, following transfer by the Seller to the Buyer of warranties that
the Seller has obtained for ACS Equipment pursuant to Airbus Contracted
Suppliers Support Agreements.

 

 

 

12.4

 

Interface Commitment

 

 

 

12.4.1

 

Interface Problem

 

 

 

 

 

If the Buyer experiences any technical problem in the operation of an Aircraft
or its systems due to a malfunction, the cause of which, after due and
reasonable investigation, is not readily identifiable by the Buyer but which the
Buyer reasonably believes to be attributable to the design characteristics of
one or more components of the Aircraft (“Interface Problem”), the Seller will,
if so requested by the Buyer, and without additional charge to the Buyer except
for transportation of the Seller’s or its designee’s personnel to the Buyer’s
facilities, promptly conduct or have conducted an investigation and analysis of
such problem to determine, if possible, the cause or causes of the problem and
to recommend such corrective action as may be feasible. The Buyer will furnish
to the Seller all data and information in the Buyer’s possession relevant to the
Interface Problem and will cooperate with the Seller in the conduct of the
Seller’s investigations and such tests as may be required.

 

 

 

 

 

At the conclusion of such investigation, the Seller will promptly advise the
Buyer in writing of the Seller’s opinion as to the cause or causes of the
Interface Problem and the Seller’s recommendations as to corrective action.

 

 

 

12.4.2

 

Seller’s Responsibility

 

 

 

 

 

If the Seller determines that the Interface Problem is primarily attributable to
the design of a Warranted Part, the Seller will, if so requested by the Buyer
and

 

 

EXECUTION VERSION – Air Lease Corporation

Page 44 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

pursuant to the terms and conditions of Clause 12.1, correct the design of such
Warranted Part to the extent of the Seller’s obligation as defined in Clause
12.1.

 

 

 

12.4.3

 

Supplier’s Responsibility

 

 

 

 

 

If the Seller determines that the Interface Problem is primarily attributable to
the design of any Supplier Part, the Seller will, if so requested by the Buyer,
reasonably assist the Buyer in processing any warranty claim the Buyer may have
against the Supplier.

 

 

 

12.4.4

 

Joint Responsibility

 

 

 

 

 

If the Seller determines that the Interface Problem is attributable partially to
the design of a Warranted Part and partially to the design of any Supplier Part,
the Seller will, if so requested by the Buyer, seek a solution to the Interface
Problem through cooperative efforts of the Seller and any Supplier involved.

 

 

 

 

 

The Seller will promptly advise the Buyer of such corrective action as may be
proposed by the Seller and any such Supplier. Such proposal will be consistent
with any then existing obligations of the Seller hereunder and of any such
Supplier towards the Buyer. Such corrective action, unless reasonably rejected
by the Buyer, will constitute full satisfaction of any claim the Buyer may have
against either the Seller or any such Supplier with respect to such Interface
Problem.

 

 

 

12.4.5

 

General

 

 

 

12.4.5.1

 

All requests under this Clause 12.4 will be directed to both the Seller and the
affected Supplier.

 

 

 

12.4.5.2

 

Except as specifically set forth in this Clause 12.4, this Clause 12.4 will not
be deemed to impose on the Seller any obligations not expressly set forth
elsewhere in this Agreement.

 

 

 

12.4.5.3

 

All reports, recommendations, data and other documents furnished by the Seller
to the Buyer pursuant to this Clause 12.4 will be deemed to be delivered under
this Agreement and will be subject to the terms, covenants and conditions set
forth in this Clause 12 and in Clause 22.11.

 

 

 

12.5

 

Exclusivity of Warranties

 

 

 

 

 

THIS CLAUSE 12 SETS FORTH THE EXCLUSIVE WARRANTIES, EXCLUSIVE LIABILITIES AND
EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE
BUYER, WHETHER UNDER THIS AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER UNDER THIS
AGREEMENT.

 

 

 

 

 

THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS CLAUSE 12
ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE GOODS AND SERVICES SUPPLIED UNDER
THIS AGREEMENT. THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER
RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR
IMPLIED BY CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY

 

 

EXECUTION VERSION – Air Lease Corporation

Page 45 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT,
EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER
UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

 

 

 

 

 

(1)

ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;

 

 

 

 

 

 

(2)

ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;

 

 

 

 

 

 

(3)

ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;

 

 

 

 

 

 

(4)

ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE,
GROSS NEGLIGENCE, INTENTIONAL ACTS, WILLFUL DISREGARD, IMPLIED WARRANTY, PRODUCT
LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;

 

 

 

 

 

 

(5)

ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY
OTHER STATE OR FEDERAL STATUTE;

 

 

 

 

 

 

(6)

ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY
ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;

 

 

 

 

 

 

(7)

ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

 

 

 

 

 

 

 

(a)

LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR
PART PROVIDED UNDER THIS AGREEMENT;

 

 

 

 

 

 

 

 

(b)

LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY
OR PART PROVIDED UNDER THIS AGREEMENT;

 

 

 

 

 

 

 

 

(c)

LOSS OF PROFITS AND/OR REVENUES;

 

 

 

 

 

 

 

 

(d)

ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.

 

 

 

 

 

THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT WILL NOT BE
EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER
AND THE BUYER. IN THE EVENT THAT ANY PROVISION OF THIS CLAUSE 12 SHOULD FOR ANY
REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS
CLAUSE 12 WILL REMAIN IN FULL FORCE AND EFFECT.

 

 

 

 

 

FOR THE PURPOSES OF THIS CLAUSE 12.5, THE “SELLER” WILL BE UNDERSTOOD TO INCLUDE
THE SELLER, ANY OF ITS SUPPLIERS, SUBCONTRACTORS, AND AFFILIATES AND ANY OF
THEIR RESPECTIVE INSURERS.

 

 

 

12.6

 

Duplicate Remedies

 

 

 

 

 

The remedies provided to the Buyer under Clause 12.1 and Clause 12.2 as to any
defect in respect of the Aircraft or any part thereof are mutually exclusive and
not

 

 

EXECUTION VERSION – Air Lease Corporation

Page 46 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

cumulative. The Buyer will be entitled to the remedy that provides the maximum
benefit to it, as the Buyer may elect, pursuant to the terms and conditions of
this Clause 12 for any particular defect for which remedies are provided under
this Clause 12; provided, however, that the Buyer will not be entitled to elect
a remedy under both Clause 12.1 and Clause 12.2 for the same defect. The Buyer’s
rights and remedies herein for the nonperformance of any obligations or
liabilities of the Seller arising under these warranties will be in monetary
damages limited to the amount the Buyer expends in procuring a correction or
replacement for any covered part subject to a defect or nonperformance covered
by this Clause 12, and the Buyer will not have any right to require specific
performance by the Seller.

 

 

 

12.7

 

Negotiated Agreement

 

 

 

 

 

The Buyer specifically recognizes that:

 

 

 

 

 

(i)

the Specification has been agreed upon after careful consideration by the Buyer
using its judgment as a professional operator of aircraft used in public
transportation and as such is a professional within the same industry as the
Seller;

 

 

 

 

 

 

(ii)

this Agreement, and in particular this Clause 12, has been the subject of
discussion and negotiation and is fully understood by the Buyer; and

 

 

 

 

 

 

(iii)

the price of the Aircraft and the other mutual agreements of the Buyer set forth
in this Agreement were arrived at in consideration of, inter alia, the
provisions of this Clause 12, specifically including the waiver, release and
renunciation by the Buyer set forth in Clause 12.5.

 

 

 

12.8

 

Disclosure to Third Party Entity

 

 

 

 

 

In the event of the Buyer intending to designate a third party entity (a “Third
Party Entity”) to administrate this Clause 12, the Buyer will notify the Seller
of such intention prior to any disclosure of this Clause to the selected Third
Party Entity and will cause such Third Party Entity to enter into a
confidentiality agreement or any other relevant documentation with the Seller
solely for the purpose of administrating this Clause 12.

 

 

 

12.9

 

Transferability

 

 

 

 

 

Without prejudice to Clause 21.1, the Buyer’s rights under this Clause 12 may
not be assigned, sold, transferred, novated or otherwise alienated by operation
of law or otherwise, without the Seller’s prior written consent, which will not
be unreasonably withheld or delayed.

 

 

 

 

 

Any transfer in violation of this Clause 12.9 will, as to the particular
Aircraft involved, void the rights and warranties of the Buyer under this Clause
12.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 47 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

13

 

PATENT AND COPYRIGHT INDEMNITY

 

 

 

13.1

 

Indemnity

 

 

 

13.1.1

 

Subject to the provisions of Clause 13.2.3, the Seller will indemnify the Buyer
from and against any damages, costs and/or expenses including legal costs
(excluding damages, costs, expenses, loss of profits and other liabilities in
respect of or resulting from loss of use of the Aircraft) resulting from any
infringement or claim of infringement by the Airframe (or any part or software
installed therein at Delivery) of:

 

 

 

 

 

(i)

any British, French, German, Spanish or U.S. patent;

 

 

 

 

 

 

and

 

 

 

 

 

 

(ii)

any patent issued under the laws of any other country in which the Buyer may
lawfully operate the Aircraft, provided that :

 

 

 

 

 

 

 

(1)

from the time of design of such Airframe, accessory, equipment and/or part or
software and until infringement claims are resolved, such country and the flag
country of the Aircraft are each a party to the Chicago Convention on
International Civil Aviation of December 7, 1944, and are each fully entitled to
all benefits of Article 27 thereof,

 

 

 

 

 

 

 

 

or in the alternative,

 

 

 

 

 

 

 

 

(2)

from such time of design and until infringement claims are resolved, such
country and the flag country of the Aircraft are each a party to the
International Convention for the Protection of Industrial Property of March 20,
1883 (“Paris Convention”);

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

(iii)

in respect of computer software installed on the Aircraft, any copyright,
provided that the Seller’s obligation to indemnify will be limited to
infringements in countries which, at the time of infringement, are members of
The Berne Union and recognize computer software as a “work” under the Berne
Convention.

 

 

 

13.1.2

 

Clause 13.1.1 will not apply to

 

 

 

 

 

(i)

Buyer Furnished Equipment or Propulsion Systems; or

 

 

 

 

 

 

(ii)

parts not the subject of a Supplier Product Support Agreement or an Airbus
Contracted Suppliers Support Agreement; or

 

 

 

 

 

 

(iii)

software not created by or specifically for the Seller.

 

 

 

13.1.3

 

In the event that the Buyer, due to circumstances contemplated in Clause 13.1.1,
is prevented from using the Aircraft (whether by a valid judgment of a court of
competent jurisdiction or by a settlement arrived at between claimant, Seller
and Buyer), the Seller will at its discretion and expense either:

 

 

 

 

 

(i)

procure for the Buyer the right to use the Aircraft’s part or software free of
charge to the Buyer; or

 

 

EXECUTION VERSION – Air Lease Corporation

Page 48 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

(ii)

replace the infringing part of the Aircraft as soon as possible with a
non-infringing substitute complying in all other respects with the requirements
of this Agreement.

 

 

 

 

13.2

 

Administration of Patent and Copyright Indemnity Claims

 

 

 

13.2.1

 

If the Buyer receives a written claim or a suit is threatened or commenced
against the Buyer for infringement of a patent or copyright referred to in
Clause 13.1, the Buyer will:

 

 

 

 

 

(i)

forthwith notify the Seller giving particulars thereof;

 

 

 

 

 

 

(ii)

furnish to the Seller all data, papers and records within the Buyer’s control or
possession relating to such patent or claim;

 

 

 

 

 

 

(iii)

refrain from admitting any liability or making any payment or assuming any
expenses, damages, costs or royalties or otherwise acting in a manner
prejudicial to the defense or denial of such suit or claim provided always that
nothing in this sub-Clause (iii) will prevent the Buyer from paying such sums as
may be required in order to obtain the release of the Aircraft, provided such
payment is accompanied by a denial of liability and is made without prejudice;

 

 

 

 

 

 

(iv)

fully co-operate with, and render all such assistance to, the Seller as may be
pertinent to the defense or denial of the suit or claim;

 

 

 

 

 

 

(v)

act in such a way as to mitigate damages, costs and expenses and / or reduce the
amount of royalties which may be payable.

 

 

 

13.2.2

 

The Seller will be entitled either in its own name or on behalf of the Buyer to
conduct negotiations with the party or parties alleging infringement and may
assume and conduct the defense or settlement of any suit or claim in the manner
which, in the Seller’s opinion, it deems proper.

 

 

 

13.2.3

 

The Seller’s liability hereunder will be conditional upon the strict and timely
compliance by the Buyer with the terms of this Clause 13 and is in lieu of any
other liability to the Buyer express or implied which the Seller might incur at
law as a result of any infringement or claim of infringement of any patent or
copyright.

 

 

 

 

 

THE INDEMNITY PROVIDED IN THIS CLAUSE 13 AND THE OBLIGATIONS AND LIABILITIES OF
THE SELLER UNDER THIS CLAUSE 13 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE
BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES, WARRANTIES,
OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE PART OF THE SELLER AND RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM OR REMEDY ARISING FROM OR WITH RESPECT TO LOSS OF USE OR REVENUE OR
CONSEQUENTIAL DAMAGES), WITH RESPECT TO ANY ACTUAL OR ALLEGED PATENT
INFRINGEMENT OR THE LIKE BY ANY AIRFRAME, PART OR SOFTWARE INSTALLED THEREIN AT
DELIVERY, OR THE USE OR SALE THEREOF, PROVIDED THAT, IN THE EVENT THAT ANY OF
THE AFORESAID PROVISIONS SHOULD FOR ANY REASON BE HELD UNLAWFUL OR OTHERWISE
INEFFECTIVE, THE REMAINDER OF THIS CLAUSE WILL REMAIN IN FULL FORCE AND EFFECT.
THIS INDEMNITY AGAINST PATENT AND COPYRIGHT INFRINGEMENTS WILL NOT BE EXTENDED,
ALTERED OR

 

 

EXECUTION VERSION – Air Lease Corporation

Page 49 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE BUYER.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 50 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

14

 

TECHNICAL DATA AND SOFTWARE SERVICES

 

 

 

14.1

 

Scope

 

 

 

 

 

This Clause 14 covers the terms and conditions for the supply of technical data
(“hereinafter “Technical Data”) and software services described hereunder
(hereinafter “Software Services”) to support the Aircraft operation.

 

 

 

14.1.1

 

The Technical Data will be supplied in the English language using the
aeronautical terminology in common use.

 

 

 

14.1.2

 

All Technical Data will be available on-line as set forth in Clause 14.4. Range,
type, format and delivery schedule of the on-line Technical Data to be provided
under this Agreement are outlined in Exhibit G hereto.

 

 

 

14.2

 

Aircraft Identification for Technical Data

 

 

 

14.2.1

 

For those Technical Data that are customized to the Buyer’s Aircraft, the Buyer
agrees to the allocation of fleet serial numbers (“Fleet Serial Numbers”) in the
form of blocks of numbers selected in the range from 001 to 999.

 

 

 

14.2.2

 

The sequence will not be interrupted unless two (2) different Propulsion Systems
or two (2) different models of Aircraft are selected.

 

 

 

14.2.3

 

The Buyer will indicate to the Seller the Fleet Serial Number allocated to each
Aircraft corresponding to the delivery schedule set forth in Clause 9.1 no later
than twelve (12) months before the Scheduled Delivery Month of the first
Aircraft. Neither the designation of such Fleet Serial Numbers nor the
subsequent allocation of the Fleet Serial Numbers to Manufacturer Serial Numbers
for the purpose of producing certain customized Technical Data will constitute
any property, insurable or other interest of the Buyer in any Aircraft prior to
the Delivery of such Aircraft as provided for in this Agreement.

 

 

 

 

 

The customized Technical Data that are affected thereby are the following:

 

 

 

 

 

- Aircraft Maintenance Manual,

 

 

- Illustrated Parts Catalogue,

 

 

- Trouble Shooting Manual,

 

 

- Aircraft Wiring Manual,

 

 

- Aircraft Schematics Manual,

 

 

- Aircraft Wiring Lists.

 

 

 

14.3

 

Integration of Equipment Data

 

 

 

14.3.1

 

Supplier Equipment

 

 

 

 

 

Information, including revisions, relating to Supplier equipment that is
installed on the Aircraft at Delivery, or through Airbus Service Bulletins
thereafter, will be introduced into the customized Technical Data to the extent
necessary for the comprehension of the affected systems, at no additional charge
to the Buyer.

 

 

 

14.3.2

 

Airbus Contracted Supplier Equipment

 

 

 

 

 

The Seller will introduce Airbus Contracted Supplier Equipment data, for ACS
Equipment that is installed on the Aircraft by the Seller, into the customized

 

 

EXECUTION VERSION – Air Lease Corporation

Page 51 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

Technical Data, at no additional charge to the Buyer for the initial issue of
the Technical Data provided at or before Delivery of the first Aircraft.

 

 

 

14.3.3

 

Buyer Furnished Equipment

 

 

 

14.3.3.1

 

The Seller will introduce Buyer Furnished Equipment data for Buyer Furnished
Equipment that is installed on the Aircraft by the Seller (hereinafter “BFE
Data”) into the customized Technical Data, at no additional charge to the Buyer
for the initial issue of the Technical Data provided at or before Delivery of
the first Aircraft, provided such BFE Data is provided in accordance with the
conditions set forth in Clauses 14.3.3.2 through 14.3.3.5.

 

 

 

14.3.3.2

 

The Buyer will supply, or cause the BFE Supplier(s) to supply on its behalf, the
BFE Data to the Seller at least six (6) months prior to the Scheduled Delivery
Month of the first Aircraft.

 

 

 

14.3.3.3

 

The BFE Data will be supplied to the Seller by the Buyer in English and will
comply with the then applicable revision of ATA iSpecification 2200 and/or
S1000D Specification jointly defined by the ASD (Aerospace and Defense
Industries Association of Europe), AIA (Aerospace Industries Association) and
ATA (Air Transport Association of America), as applicable.

 

 

 

14.3.3.4

 

The BFE Data will be delivered in digital format and/or in Portable Document
Format (PDF), as agreed between the Buyer and the Seller.

 

 

 

14.3.3.5

 

All costs related to the delivery to the Seller of the applicable BFE Data will
be borne by the Buyer.

 

 

 

14.4

 

Supply

 

 

 

14.4.1

 

Except as specifically otherwise set forth in Exhibit “G”, all Technical Data
will be made available on-line through the relevant services on the Seller’s
customer portal AirbusWorld (“AirbusWorld”).

 

 

 

14.4.2

 

The Technical Data will be delivered according to a mutually agreed schedule to
correspond with the Deliveries of Aircraft. The Buyer will provide no less than
sixty (60) days notice when requesting a change to such delivery schedule.

 

 

 

14.4.3

 

It will be the responsibility of the Operator to coordinate and satisfy local
Aviation Authorities’ requirements with respect to Technical Data. Upon request
from the Operator’s Aviation Authorities, such Aviation Authorities will be
given on-line access to the Buyer’s Technical Data.

 

 

 

14.5

 

Revision Service

 

 

 

 

 

For each firmly ordered Aircraft covered under this Agreement, revision service
for the Technical Data will be provided on a free of charge basis for a period
of three years after Delivery of such Aircraft (each a “Revision Service
Period”).

 

 

 

 

 

Thereafter revision service will be provided in accordance with the terms and
conditions set forth in the Seller’s then current Customer Services Catalog.

 

 

 

14.6

 

Service Bulletins (SB) Incorporation

 

 

 

 

 

During Revision Service Period and upon the Buyer’s request, Seller Service
Bulletin information will be incorporated into the Technical Data, provided that
the Buyer notifies the Seller through the AirbusWorld “Service Bulletin
Reporting”

 

 

EXECUTION VERSION – Air Lease Corporation

Page 52 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

service that it intends to accomplish such Service Bulletin, after which post
Service Bulletin status will be shown.

 

 

 

14.7

 

Technical Data Familiarization

 

 

 

 

 

Upon request by the Buyer, the Seller will provide up to one (1) week of
Technical Data familiarization training at the Seller’s or the Buyer’s
facilities. The basic familiarization course is tailored for maintenance and
engineering personnel.

 

 

 

14.8

 

Customer Originated Changes (COC)

 

 

 

 

 

If the Buyer wishes to introduce Buyer originated data, including BFE Data after
the initial issue of the Technical Data (hereinafter “COC Data”) into any of the
customized Technical Data that are identified as eligible for such incorporation
in the Seller’s then current Customer Services Catalog, the Buyer will notify
the Seller of such intention.

 

 

 

 

 

The incorporation of any COC Data will be performed under the methods and tools
for achieving such introduction and the conditions specified in the Seller’s
then current Customer Services Catalog.

 

 

 

14.9

 

Advanced Consultation Tool

 

 

 

14.9.1

 

Some Technical Data will be made available through several domains listed
herebelow and will be provided on-line through an Advanced Consultation Tool,
which will include the necessary navigation software and viewer to browse the
Technical Data (hereinafter together referred to as “Advanced Consultation
Tool”).

 

 

 

14.9.2

 

The Advanced Consultation Tool encompasses the following domains:

 

 

 

 

 

- AirN@v / Line Maintenance,

 

 

- AirN@v / Planning,

 

 

- AirN@v / Engineering,

 

 

- AirN@v / Associated Data.

 

 

 

14.9.3

 

Further details on the Technical Data included in such Advanced Consultation
Tool are set forth in Exhibit “G”.

 

 

 

14.9.4

 

The licensing conditions for the use of the Advanced Consultation Tool software
will be as set forth in Part 1 of Exhibit “I” to the Agreement, “End-User
License Agreement for Airbus Software”.

 

 

 

14.9.5

 

The revision service and the license to use Advanced Consultation Tool will be
granted free of charge for the duration of the corresponding Revision Service
Period. At the end of such Revision Service Period, the yearly revision service
for the Advanced Consultation Tool and the associated license fee will be
provided to the Buyer under the commercial conditions set forth in the Seller’s
then current Customer Services Catalogue.

 

 

 

14.10

 

On-Line Access to Technical Data

 

 

 

14.10.1

 

Access to AirbusWorld will be subject to the “General Terms and Conditions of
Access to and Use of AirbusWorld” (hereinafter the “GTC”), as set forth in
separate agreement executed between the parties, of even date herewith.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 53 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

14.10.2

 

Access to AirbusWorld will be granted free of charge for an unlimited number of
the Buyer’s users (including two (2) of Buyer’s administrators) for the
Technical Data related to the Aircraft which will be delivered under this
Agreement.

 

 

 

14.10.3

 

Should AirbusWorld provide access to Technical Data in software format, the use
of such software will be further subject to the conditions of Part 1 of
Exhibit I to the Agreement.

 

 

 

14.11

 

Waiver, Release and Renunciation

 

 

 

 

 

The Seller warrants that the Technical Data are prepared in accordance with the
state of art at the date of their conception. Should any Technical Data prepared
by the Seller contain a non-conformity or defect, the sole and exclusive
liability of the Seller will be to take all reasonable and proper steps to
correct such Technical Data. Irrespective of any other provisions herein, no
warranties of any kind will be given for the Customer Originated Changes, as set
forth in Clause 14.8.

 

 

 

 

 

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER (AS DEFINED BELOW FOR
THE PURPOSES OF THIS CLAUSE) AND REMEDIES OF THE BUYER SET FORTH IN THIS CLAUSE
14 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES, RELEASES
AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER
AND RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR
IMPLIED, ARISING BY LAW, CONTRACT OR OTHERWISE, WITH RESPECT TO ANY
NON-CONFORMITY OR DEFECT OF ANY KIND, IN ANY TECHNICAL DATA OR SERVICES
DELIVERED UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

 

 

 

 

 

A.

ANY WARRANTY AGAINST HIDDEN DEFECTS;

 

 

 

 

 

 

B.

ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

 

 

 

 

 

 

C.

ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OR TRADE;

 

 

 

 

 

 

D.

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER IN CONTRACT OR IN
TORT, WHETHER OR NOT ARISING FROM THE SELLER’S NEGLIGENCE, ACTUAL OR IMPUTED;
AND

 

 

 

 

 

 

E.

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM, OR REMEDY FOR LOSS OF OR DAMAGE TO ANY
AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICES
DELIVERED UNDER THIS AGREEMENT, FOR LOSS OF USE, REVENUE OR PROFIT, OR FOR ANY
OTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES;

 

 

 

 

 

PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY
REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS
AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.

 

 

 

 

 

FOR THE PURPOSES OF THIS CLAUSE 14, THE “SELLER” WILL BE UNDERSTOOD TO INCLUDE
THE SELLER, ANY OF ITS SUPPLIERS AND SUBCONTRACTORS, ITS AFFILIATES AND ANY OF
THEIR RESPECTIVE INSURERS.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 54 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

14.12

 

Proprietary Rights

 

 

 

14.12.1

 

All proprietary rights relating to Technical Data, including but not limited to
patent, design and copyrights, will remain with the Seller and/or its
Affiliates, as the case may be.

 

 

 

 

 

These proprietary rights will also apply to any translation into a language or
languages or media that may have been performed or caused to be performed by the
Buyer.

 

 

 

14.12.2

 

Whenever this Agreement and/or any Technical Data provides for manufacturing by
the Buyer, the consent given by the Seller will not be construed as any express
or implicit endorsement or approval whatsoever of the Buyer or of the
manufactured products. The supply of the Technical Data will not be construed as
any further right for the Buyer to design or manufacture any Aircraft or part
thereof, including any spare part.

 

 

 

14.13

 

Performance Engineer’s Program

 

 

 

14.13.1

 

In addition to the Technical Data provided under Clause 14, the Seller will
provide to the Buyer Software Services, which will consist of the Performance
Engineer’s Programs (“PEP”) for the Aircraft type covered under this Agreement.
Such PEP is composed of software components and databases, and its use is
subject to the license conditions set forth in Part 1 of Exhibit I to the
Agreement “End-User License Agreement for Airbus Software”.

 

 

 

14.13.2

 

Use of the PEP will be limited to one (1) copy to be used on the Buyer’s
computers for the purpose of computing performance engineering data. The PEP is
intended for use on ground only and will not be placed or installed on board the
Aircraft.

 

 

 

14.13.3

 

The license to use the PEP and the revision service will be provided on a free
of charge basis for the duration of the corresponding Revision Service Period as
set forth in Clause 14.5.

 

 

 

14.13.4

 

At the end of such PEP Revision Service Period, the PEP will be provided to the
Buyer at the standard commercial conditions set forth in the Seller’s then
current Customer Services Catalog.

 

 

 

14.14

 

Future Developments

 

 

 

 

 

The Seller continuously monitors technological developments and applies them to
Technical Data, document and information systems’ functionalities, production
and methods of transmission.

 

 

 

 

 

The Seller will implement and the Buyer will accept such new developments, it
being understood that the Buyer will be informed in due time by the Seller of
such new developments and their application and of the date by which the same
will be implemented by the Seller.

 

 

 

14.15

 

Confidentiality

 

 

 

14.15.1

 

This Clause, the Technical Data, the Software Services and their content are
designated as confidential. All such Technical Data and Software Services are
provided to the Buyer for the sole use of the Buyer who undertakes not to
disclose the contents thereof to any third party without the prior written
consent of the Seller, except as permitted therein or pursuant to any government
or legal requirement imposed upon the Buyer.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 55 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

14.15.2

 

If the Seller authorizes the disclosure of this Clause or of any Technical Data
or Software Services to third parties either under this Agreement or by an
express prior written authorization and specifically, where the Buyer intends to
designate a maintenance and repair organization or a third party to perform the
maintenance of the Aircraft or to perform data processing on its behalf (each a
“Third Party”), the Buyer will notify the Seller of such intention prior to any
disclosure of this Clause and/or the Technical Data and/or the Software Services
to such Third Party.

 

 

 

 

 

The Buyer hereby undertakes to cause such Third Party to agree to be bound by
the conditions and restrictions set forth in this Clause 14 with respect to the
disclosed Clause, Technical Data or Software Services and will in particular
cause such Third Party to enter into a confidentiality agreement with the Seller
and appropriate licensing conditions, and to commit to use the Technical Data
solely for the purpose of maintaining the Buyer’s Aircraft and the Software
Services exclusively for processing the Buyer’s data.

 

 

 

14.16

 

Transferability

 

 

 

 

 

Without prejudice to Clause 21.1, the Buyer’s rights under this Clause 14 may
not be assigned, sold, transferred, novated or otherwise alienated by operation
of law or otherwise, without the Seller’s prior written consent.

 

 

 

 

 

Any transfer in violation of this Clause 14.16 will, as to the particular
Aircraft involved, void the rights and warranties of the Buyer under this Clause
14 and any and all other warranties that might arise under or be implied in law.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 56 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

15

 

SELLER REPRESENTATIVE SERVICES

 

 

 

 

 

The Seller shall provide at no charge to the Buyer the services described in
this Clause 15, at the Buyer’s main base or at other locations to be mutually
agreed.

 

 

 

15.1

 

Customer Support Representative(s)

 

 

 

15.1.1

 

The Seller shall provide free of charge to the Buyer the services of Seller
customer support representative(s), as defined in Appendix A to this Clause 15
(each a “Seller Representative”), at the Buyer’s main base or such other
locations as the parties may agree.

 

 

 

15.1.2

 

In providing the services as described hereabove, any Seller Representatives, or
any Seller employee(s) providing services to the Buyer hereunder, are deemed to
be acting in an advisory capacity only and at no time shall they be deemed to be
acting as Buyer’s employees, contractors or agents, either directly or
indirectly.

 

 

 

15.1.3

 

The Seller shall provide to the Buyer an annual written accounting of the
consumed man-months and any remaining man-month balance from the allowance
defined in Appendix A to this Clause 15. Such accounting shall be deemed final
and accepted by the Buyer unless the Seller receives written objection from the
Buyer within thirty (30) calendar days of receipt of such accounting.

 

 

 

15.1.4

 

In the event of a need for Aircraft On Ground (“AOG”) technical assistance after
the end of the assignment referred to in Appendix A to this Clause 15, the Buyer
shall have non-exclusive access to:

 

 

 

 

 

(a)

AIRTAC (Airbus Technical AOG Center);

 

 

 

 

 

 

(b)

The Seller Representative network closest to the Buyer’s main base. A list of
contacts of the Seller Representatives closest to the Buyer’s main base shall be
provided to the Buyer.

 

 

 

 

 

As a matter of reciprocity, the Buyer agrees that Seller Representative(s) may
provide services to other airlines during any assignment with the Buyer.

 

 

 

15.1.5

 

Should the Buyer request Seller Representative services exceeding the allocation
specified in Appendix A to this Clause 15, the Seller may provide such
additional services subject to terms and conditions to be mutually agreed.

 

 

 

15.1.6

 

The Seller shall cause similar services to be provided by representatives of the
Propulsion Systems Manufacturer and Suppliers, when necessary and applicable.

 

 

 

15.2

 

Buyer’s Support

 

 

 

15.2.1

 

From the date of arrival of the first Seller Representative and for the duration
of the assignment, the Buyer shall provide free of charge a suitable, lockable
office, conveniently located with respect to the Buyer’s maintenance facilities,
with complete office furniture and equipment including telephone, internet,
email and facsimile connections for the sole use of the Seller
Representative(s). All related communication costs shall be borne by the Seller
upon receipt by the Seller of all relevant justifications; however the Buyer
shall not impose on the Seller any charges other than the direct cost of such
communications.

 

 

 

15.2.2

 

The Buyer shall reimburse the Seller for the costs of the initial and
termination assignment travel of the Seller Representatives, which shall consist
of one (1)

 

 

EXECUTION VERSION – Air Lease Corporation

Page 57 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

confirmed ticket, Business Class, to and from the place of assignment and
Toulouse, France.

 

 

 

15.2.3

 

The Buyer shall also reimburse the Seller the costs for air transportation for
the annual vacation of the Seller Representatives to and from the place of
assignment and Toulouse, France.

 

 

 

15.2.4

 

Should the Buyer request any Seller Representative referred to in Clause 15.1
above to travel on business to a city other than his usual place of assignment,
the Buyer shall be responsible for all related transportation costs and
expenses.

 

 

 

15.2.5

 

Absence of an assigned Seller Representative during normal statutory vacation
periods shall be covered by other Seller Representatives on the same conditions
as those described in Clause 15.1.4, and such services shall be counted against
the total allocation provided in Appendix A hereto.

 

 

 

15.2.6

 

The Buyer shall assist the Seller in obtaining from the civil authorities of the
Buyer’s country those documents that are necessary to permit the Seller
Representative to live and work in the Buyer’s country. Failure of the Seller to
obtain the necessary documents shall relieve the Seller of any obligation to the
Buyer under the provisions of Clause 15.1. For the sake of clarity, in such a
case, the allocation -as defined in Appendix A to the Clause 15- will not be
cancelled nor reduced by inability of the Seller to obtain the necessary
documents, and such unused allocation will remain to the account of the Buyer.

 

 

 

15.2.7

 

The Buyer shall reimburse to the Seller charges, taxes, duties, imposts or
levies of any kind whatsoever, imposed by the authorities of the Buyer’s country
upon:

 

 

 

 

 

-

the entry into or exit from the Buyer’s country of the Seller Representatives
and their families,

 

 

 

 

 

 

-

the entry into or the exit from the Buyer’s country of the Seller
Representatives and their families’ personal property,

 

 

 

 

 

 

-

the entry into or the exit from the Buyer’s country of the Seller’s property,
for the purpose of providing the Seller Representatives services.

 

 

 

15.3

 

Withdrawal of the Seller Representative

 

 

 

 

 

The Seller shall have the right to withdraw its assigned Seller Representatives
as it sees fit if conditions arise, which are in the Seller’s opinion dangerous
to their safety or health or prevent them from fulfilling their contractual
tasks.

 

 

 

15.4

 

Indemnities

 

 

 

 

 

INDEMNIFICATION PROVISIONS APPLICABLE TO THIS CLAUSE 15 ARE SET FORTH IN CLAUSE
19.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 58 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

APPENDIX A TO CLAUSE 15

 

SELLER REPRESENTATIVE ALLOCATION

 

The Seller Representative allocation provided to the Buyer pursuant to Clause
15.1 is defined hereunder.

 

1                                                                The Seller will
provide to the Buyer Seller Representative services at the Buyer’s main base or
at other locations to be mutually agreed for the fleet of twenty-five (25)
Aircraft will be [*] man-months in aggregate. This allocation will be further
assigned by the Buyer on a prorata basis to each of the Buyer’s Operators. Once
assigned, this service will commence at or about the delivery of the Aircraft.

 

2                                                                For the sake of
clarification, such Seller Representatives’ services will include initial
Aircraft Entry Into Service (EIS) assistance and sustaining support services.

 

3                                                                The number of
the Seller Representatives assigned to the Buyer at any one time will be
mutually agreed, [*] Seller Representatives.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 59 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

16

 

TRAINING SUPPORT AND SERVICES

 

 

 

16.1

 

General

 

 

 

16.1.1

 

This Clause 16 sets forth the terms and conditions for the supply of training
support and services for the Buyer’s personnel to support the Aircraft
operation.

 

 

 

16.1.2

 

The range, quantity and validity of training to be provided free of charge under
this Agreement are covered in Appendix A to this Clause 16.

 

 

 

16.1.3

 

Scheduling of training courses covered in Appendix A will be mutually agreed
during a training conference (the “Training Conference”) that will be held no
later than nine (9) months prior to Scheduled Delivery Month of the first
Aircraft.

 

 

 

16.2

 

Training Location

 

 

 

16.2.1

 

The Seller will provide training at its training center in Blagnac, France,
and/or in Hamburg, Germany, or will designate an affiliated training center in
Miami, U.S.A., or Beijing, China (individually a “Seller’s Training Center” and
collectively the “Seller’s Training Centers”).

 

 

 

16.2.2

 

If the unavailability of facilities or scheduling difficulties make training by
the Seller at any Seller’s Training Center impractical, the Seller will ensure
that the Buyer is provided with such training at another location designated by
the Seller.

 

 

 

16.2.3.1

 

Upon the Buyer’s request, the Seller may also provide certain training at a
location other than the Seller’s Training Centers, including one of the Buyer’s
bases, if and when practicable for the Seller, under terms and conditions to be
mutually agreed upon. In such event, all additional charges listed in Clauses
16.5.2 and 16.5.3 will be borne by the Buyer.

 

 

 

16.2.3.2

 

If the Buyer requests training at a location as indicated in Clause 16.2.3.1 and
requires such training to be an Airbus approved course, the Buyer undertakes
that the training facilities will be approved prior to the performance of such
training. The Buyer will, as necessary and with adequate time prior to the
performance of such training, provide access to the training facilities set
forth in Clause 16.2.3.1 to the Seller’s and the competent Aviation Authority’s
representatives for approval of such facilities.

 

 

 

16.3

 

Training Courses

 

 

 

16.3.1

 

Training courses will be as described in the Seller’s customer services catalog
(the “Seller’s Customer Services Catalog”). The Seller’s Customer Services
Catalog also sets forth the minimum and maximum number of trainees per course.

 

 

 

 

 

All training requests or training course changes made outside of the scope of
the Training Conference will be submitted by the Buyer with a minimum of three
(3) months prior notice.

 

 

 

16.3.2

 

The following terms and conditions will apply to training performed by the
Seller:

 

 

 

 

 

(i)

Training courses will be the Seller’s standard courses as described in the
Seller’s Customer Services Catalog valid at the time of execution of the course.
The Seller will be responsible for all training course syllabi, training aids
and training equipment necessary for the organization of the training

 

 

EXECUTION VERSION – Air Lease Corporation

Page 60 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

 

courses. For the avoidance of doubt, such training equipment does not include
provision of aircraft for the purpose of performing training.

 

 

 

 

 

 

(ii)

The training equipment and the training curricula used for the training of
flight, cabin and maintenance personnel will not be fully customized but will be
configured in order to obtain the relevant Aviation Authority’s approval and to
support the Seller’s training programs.

 

 

 

 

 

(iii)

Training data and documentation for trainees receiving the training at the
Seller’s Training Centers will be provided free of charge. Training data and
documentation will be marked “FOR TRAINING ONLY” and as such are supplied for
the sole and express purpose of training; training data and documentation will
not be revised.

 

 

 

16.3.3

 

When the Seller’s training courses are provided by the Seller’s instructors
(individually an “Instructor” and collectively “Instructors”) the Seller will
deliver a Certificate of Recognition or a Certificate of Course Completion (each
a “Certificate”) or an attestation (an “Attestation”), as applicable, at the end
of any such training course. Any such Certificate or Attestation will not
represent authority or qualification by any Aviation Authority but may be
presented to such Aviation Authority in order to obtain relevant formal
qualification.

 

 

 

 

 

In the event of training courses being provided by a training provider selected
by the Seller as set forth in Clause 16.2.2, the Seller will cause such training
provider to deliver a Certificate or Attestation, which will not represent
authority or qualification by any Aviation Authority, but may be presented to
such Aviation Authority in order to obtain relevant formal qualification.

 

 

 

16.3.4.1

 

Should the Buyer wish to exchange any of the training courses provided under
Appendix A hereto, the Buyer will place a request for exchange to this effect
with the Seller. The Buyer may exchange, subject to the Seller’s confirmation,
the training allowances granted under Appendix A of the present Agreement as
follows:

 

 

 

 

 

(i)

flight operations training courses as listed under Article 1 of Appendix A may
be exchanged for any flight operations training courses described in the
Seller’s Customer Services Catalog current at the time of the Buyer’s request;

 

 

 

 

 

 

(ii)

maintenance training courses as listed under Article 3 of Appendix A may be
exchanged for any maintenance training courses described in the Seller’s
Customer Services Catalog current at the time of the Buyer’s request;

 

 

 

 

 

 

(iii)

should any one of the allowances granted thereunder (flight operations or
maintenance) have been fully drawn upon, the Buyer will be entitled to exchange
flight operations or maintenance training courses as needed against the
remaining allowances.

 

 

 

 

 

The exchange value will be based on the Seller’s “Training Course Exchange
Matrix” applicable at the time of the request for exchange and which will be
provided to the Buyer at such time.

 

 

 

 

 

It is understood that the above provisions will apply to the extent that
training allowances granted under Appendix A remain in credit to the full extent
necessary to perform the exchange.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 61 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

All requests to exchange training courses will be submitted by the Buyer with a
minimum of three (3) months’ prior notice. The requested training will be
subject to the Seller’s then existing planning constraints.

 

 

 

16.3.4.2

 

Should the Buyer use none or only part of the training to be provided pursuant
to this Clause 16, no compensation or credit of any nature will be provided.

 

 

 

16.3.5.1

 

Should the Buyer decide to cancel or reschedule a training course, fully or
partially, and irrespective of the location of the training, a minimum advance
notification of at least sixty (60) calendar days prior to the relevant training
course start date is required.

 

 

 

16.3.5.2

 

If the notification occurs less than sixty (60) but more than forty-five (45)
calendar days prior to such training, a cancellation fee corresponding to [*]
percent ([*] %) of such training will be, as applicable, either deducted from
the training allowance defined in Appendix A or invoiced at the Seller’s then
applicable price.

 

 

 

16.3.5.3

 

If the notification occurs less than forty five (45) calendar days prior to such
training, a cancellation fee corresponding to [*]percent ([*] %) of such
training will be, as applicable, either deducted from the training allowance
defined in Appendix A or invoiced at the Seller’s then applicable price.

 

 

 

16.3.5.4

 

All courses exchanged under Clause 16.3.4.1 will remain subject to the
provisions of this Clause 16.3.5.

 

 

 

16.4

 

Prerequisites and Conditions

 

 

 

16.4.1

 

Training will be conducted in English and all training aids used during such
training will be written in English using common aeronautical terminology.

 

 

 

16.4.2

 

The Buyer hereby acknowledges that all training courses conducted pursuant to
this Clause 16 are “Standard Transition Training Courses” and not “Ab Initio
Training Courses”.

 

 

 

16.4.3

 

Trainees will have the prerequisite knowledge and experience specified for each
course in the Seller’s Customer Services Catalog.

 

 

 

16.4.4.1

 

The Buyer will be responsible for the selection of the trainees and for any
liability with respect to the entry knowledge level of the trainees.

 

 

 

16.4.4.2

 

The Seller reserves the right to verify the trainees’ proficiency and previous
professional experience.

 

 

 

16.4.4.3

 

The Seller will provide to the Buyer during the Training Conference an “Airbus
Pre-Training Survey” for completion by the Buyer for each trainee.

 

 

 

 

 

The Buyer will provide the Seller with an attendance list of the trainees for
each course, with the validated qualification of each trainee, at the time of
reservation of the training course and in no event any later than sixty (60)
calendar days before the start of the training course. The Buyer will return
concurrently thereto the completed Airbus Pre-Training Survey, detailing the
trainees’ associated background. If the Seller determines through the Airbus
Pre-Training Survey that a trainee does not match the prerequisites set forth in
the Seller’s Customer Services Catalog, following consultation with the Buyer,
such trainee will be withdrawn from

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 62 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

the program or directed through a relevant entry level training (ELT) program,
which will be at the Buyer’s expense.

 

 

 

16.4.4.4

 

If the Seller determines at any time during the training that a trainee lacks
the required level, following consultation with the Buyer, such trainee will be
withdrawn from the program or, upon the Buyer’s request, the Seller may be
consulted to direct the above mentioned trainee(s), if possible, to any other
required additional training, which will be at the Buyer’s expense.

 

 

 

16.4.5

 

The Seller will in no case warrant or otherwise be held liable for any trainee’s
performance as a result of any training provided.

 

 

 

16.5

 

Logistics

 

 

 

16.5.1

 

Trainees

 

 

 

16.5.1.1

 

Living and travel expenses for the Buyer’s trainees will be borne by the Buyer.

 

 

 

16.5.1.2

 

It will be the responsibility of the Buyer to make all necessary arrangements
relative to authorizations, permits and/or visas necessary for the Buyer’s
trainees to attend the training courses to be provided hereunder. Rescheduling
or cancellation of courses due to the Buyer’s failure to obtain any such
authorizations, permits and/or visas will be subject to the provisions of
Clauses 16.3.5.1 thru 16.3.5.3.

 

 

 

16.5.2

 

Training at External Location - Seller’s Instructors

 

 

 

16.5.2.1.1

 

In the event of training being provided at the Seller’s request at any location
other than the Seller’s Training Centers, as provided for in Clause 16.2.2, the
expenses of the Seller’s Instructors will be borne directly by the Seller.

 

 

 

16.5.2.1.2

 

In the event of training being provided by the Seller’s Instructor(s) at any
location other than the Seller’s Training Centers at the Buyer’s request, the
Buyer will reimburse the Seller for all the expenses related to the assignment
of such Seller Instructors and the performance of their duties as aforesaid.

 

 

 

16.5.2.2

 

Living Expenses

 

 

 

 

 

Except as provided for in Clause 16.5.2.1.1 above, the Buyer will reimburse the
Seller the living expenses for each Seller Instructor and/or other Seller’s
personnel providing support under this Clause 16, covering the entire period
from his day of departure from his main base to day of return to such base at
the per diem rate set forth in the Seller’s Customer Services Catalog current at
the time of the corresponding training or support.

 

 

 

 

 

Such per diem will include, but will not be limited to, lodging, food and local
transportation to and from the place of lodging and the training course
location.

 

 

 

16.5.2.3

 

Air Travel

 

 

 

 

 

Except as provided for in Clause 16.5.2.1.1 above, the Buyer will reimburse the
Seller for the airfares for each Seller Instructor and/or other Seller’s
personnel providing support under this Clause 16, in confirmed business class to
and from the Buyer’s designated training site and the Seller’s Training Centers,
as such airfares are set forth in the Seller’s Customer Services Catalog current
at the time of the corresponding training or support.

 

 

 

16.5.2.4

 

Buyer’s Indemnity

 

 

EXECUTION VERSION – Air Lease Corporation

Page 63 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

Except in case of gross negligence or willful misconduct of the Seller, the
Seller will not be held liable to the Buyer for any delay or cancellation in the
performance of any training outside of the Seller’s Training Centers associated
with any transportation described in this Clause 16.5.2, and the Buyer will
indemnify and hold harmless the Seller from any such delay and/or cancellation
and any consequences arising therefrom.

 

 

 

16.5.3

 

Training Material and Equipment Availability - Training at External Location

 

 

 

 

 

Training material and equipment necessary for course performance at any location
other than the Seller’s Training Centers or the facilities of a training
provider selected by the Seller will be provided by the Buyer at its own cost in
accordance with the Seller’s specifications.

 

 

 

 

 

Notwithstanding the foregoing, should the Buyer request the performance of a
course at another location as per Clause 16.2.3.1, the Seller may, upon the
Buyer’s request, provide the training material and equipment necessary for such
course’s performance. Such provision will be at the Buyer’s expense.

 

 

 

16.6

 

Flight Operations Training

 

 

 

 

 

The Seller will provide training for the Buyer’s flight operations personnel as
further detailed in Appendix A to this Clause 16, including the courses
described in this Clause 16.6.

 

 

 

16.6.1

 

Flight Crew Training Course

 

 

 

 

 

The Seller will perform a flight crew training course program for the Buyer’s
flight crews, each of which will consist of two (2) crew members, who will be
either captain(s) or first officer(s).

 

 

 

16.6.2

 

Base Flight Training

 

 

 

16.6.2.1

 

The Buyer will provide at its own cost its delivered Aircraft, or any other
aircraft it operates, for any base flight training, which will consist of one
(1) session per pilot, performed in accordance with the related Airbus training
course definition (the “Base Flight Training”).

 

 

 

16.6.2.2

 

Should it be necessary to ferry the Buyer’s delivered Aircraft to the location
where the Base Flight Training will take place, the additional flight time
required for the ferry flight to and/or from the Base Flight Training field will
not be deducted from the Base Flight Training time.

 

 

 

16.6.2.3

 

If the Base Flight Training is performed outside of the zone where the Seller
usually performs such training, the ferry flight to the location where the Base
Flight Training will take place will be performed by a crew composed of the
Seller’s and/or the Buyer’s qualified pilots, in accordance with the relevant
Aviation Authority’s regulations related to the place of performance of the Base
Flight Training.

 

 

 

16.6.3

 

Flight Crew Line Initial Operating Experience

 

 

 

 

 

In order to assist the Buyer with initial operating experience after Delivery of
the first Aircraft, the Seller will provide to the Buyer pilot Instructor(s) as
set forth in Appendix A to this Clause 16.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 64 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

Should the Buyer request, subject to the Seller’s consent, such Seller pilot
Instructors to perform any other flight support during the flight crew line
initial operating period, such as but not limited to line assistance,
demonstration flight(s), ferry flight(s) or any flight(s) required by the Buyer
during the period of entry into service of the Aircraft, it is understood that
such flight(s)  will be deducted from the flight crew line initial operating
experience allowance set forth in Appendix A hereto.

 

 

 

 

 

It is hereby understood by the Parties that the Seller’s pilot Instructors will
only perform the above flight support services to the extent they bear the
relevant qualifications to do so.

 

 

 

16.6.4

 

Type Specific Cabin Crew Training Course

 

 

 

 

 

The Seller will provide type specific training for cabin crews at one of the
locations defined in Clause 16.2.1.

 

 

 

 

 

If the Buyer’s Aircraft is to incorporate special features, the type specific
cabin crew training course will be performed no earlier than two (2) weeks
before the scheduled Delivery Date of the Buyer’s first Aircraft.

 

 

 

16.6.5

 

Training on Aircraft

 

 

 

 

 

During any and all flights performed in accordance with this Clause 16.6, the
Buyer will bear full responsibility for the aircraft upon which the flight is
performed, including but not limited to any required maintenance, all expenses
such as fuel, oil or landing fees and the provision of insurance in line with
Clause 16.13.

 

 

 

 

 

The Buyer will assist the Seller, if necessary, in obtaining the validation of
the licenses of the Seller’s pilots performing Base Flight Training or initial
operating experience by the Aviation Authority of the place of registration of
the Aircraft.

 

 

 

16.7

 

Performance / Operations Courses

 

 

 

 

 

The Seller will provide performance/operations training for the Buyer’s
personnel as defined in Appendix A to this Clause 16.

 

 

 

 

 

The available courses will be listed in the Seller’s Customer Services Catalog
current at the time of the course.

 

 

 

16.8

 

Maintenance Training

 

 

 

16.8.1

 

The Seller will provide maintenance training for the Buyer’s ground personnel as
further set forth in Appendix A to this Clause 16.

 

 

 

 

 

The available courses will be as listed in the Seller’s Customer Services
Catalog current at the time of the course.

 

 

 

 

 

The practical training provided in the frame of maintenance training will be
performed on the training devices in use in the Seller’s Training Centers.

 

 

 

16.8.2

 

Practical Training on Aircraft

 

 

 

 

 

Notwithstanding Clause 16.8.1 above, upon the Buyer’s request, the Seller may
provide Instructors for the performance of practical training on aircraft
(“Practical Training”).

 

 

EXECUTION VERSION – Air Lease Corporation

Page 65 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

Irrespective of the location at which the training takes place, the Buyer will
provide at its own cost an aircraft for the performance of the Practical
Training.

 

 

 

 

 

Should the Buyer require the Seller’s Instructors to provide Practical Training
at facilities selected by the Buyer, such training will be subject to prior
approval of the facilities by the Seller. All costs related to such Practical
Training, including but not limited to the Seller’s approval of the facilities,
will be borne by the Buyer.

 

 

 

 

 

The provision of a Seller Instructor for the Practical Training will be deducted
from the trainee days allowance defined in Appendix A to this Clause 16, subject
to the conditions detailed in Paragraph 4.4 thereof.

 

 

 

16.9

 

Supplier and Propulsion Systems Manufacturer Training

 

 

 

 

 

Upon the Buyer’s request, the Seller will provide to the Buyer the list of the
maintenance and overhaul training courses provided by major Suppliers and ACS
Suppliers and the applicable Propulsion Systems Manufacturer on their respective
products.

 

 

 

16.10

 

Proprietary Rights

 

 

 

 

 

All proprietary rights, including but not limited to patent, design and
copyrights, relating to the Seller’s training data and documentation will remain
with the Seller and/or its Affiliates and/or its Suppliers and/or ACS Suppliers,
as the case may be.

 

 

 

 

 

These proprietary rights will also apply to any translation into a language or
languages or media that may have been performed or caused to be performed by the
Buyer.

 

 

 

16.11

 

Confidentiality

 

 

 

 

 

The Seller’s training data and documentation are designated as confidential and
as such are provided to the Buyer for the sole use of the Buyer, for training of
its own personnel, who undertakes not to disclose the content thereof in whole
or in part, to any third party without the prior written consent of the Seller,
save as permitted herein or otherwise pursuant to any government or legal
requirement imposed upon the Buyer.

 

 

 

 

 

In the event of the Seller having authorized the disclosure of any training data
and documentation to third parties either under this Agreement or by an express
prior written authorization, the Buyer will cause such third party to agree to
be bound by the same conditions and restrictions as the Buyer with respect to
the disclosed training data and documentation and to use such training data and
documentation solely for the purpose for which they are provided.

 

 

 

16.12

 

Transferability

 

 

 

 

 

Without prejudice to Clause 21.1, the Buyer’s rights under this Clause 16 may
not be assigned, sold, transferred, novated or otherwise alienated by operation
of law or otherwise, without the Seller’s prior written consent.

 

 

 

16.13

 

Indemnities and Insurance

 

 

 

 

 

INDEMNIFICATION PROVISIONS AND INSURANCE REQUIREMENTS APPLICABLE TO THIS CLAUSE
16 ARE AS SET FORTH IN CLAUSE 19.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 66 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

THE BUYER WILL PROVIDE THE SELLER WITH AN ADEQUATE INSURANCE CERTIFICATE PRIOR
TO ANY TRAINING ON AIRCRAFT.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 67 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

APPENDIX “A” TO CLAUSE 16

 

TRAINING ALLOWANCE

 

For the avoidance of doubt, all quantities indicated below are the total
quantities granted for the whole of the Buyer’s fleet of twenty-five (25)
Aircraft firmly ordered, unless otherwise specified.

 

The contractual training courses defined in this Appendix A will be provided up
to [*].

 

Notwithstanding the above, flight operations training courses granted per firmly
ordered Aircraft in this Appendix A  will be provided by the Seller within a
period starting [*].

 

Any deviation to said training delivery schedule will be mutually agreed between
the Buyer and the Seller.

 

1

 

FLIGHT OPERATIONS TRAINING

 

 

 

1.1

 

Flight Crew Training (standard transition course)

 

 

 

 

 

The Seller will provide flight crew training (standard transition course) free
of charge for [*] of the Buyer’s flight crews per firmly ordered Aircraft.

 

 

 

1.2

 

Extended Range For Twin Engine Aircraft Operations (ETOPS) Training

 

 

 

 

 

The Seller will provide free of charge ETOPS training for [*] flight crews per
ordered Aircraft.

 

 

 

1.3

 

Flight Crew Line Initial Operating Experience

 

 

 

 

 

The Seller will provide to the Buyer pilot Instructor(s) free of charge for a
period of [*] pilot Instructor months in total for the fleet of twenty-five (25)
Aircraft. This allocation will be further assigned by the Buyer on a prorata
basis to each of the Initial Operators.

 

 

 

 

 

Unless otherwise agreed during the Training Conference, in order to follow the
Aircraft Delivery schedule, the maximum number of pilot Instructors present at
any one time will be limited to two (2) pilot Instructors.

 

 

 

1.4

 

Type Specific Cabin Crew Training Course

 

 

 

 

 

The Seller will provide to the Buyer free of charge type specific training for
cabin crews for [*] of the Buyer’s cabin crew instructors, pursers or cabin
attendants in total for the fleet of twenty-five (25) Aircraft. This allocation
will be further assigned by the Buyer on a prorata basis to each of the Initial
Operators.

 

 

 

1.5

 

Airbus Pilot Instructor Course (APIC)

 

 

 

 

 

The Seller will provide to the Buyer transition Airbus Pilot Instructor
Course(s) (APIC), for flight and synthetic instruction, free of charge for [*]
of the Buyer’s flight instructors in total for the fleet of twenty-five (25)
Aircraft. This allocation will be further assigned by the Buyer on a prorata
basis to each of the Initial Operators. APIC courses will be performed in groups
of two (2) trainees.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 68 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

2

 

PERFORMANCE / OPERATIONS COURSE(S)

 

 

 

 

 

The Seller will provide to the Buyer [*] trainee days of performance /
operations training free of charge for the Buyer’s personnel in total for the
fleet of twenty-five (25) Aircraft. This allocation will be further assigned by
the Buyer on a prorata basis to each of the Initial Operators.

 

 

 

3

 

MAINTENANCE TRAINING

 

 

 

3.1

 

The Seller will provide to the Buyer [*] trainee days of maintenance training
free of charge for the Buyer’s personnel in total for the fleet of twenty-five
(25) Aircraft. This allocation will be further assigned by the Buyer on a
prorata basis to each of the Initial Operators.

 

 

 

3.2

 

The Seller will provide to the Buyer [*] Engine Run-up courses in total for the
fleet of twenty-five (25) Aircraft. This allocation will be further assigned by
the Buyer on a prorata basis to each of the Initial Operators.

 

 

 

4

 

TRAINEE DAYS ACCOUNTING

 

 

 

 

 

Trainee days are counted as follows:

 

 

 

4.1

 

For instruction at the Seller’s Training Centers: one (1) day of instruction for
one (1) trainee equals one (1) trainee day. The number of trainees originally
registered at the beginning of the course will be counted as the number of
trainees to have taken the course.

 

 

 

4.2

 

For instruction outside of the Seller’s Training Centers: one (1) day of
instruction by one (1) Seller Instructor equals the actual number of trainees
attending the course or a minimum of twelve (12) trainee days, except for
structure maintenance training course(s).

 

 

 

4.3

 

For structure maintenance training courses outside the Seller’s Training
Center(s), one (1) day of instruction by one (1) Seller Instructor equals the
actual number of trainees attending the course or the minimum number of trainees
as indicated in the Seller’s Customer Services Catalog.

 

 

 

4.4

 

For practical training, whether on training devices or on aircraft, one (1) day
of instruction by one (1) Seller Instructor equals the actual number of trainees
attending the course or a minimum of six (6) trainee days.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 69 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

17

 

SUPPLIER AND ACS SUPPLIER PRODUCT SUPPORT

 

 

 

17.1

 

Supplier Product Support Agreements

 

 

 

17.1.1

 

The Seller has obtained enforceable and transferable product support agreements
from Suppliers of Supplier Parts, the benefit of which is hereby accepted by the
Buyer. Said agreements become enforceable as soon as and for as long as an
operator is identified as an Airbus aircraft operator.

 

 

 

17.1.2

 

These agreements are based on the “World Airlines Suppliers Guide”, and are made
available to the Buyer through the SPSA Application, and include Supplier
commitments as contained in the “Supplier Product Support Agreements”, which
include the following provisions:

 

 

 

17.1.2.1

 

Technical data and manuals required to operate, maintain, service and overhaul
the Supplier Parts will be prepared in accordance with the applicable provisions
of ATA Specification including revision service and be published in the English
language. The Seller will recommend that a software user guide, where
applicable, be supplied in the form of an appendix to the Component Maintenance
Manual. Such data will be provided in compliance with the applicable ATA
Specification;

 

 

 

17.1.2.2

 

Warranties and guarantees, including standard warranties. In addition, landing
gear Suppliers will provide service life policies for selected structural
landing gear elements;

 

 

 

17.1.2.3

 

Training to ensure efficient operation, maintenance and overhaul of the Supplier
Parts for the Buyer’s instructors, shop and line service personnel;

 

 

 

17.1.2.4

 

Spares data in compliance with ATA iSpecification 2200, initial provisioning
recommendations, spare parts and logistic service including routine and expedite
deliveries;

 

 

 

17.1.2.5

 

Technical service to assist the Buyer with maintenance, overhaul, repair,
operation and inspection of Supplier Parts as well as required tooling and
spares provisioning.

 

 

 

17.1.3

 

Supplier Compliance

 

 

 

 

 

The Seller will monitor Suppliers’ compliance with the support commitments
defined in the Supplier Product Support Agreements and will, if necessary,
jointly take remedial action with the Buyer.

 

 

 

17.2

 

ACS Suppliers Support Agreements

 

 

 

17.2.1

 

The Seller has obtained enforceable and transferable product support agreements
from ACS Suppliers of ACS Equipment, the benefit of which is hereby accepted by
the Buyer. Said agreements become enforceable as soon as and for as long as an
operator is identified as an Airbus aircraft operator.

 

 

 

17.2.2

 

These agreements are based on the “World Airlines Suppliers Guide”, are made
available to the Buyer through the SPSA Application, and include ACS Supplier
commitments as contained in the “Airbus Contracted Suppliers Support
Agreements”. Such commitments will be substantially the same as those included
in the Supplier Product Support Agreements, and detailed in Clause 17.1.2,
except that guarantees, if any, will be negotiated and agreed directly between
the Buyer and the corresponding ACS Supplier.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 70 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

17.2.3

 

ACS Supplier Compliance

 

 

 

 

 

The Seller will monitor ACS Suppliers’ compliance with support commitments
defined in the Airbus Contracted Suppliers Support Agreements and will provide
assistance to the Buyer as may reasonably be required.

 

 

 

17.3

 

Nothing in this Clause 17 will be construed to prevent or limit the Buyer from
entering into direct negotiations with a Supplier or an ACS Supplier with
respect to different or additional terms and conditions applicable to Suppliers
Parts or ACS Equipment selected by the Buyer to be installed on the Aircraft.

 

 

 

17.4

 

Familiarization Training

 

 

 

 

 

Upon the Buyer’s request, the Seller will provide the Buyer with Supplier
Product Support Agreements and Airbus Contracted Suppliers Support Agreements
familiarization training at the Seller’s facilities in Blagnac, France.

 

 

 

 

 

An on-line training module will be further available through AirbusWorld, access
to which will be subject to the “General Terms and Conditions of Access to and
Use of AirbusWorld” (hereinafter the “GTC”), as set forth in Part 2 of Exhibit I
to this Agreement.

 

 

 

 

 

Both the Supplier Product Support Agreements and the Airbus Contracted Suppliers
Support Agreements may be accessed through the SPSA Application.

 

 

 

 

 

For the avoidance of doubt, the use of the term “SPSA” with respect to ACS
Suppliers or ACS Equipment will solely be a reference to such SPSA Application
and will not be construed to imply that such ACS Suppliers or ACS Equipment are
the subject of the Supplier Product Support Agreements for the purposes of
Clause 17.1 above.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 71 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

18

 

BUYER FURNISHED EQUIPMENT AND AIRBUS CONTRACTED SUPPLIER EQUIPMENT

 

 

 

18.1

 

Buyer Furnished Equipment

 

 

 

18.1.1

 

Administration

 

 

 

 

 

In accordance with the Specification, the Seller will install those items of
equipment that are identified in the Specification as being furnished by the
Buyer (“Buyer Furnished Equipment” or “BFE”), provided that the BFE and the
supplier of such BFE (the “BFE Supplier”) are referred to in the A350XWB Family
Aircraft Description Document applicable at the time of such equipment
selection.

 

 

 

18.1.2

 

The Seller will advise the Buyer of the dates by which, in the planned release
of engineering for the Aircraft, the Seller requires a written detailed
engineering definition, encompassing a Declaration of Design and Performance
(the “BFE Engineering Definition”). The Seller will provide to the Buyer and/or
the BFE Supplier(s), within an appropriate timeframe, the necessary interface
documentation to enable the development of the BFE Engineering Definition,
except in the case of BFE which can be provided solely by a qualified ACS
Supplier, in which case the Seller will already have provided the same to such
BFE Supplier in his capacity as an ACS Supplier.

 

 

 

 

 

The BFE Engineering Definition will include the description of the dimensions
and weight of BFE, the information related to its certification and the
information necessary for the installation and operation thereof, including 3D
models compatible with the Seller’s systems. The Buyer will furnish, or cause
the BFE Suppliers to furnish, the BFE Engineering Definition by the dates
mutually agreed during the initial technical coordination meeting to be
organised by the Seller between the Seller, the Buyer and BFE Suppliers in
accordance with the Customization Milestones Chart of the Aircraft and in order
to reach the final detailed definition of the cabin section including BFE (the
“ITCM”).

 

 

 

 

 

Thereafter, the BFE Engineering Definition will not be revised, except through
an SCN executed in accordance with Clause 2.

 

 

 

18.1.3

 

The Seller will also provide in due time to the Buyer a schedule of dates and
the shipping addresses for delivery of the BFE and, where requested by the
Seller, additional spare BFE to permit installation in the Aircraft and Delivery
of the Aircraft in accordance with the Aircraft delivery schedule. The Buyer
will provide, or cause the BFE Suppliers to provide, the BFE by such dates in a
serviceable condition, in order to allow performance of any assembly,
installation, test, or acceptance process in accordance with the Seller’s
industrial schedule. In order to facilitate the follow-up of the timely receipt
of BFE, the Buyer will, upon the Seller’s request, provide to the Seller dates
and references of all BFE purchase orders placed by the Buyer. Once the last
Aircraft under the Agreement is delivered to the Buyer, the Seller shall at its
own costs return the unused additional spare BFE either to (i) the Buyer or
(ii) the BFE manufacturer or (iii) to any other address provided by the Buyer.

 

 

 

 

 

Notwithstanding the foregoing, for BFE IFE equipment to be integrated into BFE
Premium Class Seats, the Buyer will provide, or cause the BFE Premium Class Seat
Supplier to provide to the BFE IFE equipment Supplier a schedule of dates and
shipping addresses for delivery of the IFE equipment. In addition, where
requested by the BFE Premium Class Seat Supplier, the IFE Supplier will provide
the former

 

 

EXECUTION VERSION – Air Lease Corporation

Page 72 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

with additional spare IFE equipment to permit installation of the IFE equipment
into the BFE Premium Class Seats in accordance with the BFE Premium Class Seat
contractual delivery schedule. For BFE Premium Class Seats, the Buyer hereby
warrants that each unit will be delivered fully tested and ready for
installation.

 

 

 

 

 

The Buyer will also provide, when requested by the Seller, at AIRBUS OPERATIONS
S.A.S. works in TOULOUSE (FRANCE) and/or at AIRBUS OPERATIONS GmbH works in
HAMBURG (GERMANY) adequate field service including support from BFE Suppliers to
act in a technical advisory capacity to the Seller in the installation,
calibration and possible repair of any BFE.

 

 

 

18.1.4

 

The Buyer will ensure that the necessary development review meetings are
organized between the Buyer and the BFE Suppliers and will provide adequate
technical and engineering expertise to reach decisions within the defined
timeframe.

 

 

 

 

 

In addition, throughout the development phase and up to Delivery of the Aircraft
to the Buyer, the Buyer agrees:

 

 

 

 

 

 

n

to follow-up the status of the BFE development and to ensure that the BFE
Suppliers will enable the Buyer to fulfil its obligations, including but not
limited to those set forth in the Customization Milestone Chart;

 

 

 

 

 

 

 

 

n

that, should a timeframe, quality or other type of risk be identified at a given
BFE Supplier, the Buyer will allocate resources to such BFE Supplier so as not
to jeopardize the industrial schedule of the Aircraft.

 

 

 

 

 

 

 

 

n

to attend the First Article Inspection (“FAI”) for the first shipset of all BFE.
Should the Buyer not attend such FAI, the Buyer will delegate the FAI to the BFE
Supplier and confirmation thereof will be supplied to the Seller in writing;

 

 

 

 

 

 

 

 

n

to delegate the Source Inspection (“SI”) to the Seller’s source inspector at the
BFE Supplier’s facilities and consequently to accept the conclusions of the
Seller’s source inspector at the BFE Supplier’s facilities with respect to such
SI.

 

 

 

18.1.5

 

The BFE will be imported into FRANCE or into GERMANY by the Buyer under a
suspensive customs system (“Régime de l’entrepôt douanier ou régime de
perfectionnement actif “ or “Zollverschluss”) without application of any French
or German tax or customs duty, and will be Delivered At Place (DAP)) according
to the Incoterms, to the following shipping addresses:

 

 

 

 

 

AIRBUS OPERATIONS S.A.S.

 

 

316 Route de Bayonne

 

 

31300 TOULOUSE

 

 

FRANCE

 

 

 

 

 

or

 

 

 

 

 

AIRBUS OPERATIONS GmbH

 

 

Kreetslag 10

 

 

21129 HAMBURG

 

 

GERMANY

 

 

 

 

 

or such other location as may be specified by the Seller.

 

 

 

18.1.6

 

Applicable Requirements

 

 

EXECUTION VERSION – Air Lease Corporation

Page 73 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

The Buyer is responsible for ensuring, at its expense, and warrants that the BFE
will:

 

 

 

 

 

 

n

be manufactured by a qualified BFE Supplier, and

 

 

 

 

 

 

 

 

n

meet the requirements of the applicable agreed Specification of the Aircraft,
and

 

 

 

 

 

 

 

 

n

comply with the BFE Engineering Definition, and

 

 

 

 

 

 

 

 

n

comply with applicable requirements incorporated by reference to the Type
Certificate and listed in the Type Certificate Data Sheet, and

 

 

 

 

 

 

 

 

n

be approved by the Aviation Authority issuing the Export Airworthiness
Certificate and by the Buyer’s Aviation Authority for installation and use on
the Aircraft at the time of Delivery of the Aircraft, and

 

 

 

 

 

 

 

 

n

not infringe any patent, copyright or other intellectual property right of the
Seller or any third party, and

 

 

 

 

 

 

 

 

n

not be subject to any legal obligation or other encumbrance that may prevent,
hinder or delay the installation of the BFE in the Aircraft and/or the Delivery
of the Aircraft.

 

 

 

 

 

The Seller will be entitled to refuse any item of BFE that it considers
incompatible with the agreed Specification, the BFE Engineering Definition or
the certification requirements.

 

 

 

18.1.7

 

Buyer’s Obligation and Seller’s Remedies

 

 

 

18.1.7.1

 

Any delay or failure by the Buyer or the BFE Suppliers in:

 

 

 

 

 

 

n

complying with the foregoing warranty or in providing the BFE Engineering
Definition or field service mentioned in Clause 18.1.2 and/or 18.1.3, or

 

 

 

 

 

 

 

 

n

furnishing the BFE in a serviceable condition at the requested delivery date, or

 

 

 

 

 

 

 

 

n

obtaining any required approval for such BFE equipment under the above mentioned
Aviation Authorities’ regulations,

 

 

 

 

 

may delay the performance of any act to be performed by the Seller, including
Delivery of the Aircraft. The Seller will not be responsible for such delay
which will cause the Final Price of the affected Aircraft to be adjusted in
accordance with the updated delivery schedule and to include in particular the
amount of the Seller’s additional costs attributable to such delay or failure by
the Buyer or the BFE Suppliers, such as storage, taxes, insurance and costs of
out-of-sequence installation.

 

 

 

18.1.7.2

 

In addition, in the event of any delay or failure mentioned in 18.1.8.1 above,
the Seller may:

 

 

 

 

 

(i)

 

select, purchase and install equipment similar to the BFE at issue, in which
event the Final Price of the affected Aircraft will also be increased by the
purchase price of such equipment plus reasonable costs and expenses incurred by
the Seller for handling charges, transportation, insurance,

 

EXECUTION VERSION – Air Lease Corporation

Page 74 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

 

packaging and, if so required and not already provided for in the Final Price of
the affected Aircraft, for adjustment and calibration; or

 

 

 

 

 

 

(ii)

if the BFE is delayed by more than [*] days beyond, or is not approved within
[*] days of the dates specified in Clause 18.1.2.2, deliver the Aircraft without
the installation of such BFE, notwithstanding applicable terms of Clause 7, if
any, and the Seller will thereupon be relieved of all obligations to install
such equipment.

 

 

 

18.1.8

 

Title and Risk of Loss

 

 

 

 

 

Title to and risk of loss of any BFE will at all times remain with the Buyer
except that risk of loss (limited to cost of replacement of said BFE) will be
with the Seller for as long as such BFE is under the care, custody and control
of the Seller.

 

 

 

18.1.9

 

Disposition of BFE Following Termination

 

 

 

18.1.9.1

 

If a termination of this Agreement pursuant to the provisions of Clause 20
occurs with respect to an Aircraft in which all or any part of the BFE has been
installed prior to the date of such termination, the Seller will be entitled,
but not required, to remove with reasonable diligence and care all items of BFE
that can be removed without damage to the Aircraft and to undertake commercially
reasonable efforts to facilitate the sale of such items of BFE to other
customers, retaining and applying the proceeds of such sales to reduce the
Seller’s damages resulting from the termination.

 

 

 

18.1.9.2

 

The Buyer will cooperate with the Seller in facilitating the sale of BFE
pursuant to Clause 18.1.9.1 and will be responsible for all costs incurred by
the Seller in removing and facilitating the sale of such BFE. [*]

 

 

 

18.1.9.3

 

The Seller will notify the Buyer as to those items of BFE not sold by the Seller
pursuant to Clause 18.1.9.1 above and, at the Seller’s request, the Buyer will
undertake to remove such items from the Seller’s facility within thirty (30)
days of the date of such notice. The Buyer will have no claim against the Seller
for damage, loss or destruction of any item of BFE removed from the Aircraft and
not removed from Seller’s facility within such period.

 

 

 

18.1.9.4

 

The Buyer will have no claim against the Seller for damage to or destruction of
any item of BFE damaged or destroyed in the process of being removed from the
Aircraft, provided that the Seller will use reasonable care in such removal.

 

 

 

18.1.9.5

 

In the event that some BFE items cannot be removed from the Aircraft without
causing damage to the Aircraft or rendering any system in the Aircraft unusable,
the Seller agrees to reimburse the buyer for the price paid by the Buyer for
such BFE provided that the Buyer furnishes reasonable evidence of same to the
Seller and the Buyer grants title to such BFE to the Seller.

 

 

 

18.1.10

 

BFE Premium Seats for First and Business Class

 

 

 

 

 

In addition to the Catalogue Items chosen in the A350XWB Family Aircraft
Description Document as set forth in Clause 2.1.2.3, the Buyer may submit to the
Seller for consideration specific alternative BFE premium seats for first and
business class (the “BFE Premium Class Seats”). Such BFE Premium Class Seats
shall be subject to the provisions of the Clauses 18.1.1 to 18.1.9 above, as
well as the following prerequisites:

 

 

 

 

 

 

1)

they shall be manufactured exclusively by suppliers, who are qualified by the
Seller as ACS Suppliers of seats; and

 

 

 

 

 

 

2)

they shall be compliant with the interfaces predefined by the Seller and
communicated to the above ACS Suppliers; and

 

 

 

 

 

 

3)

any in-flight entertainment (IFE) equipment to be incorporated into the BFE
Premium Class Seats shall be exclusively BFE items developed by a qualified ACS
Supplier.

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 75 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

Should the Buyer wish to select BFE Premium Class Seats, the Buyer shall inform
the Seller thereof and provide or cause the BFE Premium Class Seats Supplier to
provide in due time:

 

 

 

 

 

 

a)

Preliminary engineering data for the concerned BFE Premium Seats and its
associated BFE IFE, including but not limited to compliance matrices with the
Seller’s interface documentation; and

 

 

 

 

 

 

b)

Targeted cabin layout; and

 

 

 

 

 

 

c)

Minimum lead-time required by the ACS Suppliers to develop such BFE Premium
Class Seats, with associated resources and development plan,

 

 

 

 

 

 

so that the Seller can conduct a feasibility study of the Buyer’s request,
considering technical, manufacturing, certification and commercial constraints.
It is understood between the parties that, irrespective of any other
consideration, the request shall only be accepted if it is compatible with:

 

 

 

 

 

 

d)

the prerequisites set forth in 1), 2) and 3) hereabove; and

 

 

 

 

 

 

e)

the Qualification Date of such BFE Premium Class Seat; and,

 

 

 

 

 

 

f)

the Seller’s industrial planning and the associated Scheduled Delivery Month for
the Buyer’s Aircraft.

 

 

 

 

 

 

Should the Seller agree that the Buyer can provide BFE Premium Class Seats and
its associated BFE IFE from the ACS Suppliers for implementation on the
Aircraft, then the Seller shall define a date for an ITCM between the Seller,
the Buyer and the ACS Suppliers, in order to launch the BFE development process
of such BFE Premium Class Seats and its associated BFE IFE.

 

 

 

 

 

If, by TCM, the BFE Engineering Definition has been provided to the Seller or
the BFE development is assessed by the Seller as sufficiently mature, in case
the Qualification Date is set after TCM in the relevant Aircraft Customization
Milestones Chart, then the parties shall enter on or before CDF into an SCN
setting out the impact of the BFE Premium Class Seat on, inter alia, the
Specification and/or price of the Aircraft, in accordance with Clause 2.2.1.

 

 

 

 

 

For the sake of clarification, the Seller’s costs associated to the definition
and certification of such BFE Premium Class Seats and its associated BFE IFE
shall be borne by the Buyer, [*]:

 

 

 

 

 

 

(i)

[*]

 

 

 

 

 

 

(ii)

[*]

 

 

 

 

 

 

It is agreed and understood that it shall be the Buyer’s sole responsibility to
ensure that all studies and engineering developments shall have been performed
by the BFE Supplier in anticipation of providing the corresponding BFE
Engineering Definition for such BFE Premium Class Seats and associated BFE IFE
equipment, including the associated Declaration of Design and Performance, prior
to the Qualification Date.

 

 

 

 

 

 

Should the BFE Premium Class Seat not be qualified by the Qualification Date,
then:

 

 

 

 

 

 

i)

in case the Qualification Date is set before TCM, the Buyer shall choose an
alternative ACS Seat and IFE product out of the then applicable A350XWB Family
Aircraft Description Document at its own cost, and any possibility of selecting
BFE Premium Class Seats shall automatically lapse.

 

 

 

 

 

 

ii)

in case the Qualification Date is set after TCM, then provisions of Clause
18.1.7 shall apply.

 

 

 

 

18.2

 

ACS Equipments

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 76 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

18.2.1

 

Administration

 

 

 

 

 

In accordance with the Specification, the Seller will install those items of
equipment that are identified in the Specification as being ACS Equipment,
provided that the ACS Equipment and the supplier of such ACS are referred to in
the then applicable A350XWB Family Aircraft Description Document.

 

 

 

18.2.2

 

ACS Selection

 

 

 

18.2.2.1

 

The Buyer will select ACS Equipment and all associated features out of the
options proposed by the Seller in the A350XWB Family Aircraft Description
Document applicable at the time of customisation. The definition of the selected
ACS and its features will be frozen prior to the Technical Coordination Meeting.

 

 

 

18.2.2.2

 

With respect to ACS seats, it is hereby agreed that any in-flight-entertainment
(IFE) equipment to be incorporated into such ACS seats will be exclusively ACS
Equipment Catalogue Items from the then applicable A350XWB Family Aircraft
Description Document at time of each Aircraft ACS Equipment selection.

 

 

 

18.2.3

 

Meetings with ACS Suppliers

 

 

 

 

 

At a suitable time prior to CDF, to be defined in each Aircraft Customization
Milestones Chart,, the Seller will organize a Technical Coordination Meeting
(“TCM”) between the Buyer, the Seller and ACS Suppliers for Major ACS in order
to reach the final detailed definition of the cabin.

 

 

 

 

 

The Seller will be entitled to request the participation of the Buyer in
meetings with ACS Suppliers, subject to reasonable prior notice.

 

 

 

 

 

In addition, the Buyer will be entitled to attend the First Article Inspection
(“FAI”) for the first shipset of all Major ACS to be installed on the Aircraft.

 

 

 

18.2.4

 

ACS Conditions of Purchasing

 

 

 

 

 

The Seller shall purchase and take title to the ACS Equipment either:

 

 

 

 

 

i)

at the price and associated price revision conditions negotiated between the
Buyer and the ACS Supplier, and notified by the Buyer to the Seller or

 

 

 

 

 

 

ii)

if the pricing conditions set out in paragraph (i) above are not made available
to the Seller at the latest ten (10) calendar days prior the CDF date of the
corresponding Aircraft, at the ACS Supplier catalogue price applicable to such
ACS Equipment at the time of the order [*].

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 77 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

The format and recipient of the above notification shall be indicated to the
Buyer during the customization process.

 

 

 

 

 

The final ACS Equipment selection shall be formalised through the SCN process as
described in Clause 2.2.1 above.

 

 

 

18.2.5

 

Proprietary Branding of ACS Equipment

 

 

 

18.2.5.1

 

Should the Buyer wish to incorporate Buyer proprietary branding features (logos,
decors and/or colours) (hereinafter “Branding Features”) into ACS Equipment, the
Buyer will inform the Seller thereof in due time and the Seller and the
corresponding ACS Supplier will conduct a feasibility study of the Buyer’s
request, considering technical, manufacturing and commercial constraints. It is
understood between the parties that, irrespective of any other consideration,
the request will only be accepted if it is compatible with:

 

 

 

 

 

 

n

the prerequisites, including but not limited to location, type and size of
branding features, which will be set forth in the then applicable A350XWB Family
Aircraft Description Document; and

 

 

 

 

 

 

 

 

n

the lead-time notified by the Seller to the Buyer and required by the ACS
Supplier to implement the Branding Features and qualify the Branded ACS
Equipment, and

 

 

 

 

 

 

 

 

n

the Seller’s industrial planning and the associated Scheduled Delivery Month for
the Buyer’s Aircraft.

 

 

 

18.2.5.2

 

The Buyer shall also be responsible or shall cause the ACS Supplier to ensure
that such Branding Features shall:

 

 

 

 

 

i)

not infringe any patent, copyright or other intellectual property right of the
Seller or any third party, and

 

 

 

 

 

 

ii)

not be subject to any legal obligation or other encumbrance that may prevent,
hinder or delay the installation of the Branded ACS Equipment in the Aircraft
and/or the Delivery of the Aircraft.

 

 

 

18.2.5.3

 

Should the Seller agree with the ACS Supplier by TCM that the latter will
develop the change required to implement the Branding Features, the associated
development and implementation costs from the ACS Supplier will be at the
Buyer’s expense.

 

 

 

 

 

The parties will, if relevant, enter into an SCN as set forth in Clause 2.2.1
setting out the impact of the Branding Features on, inter alia, the
Specification and/or price of the Aircraft.

 

 

 

 

 

The Seller shall be entitled to refuse any item of Branded ACS Equipment that it
considers incompatible with the Specification, the interface documentation
requirements or the certification requirements, provided such incompatibility is
not resulting from a failure of the Seller in performing the above feasibility
study.

 

 

 

18.2.5.4

 

Should the Branding Feature incorporated in a Branded ACS Equipment not be
qualified by the “Qualification Date”, and therefore jeopardizing the
qualification or the on-time delivery of such Branded ACS Equipment, the Buyer
will choose for the Aircraft, within a maximum of ten (10) days after the
Qualification Date, an

 

 

EXECUTION VERSION – Air Lease Corporation

Page 78 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

alternative branding solution for the same ACS Equipment out of the then
applicable A350XWB Family Aircraft Description Document, at its own cost. If no
choice is made by the Buyer, the Seller reserves the right to select the closest
Catalogue Item.

 

 

 

18.2.5.5

 

If no alternative choice is made by the Buyer within a maximum of ten (10) days
after the Qualification Date, the performance of any act to be performed by the
Seller may be delayed, including Delivery of the Aircraft.

 

 

 

 

 

The Seller shall not be responsible for such delay which shall cause the Final
Contract Price of the Aircraft to be adjusted in accordance with the updated
delivery schedule and to include in particular the amount of the Seller’s
additional costs attributable to such delay or failure by the Buyer or the ACS
Suppliers, such as storage, taxes, insurance and costs of out-of-sequence
installation.

 

 

 

 

 

 

 

 

In addition, the Seller may:

 

 

 

 

 

(i)

select, purchase and install in the Aircraft the same ACS Equipment but with an
alternative branding solution out of the then applicable A350XWB Family Aircraft
Description, in which event the Final Price of the affected Aircraft will also
be increased by the purchase price of such equipment plus reasonable costs and
expenses incurred by the Seller for handling charges, transportation, insurance,
packaging and, if so required and not already provided for in the Final Price of
the affected Aircraft, for adjustment and calibration; or

 

 

 

 

 

 

(ii)

if the Branded ACS Equipment is delayed by more than [*] days beyond, or is not
approved within [*] days of the requested on-dock dates, deliver the Aircraft
without the installation of such Branded ACS Equipment, notwithstanding
applicable terms of Clause 7, if any, and the Seller will thereupon be relieved
of all obligations to install such equipment.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 79 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

19

 

INDEMNITIES AND INSURANCE

 

 

 

 

 

The Seller and the Buyer will each be liable for Losses (as defined below)
arising from the acts or omissions of their respective directors, officers,
agents or employees occurring during or incidental to such party’s exercise of
its rights and performance of its obligations under this Agreement, except as
provided in Clauses 19.1 and 19.2.

 

 

 

19.1

 

Seller’s Indemnities

 

 

 

 

 

The Seller will, except in the case of gross negligence or willful misconduct of
the Buyer, its directors, officers, agents and/or employees, be solely liable
for and will indemnify and hold the Buyer, its Affiliates and each of their
respective directors, officers, agents, employees and insurers harmless against
all losses, liabilities, claims, damages, costs and expenses, including court
costs and reasonable attorneys’ fees (“Losses”), arising from:

 

 

 

 

 

(a)

claims for injuries to, or death of, the Seller’s directors, officers, agents or
employees, or loss of, or damage to, property of the Seller or its employees
when such Losses occur during or are incidental to either party’s exercise of
any right or performance of any obligation under this Agreement, and

 

 

 

 

 

 

(b)

claims for injuries to, or death of, third parties, or loss of, or damage to,
property of third parties, occurring during or incidental to the Technical
Acceptance Flights.

 

 

 

19.2

 

Buyer’s Indemnities

 

 

 

 

 

The Buyer will, except in the case of gross negligence or willful misconduct of
the Seller, its directors, officers, agents and/or employees, be solely liable
for and will indemnify and hold the Seller, its Affiliates, its subcontractors,
and each of their respective directors, officers, agents, employees and
insurers, harmless against all Losses arising from:

 

 

 

 

 

(a)

claims for injuries to, or death of, the Buyer’s directors, officers, agents or
employees, or loss of, or damage to, property of the Buyer or its employees,
when such Losses occur during or are incidental to either party’s exercise of
any right or performance of any obligation under this Agreement, and

 

 

 

 

 

 

(b)

claims for injuries to, or death of, third parties, or loss of, or damage to,
property of third parties, occurring during or incidental to (i) the provision
of Seller Representatives services under Clause 15 including services performed
on board the aircraft or (ii) the provision of Aircraft Training Services to the
Buyer.

 

 

 

19.3

 

Notice and Defense of Claims

 

 

 

 

 

If any claim is made or suit is brought against a party or entity entitled to
indemnification under this Clause 19 (the “Indemnitee”) for damages for which
liability has been assumed by the other party under this Clause 19 (the
“Indemnitor”), the Indemnitee will promptly give notice to the Indemnitor and
the Indemnitor (unless otherwise requested by the Indemnitee) will assume and
conduct the defense, or settlement, of such claim or suit, as the Indemnitor
will deem prudent. Notice of the claim or suit will be accompanied by all
information pertinent to the matter as is reasonably available to the Indemnitee
and will be followed by

 

 

EXECUTION VERSION – Air Lease Corporation

Page 80 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

such cooperation by the Indemnitee as the Indemnitor or its counsel may
reasonably request, at the expense of the Indemnitor.

 

 

 

19.4

 

Insurance

 

 

 

 

 

For all Aircraft Training Services, to the extent of the Buyer’s undertaking set
forth in Clause 19.2, the Buyer will or will cause the Initial Operator to:

 

 

 

 

 

(a)

cause the Seller, its Affiliates, its subcontractors and each of their
respective directors, officers, agents and employees to be named as additional
insured under the Buyer’s Comprehensive Aviation Legal Liability insurance
policies, including War Risks and Allied Perils (such insurance to include the
AVN 52E Extended Coverage Endorsement Aviation Liabilities or any further
Endorsement replacing AVN 52E as may be available as well as any excess coverage
in respect of War and Allied Perils Third Parties Legal Liabilities Insurance),
and

 

 

 

 

 

 

(b)

with respect to the Buyer’s Hull All Risks and Hull War Risks insurances and
Allied Perils, cause the insurers of the Buyer’s hull insurance policies to
waive all rights of subrogation against the Seller, its Affiliates, its
subcontractors and each of their respective directors, officers, agents,
employees and insurers.

 

 

 

 

 

Any applicable deductible will be borne by the Buyer. The Buyer will or will
cause the Initial Operator to furnish to the Seller, not less than seven
(7) working days prior to the start of any Aircraft Training Services,
certificates of insurance, in English, evidencing the limits of liability cover
and period of insurance coverage in a form acceptable to the Seller from the
Buyer’s or the Initial Operator’s insurance broker(s),as applicable, certifying
that such policies have been endorsed as follows:

 

 

 

 

 

(i)

under the Comprehensive Aviation Legal Liability Insurances, the Buyer’s
policies are primary and non-contributory to any insurance maintained by the
Seller,

 

 

 

 

 

 

(ii)

such insurance can only be cancelled or materially altered by the giving of not
less than thirty (30) days (but seven (7) days or such lesser period as may be
customarily available in respect of War Risks and Allied Perils) prior written
notice thereof to the Seller, and

 

 

 

 

 

 

(iii)

under any such cover, all rights of subrogation against the Seller, its
Affiliates, its subcontractors and each of their respective directors, officers,
agents, employees and insurers have been waived.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 81 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

20-

 

TERMINATION

 

 

 

20.1

 

Termination for Insolvency

 

 

 

 

 

In the event that either the Seller or the Buyer:

 

 

 

 

 

(a)

makes a general assignment for the benefit of creditors or becomes insolvent;

 

 

 

 

 

 

(b)

files a voluntary petition in bankruptcy;

 

 

 

 

 

 

(c)

petitions for or acquiesces in the appointment of any receiver, trustee or
similar officer to liquidate or conserve its business or any substantial part of
its assets;

 

 

 

 

 

 

(d)

commences under the laws of any competent jurisdiction any proceeding involving
its insolvency, bankruptcy, readjustment of debt, liquidation or any other
similar proceeding for the relief of financially distressed debtors;

 

 

 

 

 

 

(e)

becomes the object of any proceeding or action of the type described in (c) or
(d) above and such proceeding or action remains undismissed or unstayed for a
period of at least sixty (60) days; or

 

 

 

 

 

 

(f)

is divested of a substantial part of its assets for a period of at least sixty
(60) days,

 

 

 

 

 

then any such event will constitute an anticipatory breach of contract by such
party (the “Defaulting Party”) and the other party (the “Non-Defaulting Party”),
at its option, will have the right to retain all amounts previously paid to the
Non-Defaulting Party pursuant to the Agreement as liquidated damages for loss of
a bargain and not as a penalty, and will have the right to resort to any remedy
provided by applicable law, and may, to the full extent permitted by law, by
written notice, terminate all or part of this Agreement with respect to any
Aircraft, services, data and other items undelivered or unfurnished on the
effective date of such termination [*]

 

 

 

20.2

 

Termination for Failure to make Predelivery Payments and/or to Take Delivery

 

 

 

20.2.1

 

[*]

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 82 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

[*]

 

 

 

20.2.2

 

If the Buyer fails to comply with its obligations as set forth under Clause 8
and/or Clause 9, or fails to pay the Final Price of the Aircraft, the Seller
will have the right to put the Buyer on notice to do so [*].

 

 

 

 

 

If the Buyer has not cured such default within such period, the Seller may, by
written notice, terminate all or part of this Agreement with respect to
undelivered Aircraft.

 

 

All costs referred to in Clause 9.2.3 and relating to the period between the
notified date of delivery (as referred to in Clause 9.2.3) and the date of
termination of all or part of this Agreement will be borne by the Buyer.

 

 

 

20.3

 

Termination for Default under other Agreements

 

 

 

 

 

If the Buyer or any of its Affiliates fails to perform or comply with any
material obligation expressed to be assumed by it in any other aircraft purchase
agreement between the Buyer or any of its Affiliates and the Seller or any of
its Affiliates and such failure is not remedied within [*] Business Days after
the Seller has given notice thereof to the Buyer, then the Seller may, by
written notice, terminate all or part of this Agreement.

 

 

 

20.4

 

General

 

 

 

20.4.1

 

To the full extent permitted by law, the termination of all or part of this
Agreement pursuant to Clauses 20.1, 20.2 and 20.3 will become effective
immediately upon receipt by the relevant party of the notice of termination sent
by the other party without it being necessary for either party to take any
further action or to seek any consent from the other party or any court having
jurisdiction.

 

 

 

20.4.2

 

The right for either party under Clause 20.1 and for the Seller under Clauses
20.2 and 20.3 to terminate all or part of this Agreement will be without
prejudice to any other rights and remedies available to such party to seek
termination of all or part of this Agreement before any court having
jurisdiction pursuant to any failure by the other party to perform its
obligations under this Agreement.

 

 

 

20.4.3

 

[*]

 

 

 

20.4.4

 

In the event of termination of this Agreement following a default by the Buyer,
including but not limited to a default under Clauses 20.1, 20.2 or 20.3, the
Seller may without prejudice to any other rights and remedies available under
this Agreement or by law, all of which are expressly reserved, retain all
predelivery payments, commitment fees, option fees and any other monies paid by
the Buyer to the Seller under this Agreement and corresponding to the Aircraft,
services, data and other items covered by such termination.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 83 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

21

 

ASSIGNMENTS AND TRANSFERS

 

 

 

21.1

 

Assignments

 

 

 

 

 

Except as hereinafter provided, neither party may sell, assign, novate or
transfer its rights or obligations under this Agreement to any person without
the prior written consent of the other, except that the Seller may sell, assign,
novate or transfer its rights or obligations under this Agreement to any
Affiliate without the Buyer’s consent.

 

 

 

21.2

 

Assignments on Sale, Merger or Consolidation

 

 

 

 

 

The Buyer will be entitled to assign its rights under this Agreement at any time
due to a merger, consolidation or a sale of all or substantially all of its
assets, provided the Buyer first obtains the written consent of the Seller. The
Buyer will provide the Seller with no less than 30 days notice if the Buyer
wishes the Seller to provide such consent. The Seller will provide its consent
if

 

 

 

 

 

(i)

the surviving or acquiring entity has executed an assumption agreement, in form
and substance reasonably acceptable to the Seller, agreeing to assume all of the
Buyer’s obligations under this Agreement;

 

 

 

 

 

 

(ii)

at the time, and immediately following the consummation, of the merger,
consolidation or sale, no event of default exists or will have occurred and be
continuing;

 

 

 

 

 

 

(iii)

there exists with respect to the surviving or acquiring entity no basis for a
Termination Event;

 

 

 

 

 

 

(iv)

following the sale, merger or consolidation, the surviving entity is in a
financial condition at least equal to that of the Buyer immediately prior to the
merger.

 

 

 

21.3

 

Designations by Seller

 

 

 

 

 

The Seller may at any time by notice to the Buyer designate facilities or
personnel of the Seller or any other Affiliate of the Seller at which or by whom
the services to be performed under this Agreement will be performed.
Notwithstanding such designation, the Seller will remain ultimately responsible
for fulfillment of all obligations undertaken by the Seller in this Agreement.

 

 

 

21.4

 

Transfer of Rights and Obligations upon Reorganization

 

 

 

 

 

In the event that the Seller is subject to a corporate restructuring having as
its object the transfer of, or succession by operation of law in, all or a
substantial part of its assets and liabilities, rights and obligations,
including those existing under this Agreement, to a person (the “Successor”)
that is an Affiliate of the Seller at the time of that restructuring, for the
purpose of the Successor carrying on the business carried on by the Seller at
the time of the restructuring, such restructuring will be completed without
consent of the Buyer following notification by the Seller to the Buyer in
writing. The Buyer recognizes that succession of the Successor to the Agreement
by operation of law that is valid under the law pursuant to which that
succession occurs will be binding upon the Buyer.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 84 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

22

 

MISCELLANEOUS PROVISIONS

 

 

 

22.1

 

Data Retrieval

 

 

 

 

 

On the Seller’s reasonable request, the Buyer will use reasonable efforts to
require Operators to provide the Seller with all the necessary data, as
customarily compiled by the Buyer and pertaining to the operation of the
Aircraft, to assist the Seller in making an efficient and coordinated survey of
all reliability, maintenance, operational and cost data with a view to
monitoring the efficient and cost effective operations of the Airbus fleet
worldwide

 

 

 

22.2

 

Notices

 

 

 

 

 

All notices and requests required or authorized hereunder will be given in
writing either by personal delivery to an authorized officer of the party to
whom the same is given or by commercial courier, certified air mail (return
receipt requested) or facsimile at the addresses and numbers set forth below.
The date on which any such notice or request is so personally delivered, or if
such notice or request is given by commercial courier, certified air mail or
facsimile, the date upon which it is sent (with, in the case of a fax, a correct
confirmation printout), provided that if such date of receipt is not a Business
Day, notice shall be deemed to have been received on the first following
Business Day, shall be deemed to be the effective date of such notice or request

 

 

 

 

 

The Seller will be addressed at:

 

 

 

 

 

Airbus S.A.S.

 

 

Attention: Senior Vice President Contracts

 

 

1, Rond Point Maurice Bellonte

 

 

31707 Blagnac Cedex,

 

 

France

 

 

 

 

 

Phone :

+33 (0)5 61 93 33 33

 

 

Fax :

+33 (0)5 61 93 47 27

 

 

 

 

 

The Buyer will be addressed at:

 

 

 

 

 

AIR LEASE CORPORATION

 

 

Attention: Legal Department

 

 

2000 Avenue of the Stars, Suite 1000N

 

 

Los Angeles, California 90067

 

 

U.S.A.

 

 

 

 

 

Phone :

+1 (310) 553 0555

 

 

Fax :

+1 (310) 553 0999

 

 

 

 

 

From time to time, the party receiving the notice or request may designate
another address or another person.

 

 

 

22.3

 

Waiver

 

 

 

 

 

The failure of either party to enforce at any time any of the provisions of this
Agreement, to exercise any right herein provided or to require at any time
performance by the other party of any of the provisions hereof will in no way be
construed to be a present or future waiver of such provisions nor in any way to
affect the validity of this Agreement or any part hereof or the right of the
other party

 

 

EXECUTION VERSION – Air Lease Corporation

Page 85 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

 

 

thereafter to enforce each and every such provision. The express waiver by
either party of any provision, condition or requirement of this Agreement will
not constitute a waiver of any future obligation to comply with such provision,
condition or requirement.

 

 

 

22.4

 

International Supply Contract

 

 

 

 

 

The Buyer and the Seller recognize that this Agreement is an international
supply contract which has been the subject of discussion and negotiation, that
all its terms and conditions are fully understood by the parties, and that the
Specification and price of the Aircraft and the other mutual agreements of the
parties set forth herein were arrived at in consideration of, inter alia, all
provisions hereof specifically including all waivers, releases and remunerations
by the Buyer set out herein.

 

 

 

22.5

 

Certain Representations of the Parties

 

 

 

22.5.1

 

Buyer’s Representations

 

 

 

 

 

The Buyer represents and warrants to the Seller:

 

 

 

 

 

(i)

the Buyer is a corporation organized and existing in good standing under the
laws of the State of Delaware and has the corporate power and authority to enter
into and perform its obligations under this Agreement;

 

 

 

 

 

 

(ii)

neither the execution and delivery by the Buyer of this Agreement, nor the
consummation of any of the transactions by the Buyer contemplated thereby, nor
the performance by the Buyer of the obligations thereunder, constitutes a breach
of any agreement to which the Buyer is a party or by which its assets are bound;

 

 

 

 

 

 

(iii)

this Agreement has been duly authorized, executed and delivered by the Buyer and
constitutes the legal, valid and binding obligation of the Buyer enforceable
against the Buyer in accordance with its terms.

 

 

 

22.5.2

 

Seller’s Representations

 

 

 

 

 

The Seller represents and warrants to the Buyer:

 

 

 

 

 

(i)

the Seller is organized and existing in good standing under the laws of the
Republic of France and has the corporate power and authority to enter into and
perform its obligations under this Agreement;

 

 

 

 

 

 

(ii)

neither the execution and delivery by the Seller of this Agreement, nor the
consummation of any of the transactions by the Seller contemplated thereby, nor
the performance by the Seller of the obligations thereunder, constitutes a
breach of any agreement to which the Seller is a party or by which its assets
are bound;

 

 

 

 

 

 

(iii)

this Agreement has been duly authorized, executed and delivered by the Seller
and constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms.

 

 

 

22.6

 

Interpretation and Law

 

 

 

 

 

THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND THE PERFORMANCE THEREOF
WILL BE DETERMINED IN ACCORDANCE WITH

 

 

EXECUTION VERSION – Air Lease Corporation

Page 86 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

--------------------------------------------------------------------------------


 

THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF
LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

 

Each of the Seller and the Buyer (i) hereby irrevocably submits itself to the
nonexclusive jurisdiction of the courts of the state of New York, New York
County, of the United States District Court for the Southern District of New
York, for the purposes of any suit, action or other proceeding arising out of
this Agreement, the subject matter hereof or any of the transactions
contemplated hereby brought by any party or parties hereto, and (ii) hereby
waives, and agrees not to assert, by way of motion, as a defense or otherwise,
in any such suit, action or proceeding, to the extent permitted by applicable
law, any defense based on sovereign or other immunity or that the suit, action
or proceeding which is referred to in clause (i) above is brought in an
inconvenient forum, that the venue of such suit, action or proceeding is
improper, or that this Agreement or the subject matter hereof or any of the
transactions contemplated hereby may not be enforced in or by these courts.

 

THE PARTIES HEREBY ALSO AGREE THAT THE UNITED NATIONS CONVENTION ON CONTRACTS
FOR THE INTERNATIONAL SALE OF GOODS WILL NOT APPLY TO THIS TRANSACTION.

 

22.6.1                                                        The Buyer for
itself and its successors and assigns hereby designates and appoints the
Secretary of the Buyer duly elected from time to time as its legal agent and
attorney-in-fact upon whom all processes against the Buyer in any suit, action
or proceeding in respect of any matter as to which it has submitted to
jurisdiction under Clause 22.6 may be served with the same effect as if the
Buyer were a corporation organized under the laws of the State of New York and
had lawfully been served with such process in such state, it being understood
that such designation and appointments will become effective without further
action on the part of its Secretary.

 

22.6.2                                                        The assumption in
Clause 22.6.1 made for the purpose of effecting the service of process will not
affect any assertion of diversity by either party hereto initiating a proceeding
in the New York Federal Courts or seeking transfer to the New York Federal
Courts on the basis of diversity.

 

22.6.3                                                        Service of process
in any suit, action or proceeding in respect of any matter as to which the
Seller or the Buyer has submitted to jurisdiction under Clause 22.6 may be made
on the Seller by delivery of the same personally or by dispatching the same via
Federal Express, UPS, or similar international air courier service prepaid to,
CT Corporation, New York City offices as agent for the Seller, it being agreed
that service upon CT Corporation will constitute valid service upon the Seller
or by any other method authorized by the laws of the State of New York, and
(ii) may be made on the Buyer by delivery of the same personally or by
dispatching the same by Federal Express, UPS, or similar international air
courier service prepaid, return receipt requested to: Lord Securities
Corporation, 48 Wall Street 2th Floor, New York, NY 10005, or by any other
method authorized by the laws of the State of New York; provided in each case
that failure to deliver or mail such copy will not affect the validity or
effectiveness of the service of process.

 

22.6.4                                                        Headings

 

All headings in this Agreement are for convenience of reference only and do not
constitute a part of this Agreement.

 

22.7                                                                    Waiver
of Jury Trial

 

 

EXECUTION VERSION – Air Lease Corporation

Page 87/158

 

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM OR
CROSS-CLAIM THEREIN.

 

22.8                                                                    Waiver
of Consequential Damages

 

In no circumstances will either party claim or receive incidental or
consequential damages under this Agreement.

 

22.9                                                                    No
Representations Outside of this Agreement

 

The parties declare that, prior to the execution of this Agreement, they, with
the advice of their respective counsel, apprised themselves of sufficient
relevant data in order that they might intelligently exercise their own
judgments in deciding whether to execute this Agreement and in deciding on the
contents of this Agreement. Each party further declares that its decision to
execute this Agreement is not predicated on or influenced by any declarations or
representations by any other person, party, or any predecessors in interest,
successors, assigns, officers, directors, employees, agents or attorneys of any
said person or party, except as set forth in this Agreement. This Agreement
resulted from negotiation involving counsel for all of the parties hereto and no
term herein will be construed or interpreted against any party under the contra
proferentum or any related doctrine.

 

22.10                                                            Confidentiality

 

Subject to any legal or governmental requirements of disclosure, the parties
(which for this purpose will include their employees, and legal counsel) will
maintain the terms and conditions of this Agreement and any reports or other
data furnished hereunder strictly confidential, including but not limited to,
the Aircraft pricing (the “Confidential Information”). Without limiting the
generality of the foregoing, the Buyer will use its best efforts to limit the
disclosure of the contents of this Agreement to the extent legally permissible
in (i) any filing required to be made by the Buyer with any governmental agency
and will make such applications as will be necessary to implement the foregoing,
and (ii) any press release concerning the whole or any part of the contents
and/or subject matter hereof or of any future addendum hereto. With respect to
any public disclosure or filing, the Buyer agrees to submit to the Seller a copy
of the proposed document to be filed or disclosed and will give the Seller a
reasonable period of time in which to review said document. The Buyer and the
Seller will consult with each other prior to the making of any public disclosure
or filing, permitted hereunder, of this Agreement or the terms and conditions
thereof.

 

The provisions of this Clause 22.10 will survive any termination of this
Agreement.

 

22.11                                                            Severability

 

If any provision of this Agreement should for any reason be held ineffective,
the remainder of this Agreement will remain in full force and effect. To the
extent permitted by applicable law, each party hereto hereby waives any
provision of law that renders any provision of this Agreement prohibited or
unenforceable in any respect.

 

22.12                                                            Entire
Agreement

 

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes any previous understanding, commitments
or representations whatsoever, whether oral or written. This Agreement will not
be amended or modified except by an instrument in writing of

 

 

EXECUTION VERSION – Air Lease Corporation

Page 88/158

 

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

even date herewith or subsequent hereto executed by both parties or by their
fully authorized representatives.

 

22.13                                                            Inconsistencies

 

In the event of any inconsistency between the terms of this Agreement and the
terms contained in either (i) the Specification, or (ii) any other Exhibit, in
each such case the terms of this Agreement will prevail over the terms of the
Specification or any other Exhibit. For the purpose of this Clause 22.13, the
term Agreement will not include the Specification or any other Exhibit hereto.

 

22.14                                                            Language

 

All correspondence, documents and any other written matters in connection with
this Agreement will be in English.

 

22.15                                                            Counterparts

 

This Agreement has been executed in two (2) original copies.

 

Notwithstanding the foregoing, this Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
will be an original, but all such counterparts will together constitute but one
and the same instrument.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 89/158

 

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this A350XWB Family Purchase Agreement was entered into as
of the day and year first above written.

 

 

AIRBUS, S.A.S.

 

 

By:

/s/ John J. Leahy

 

 

 

 

Title: Chief Operating Officer Customers

 

 

 

AIR LEASE CORPORATION

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

 

 

 

Title:

Chairman & CEO

 

 

 

 

EXECUTION VERSION – Air Lease Corporation

Page 90/158

 

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

E X H I B I T    A

 

S P E C I F I C A T I O N

 

 

The A350-900 Standard Specification and A350-1000 Basic ADD is contained in a
separate folder.

 

 

EXECUTION VERSION – Air Lease Corporation

Page 91/158

 

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION – Air Lease Corporation

Page 92/158

 

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION – Air Lease Corporation

Page 93 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

E X H I B I T   B

 

 

F O R M   O F

 

S P E C I F I C A T I O N   C H A N G E   N O T I C E

 

 

EXECUTION VERSION – Air Lease Corporation

Page 94 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

 

[g86461ki29i001.gif]

For

 

 

SPECIFICATION CHANGE NOTICE

SCN Number

 

Issue

(SCN)

Dated

 

Page

 

 

 

 

Title :

 

 

 

Description :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Remarks / References

 

 

 

 

 

 

 

Specification changed by this SCN

 

 

 

This SCN requires prior or concurrent acceptance of the following SCN (s):

 

 

 

 

 

 

Price per aircraft

 

 

 

US DOLLARS:

 

AT DELIVERY CONDITIONS:

 

 

 

 

 

This change will be effective on                    AIRCRAFT
N°                     and subsequent.

 

 

Provided approval is received by

 

 

 

 

 

Buyer approval

Seller approval

 

 

 

 

By  :

By :

 

 

Date :

Date :

 

 

 

EXECUTION VERSION – Air Lease Corporation

Page 95 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

 

[g86461ki29i001.gif]

For

 

 

SPECIFICATION CHANGE NOTICE

SCN Number

 

Issue

(SCN)

Dated

 

Page

 

 

 

 

 

 

Specification repercussion:

 

After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION – Air Lease Corporation

Page 96 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

 

[g86461ki31i001.gif]

For

 

 

SPECIFICATION CHANGE NOTICE

SCN Number

 

Issue

(SCN)

Dated

 

Page

 

 

 

 

 

 

Scope of change (FOR INFORMATION ONLY)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION – Air Lease Corporation

Page 1 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

[g86461ki31i001.gif]

 

 

For

 

 

 

 

MANUFACTURER’S
SPECIFICATION CHANGE
NOTICE

MSCN Number
Issue
Dated
Page

 

 

 

 

(SCN)

 

 

 

Title :

 

 

 

Description :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effect on weight :

 

·                  Manufacturer’s Weight Empty change :

 

·                  Operational Weight Empty change :

 

·                  Allowable Payload change :

 

 

 

Remarks / References

 

 

 

 

 

 

Specification changed by this SCN

 

 

 

 

 

Price per aircraft

 

 

 

US DOLLARS:

 

AT DELIVERY CONDITIONS:

 

 

 

 

 

This change will be effective on                             AIRCRAFT
N°                         and subsequent.

 

 

Provided approval is received by

 

 

 

 

 

Buyer approval

Seller approval

 

 

 

 

By  :

By :

 

 

Date :

Date :

 

 

 

EXECUTION VERSION – Air Lease Corporation

Page 2 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

[g86461ki31i001.gif]

 

 

For

 

 

 

 

MANUFACTURER’S
SPECIFICATION CHANGE
NOTICE

MSCN Number
Issue
Dated
Page

 

 

 

 

(SCN)

 

 

 

 

 

Specification repercussion:

 

After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION – Air Lease Corporation

Page 3 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

[g86461ki31i001.gif]

 

 

For

 

 

 

 

MANUFACTURER’S
SPECIFICATION CHANGE
NOTICE

MSCN Number
Issue
Dated
Page

 

 

 

 

(SCN)

 

 

 

 

 

Scope of change (FOR INFORMATION ONLY)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION – Air Lease Corporation

Page 4 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

AIRCRAFT PRICE REVISION FORMULA

 

1                                                                    BASE PRICE

 

The Aircraft Base Price quoted in Clause 3.1 of the Agreement is subject to
adjustment for changes in economic conditions as measured by data obtained from
the US Department of Labor, Bureau of Labor Statistics, and in accordance with
the provisions hereof.

 

2                                                                    BASE PERIOD

 

The Aircraft Base Price has been established in accordance with the average
economic conditions prevailing in December 2010, January 2011, February 2011 and
corresponding to a theoretical delivery in January 2012 as defined by “ECIb” and
“ICb” index values indicated hereafter.

 

3                                                                    INDEXES

 

Labor Index: “Employment Cost Index for Workers in Aerospace manufacturing”
hereinafter referred to as “ECI336411W”, quarterly published by the US
Department of Labor, Bureau of Labor Statistics, in “NEWS”, and found in Table
9, “WAGES and SALARIES (not seasonally adjusted): Employment Cost Indexes for
Wages and Salaries for private industry workers by industry and occupational
group”, or such other name that may be from time to time used for the
publication title and/or table, (Aircraft manufacturing, NAICS Code 336411, base
month and year December 2005 = 100).

 

The quarterly value released for a certain month (March, June, September and
December) will be the one deemed to apply for the two preceding months.

 

Index code for access on the Web site of the US Bureau of Labor Statistics:
CIU2023211000000I.

 

Material Index: “Industrial Commodities” (hereinafter referred to as “IC”) as
published in “PPI Detailed Report” (found in Table 6. “Producer price indexes
and percent changes for commodity and service groupings and individual items not
seasonally adjusted” or such other names that may be from time to time used for
the publication title and/or table). (Base Year 1982 = 100).

 

Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU03THRU15.

 

4                                                                    REVISION
FORMULA

 

Pn

=

[*]

 

 

 

Where

:

 

 

 

 

Pn

:

Aircraft Base Price as revised at the Delivery Date of the Aircraft

 

 

 

Pb

:

Aircraft Base Price at economic conditions December 2010, January 2011,
February 2011 averaged (January 2012 delivery conditions)

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION – Air Lease Corporation

Page 103 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[*]

 

 

 

 

 

ECIn

:

the arithmetic average of the latest published values of the ECI 336411W-Index
available at the Delivery Date of the Aircraft for the 11th, 12th and 13th month
prior to the month of Aircraft Delivery

 

 

 

ECIb

:

ECI 336411W-Index for December 2010, January 2011, February 2011 averaged (=
[*])

 

 

 

ICn

:

the arithmetic average of the latest published values of the IC-Index available
at the Delivery Date of the Aircraft for the 11th, 12th and 13th month prior to
the month of Aircraft Delivery

 

 

 

ICb

:

IC-Index for December 2010, January 2011, February 2011, averaged (=[*])

 

5                                                                    GENERAL
PROVISIONS

 

5.1                                                        Roundings

 

The Labor Index average and the Material Index average will be computed to the
first decimal. If the next succeeding place is five (5) or more, the preceding
decimal place will be raised to the next higher figure.

 

Each quotient [*] and [*] will be rounded to the nearest ten-thousandth (4
decimals). If the next succeeding place is five (5) or more, the preceding
decimal place will be raised to the next higher figure.

 

The final factor [*] will be rounded to the nearest ten-thousandth (4 decimals).

 

The final price will be rounded to the nearest whole number (0.5 or more rounded
to 1).

 

5.2                                                        Substitution of
Indexes for Aircraft Price Revision Formula

 

If:

(i)                        the United States Department of Labor substantially
revises the methodology of calculation of the Labor Index or the Material Index
as used in the Aircraft Price Revision Formula, or

 

(ii)                     the United States Department of Labor discontinues,
either temporarily or permanently, such Labor Index or such Material Index, or

 

(iii)                  the data samples used to calculate such Labor Index or
such Material Index are substantially changed;

 

the Seller will select a substitute index for inclusion in the Aircraft Price
Revision Formula (the “Substitute Index”).

 

The Substitute Index will reflect as closely as possible the actual variance of
the Labor Costs or of the material costs used in the calculation of the original
Labor Index or Material Index as the case may be.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION – Air Lease Corporation

Page 104 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

As a result of the selection of the Substitute Index, the Seller will make an
appropriate adjustment to the Aircraft Price Revision Formula to combine the
successive utilization of the original Labor Index or Material Index (as the
case may be) and of the Substitute Index.

 

5.3                                                        Final Index Values

 

The Index values as defined in Clause 4 above will be considered final and no
further adjustment to the base prices as revised at Delivery of the Aircraft
will be made after Aircraft Delivery for any subsequent changes in the published
Index values.

 

5.4                                                        Limitation

 

Should the sum of [*] be less than 1, Pn will be equal to [*].

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION – Air Lease Corporation

Page 105 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CERTIFICATE OF ACCEPTANCE

 

In accordance with the terms of [clause [·]] of the purchase agreement dated
[day] [month] [year] and made between [insert name of the party to the Purchase
Agreement] (the “Customer”) and Airbus S.A.S. as amended and supplemented from
time to time (the “Purchase Agreement”), the technical acceptance tests relating
to one Airbus A3[·]-[·] aircraft, bearing manufacturer’s serial number [·], and
registration mark [·](the “Aircraft”) have taken place in [xxx].

 

In view of said tests having been carried out with satisfactory results, the
Customer, [as agent of [insert the name of the lessor/SPC] (the “Owner”)
pursuant to the [purchase agreement assignment] dated [day] [month] [year],
between the Customer and the Owner] hereby approves the Aircraft as being in
conformity with the provisions of the Purchase Agreement and accepts the
Aircraft for delivery in accordance with the provisions of the Purchase
Agreement.

 

Such acceptance will not impair the rights that may be derived from the
warranties relating to the Aircraft set forth in the Purchase Agreement.

 

Any right at law or otherwise to revoke this acceptance of the Aircraft is
hereby irrevocably waived.

 

IN WITNESS WHEREOF, the Customer, [as agent of the Owner] has caused this
instrument to be executed by its duly authorised representative this _____ day
of [month], [year] in [xxx].

 

CUSTOMER [as agent of OWNER]

Name:

Title:

Signature:

 

 

EXECUTION VERSION – Air Lease Corporation

Page 106 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BILL OF SALE

 

Know all men by these presents that Airbus S.A.S., a Société par Actions
Simplifiée existing under French law and having its principal office at 1
rond-point Maurice Bellonte, 31707 Blagnac Cedex, FRANCE (the “Seller”), was
this [day] [month] [year] the owner of the title to the following airframe (the
“Airframe”), the [engines/propulsion systems] as specified (the
“[Engines/Propulsion Systems]”) and [all appliances, components, parts,
instruments, accessories, furnishings, modules and other equipment of any
nature], [excluding buyer furnished equipment (“BFE”),] incorporated therein,
installed thereon or attached thereto on the date hereof (the “Parts”):

 

AIRFRAME:

[ENGINES/PROPULSION SYSTEMS]:

 

 

AIRBUS Model A3[·]-[·]        

[Insert name of engine or propulsion system manufacturer] Model [·]

 

 

MANUFACTURER’S
SERIAL NUMBER:    [·]

ENGINE SERIAL NUMBERS:

LH:  [·]

RH: [·]

 

 

REGISTRATION MARK:      [·]

 

 

 

 

[and [had] such title to the BFE as was acquired by it from [insert name of
vendor of the BFE] pursuant to a bill of sale dated ___ [month] [year] (the “BFE
Bill of Sale”)].

 

The Airframe, [Engines/Propulsion Systems] and Parts are hereafter together
referred to as the “Aircraft”.

 

The Seller did this ___ day of [month] [year], sell, transfer and deliver all of
its above described rights, title and interest in and to the Aircraft [and the
BFE] to the following entity and to its successors and assigns forever, said
Aircraft [and the BFE] to be the property thereof:

 

[Insert Name/Address of Buyer]

(the “Buyer”)

 

The Seller hereby warrants to the Buyer, its successors and assigns that it had
[(i)] good and lawful right to sell, deliver and transfer title to the Aircraft
to the Buyer and that there was conveyed to the Buyer good, legal and valid
title to the Aircraft, free and clear of all liens, claims, charges,
encumbrances and rights of others and that the Seller will warrant and defend
such title forever against all claims and demands whatsoever [and (ii) such
title to the BFE as Seller has acquired from [insert name of vendor of the BFE]
pursuant to the BFE Bill of Sale].

 

This Bill of Sale will be governed by and construed in accordance with the laws
of [same governing law as the Purchase Agreement].

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized representative this _____ day of [month], [year] in [xxx].

 

 

AIRBUS S.A.S.

 

Name:

Title:

Signature:

 

 

EXECUTION VERSION – Air Lease Corporation

Page 107 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

EXHIBIT F

 

 

S E R V I C E    L I F E    P O L I C Y

 

 

L I S T   O F   I T E M S

 

 

EXECUTION VERSION – Air Lease Corporation

Page 108 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SELLER SERVICE LIFE POLICY

 

 

1                                                                    The Items
covered by the Service Life Policy pursuant to Clause 12.2 are those Seller
Items of primary and auxiliary structure described hereunder.

 

 

2                                                                    WINGS -
CENTER AND OUTER WING BOX (LEFT AND RIGHT)

 

2.1                                                        Wing Structure

 

2.1.1                                            Spars

 

2.1.2                                            Ribs and stringers inside the
wing box

 

2.1.3                                            Upper and lower wing skin
panels of the wing box

 

2.2                                                        Fittings

 

2.2.1                                            Support structure and
attachment fittings for the flap structure

 

2.2.2                                            Support structure and
attachment fitting for the engine pylons

 

2.2.3                                            Support structure and
attachment fitting for the main landing gear

 

2.2.4                                            Support structure and
attachment fitting for the center wing box

 

2.3                                                        Auxiliary Support
Structure

 

2.3.1                                            For the slats:

 

2.3.1.1                                Ribs supporting the track rollers on wing
box structure

 

2.3.1.2                                Ribs supporting the actuators on wing box
structure

 

2.3.2                                            For the ailerons:

 

2.3.2.1                                Hinge brackets and ribs on wing box rear
spar or shroud box

 

2.3.2.2                                Actuator fittings on wing box rear spar
or shroud box

 

2.3.3                                            For airbrakes, spoilers, lift
dumpers:

 

2.3.3.1                                Hinge brackets and ribs on wing box rear
spar or shroud box

 

2.3.3.2                                Actuator fittings on wing box rear spar
or shroud box

 

2.4                                                        Pylon

 

2.4.1                                            For the Pylon Main Structural
Box

 

2.4.1.1                                Spars

 

2.4.1.2                                Ribs

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 109 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

2.4.1.3                                Skin, doublers and stiffeners

 

2.4.1.4                                Support structure and attachment fitting
for engine supports

 

3                 FUSELAGE

 

3.1                                                        Fuselage structure

 

3.1.1                                            Fore and aft bulkheads

 

3.1.2                                            Pressurized floors and
bulkheads surrounding the main and nose gear wheel well and center wing box

 

3.1.3                                            Skins, doublers, stringers and
frames from the forward pressure bulkheads to the frame supporting the rear
attachment of horizontal stabilizer

 

3.1.4                                            Window and windscreen
attachment structure but excluding transparencies

 

3.1.5                                            Passenger and cargo doors
internal structure

 

3.1.6                                            Sills, excluding scuff plates,
and upper beams surrounding passenger and cargo door apertures

 

3.1.7                                            Cockpit floor structure and
passenger cabin floor beams excluding floor panels and seat rails

 

3.1.8                                            Keel beam structure

 

3.2                                                        Fittings

 

3.2.1                                            Landing gear support structure
and attachment fitting

 

3.2.2                                            Support structure and
attachment fittings for the vertical and horizontal stabilizers

 

3.2.3                                            Support structure and
attachment fitting for the APU

 

4                                                                    STABILIZERS

 

4.1                                                        Horizontal Stabilizer
Main Structural Box

 

4.1.1                                            Spars

 

4.1.2                                            Ribs

 

4.1.3                                            Upper and lower skins and
stringers

 

4.1.4                                            Support structure and
attachment fitting to fuselage and trim screw actuator

 

4.1.5                                            Elevator support structure

 

4.1.5.1                                Hinge bracket

 

4.1.5.2                                Servocontrol attachment brackets

 

4.2                                                        Vertical Stabilizer
Main Structural Box

 

4.2.1                                            Spars

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 110 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

4.2.2                                            Ribs

 

4.2.3                                            Skins and stringers

 

4.2.4                                            Support structure and
attachment fitting to fuselage

 

4.2.5                                            Rudder support structure

 

4.2.5.1                                Hinge brackets

 

4.2.5.2                                Servocontrol attachment brackets

 

5                                                                    EXCLUSIONS

 

Bearing and roller assemblies, bearing surfaces, bushings, fittings other than
those listed above, access and inspection doors, including manhole doors,
latching mechanisms, all system components, commercial interior parts,
insulation and related installation and connecting devices are excluded from
this Seller Service Life Policy.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 111 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

TECHNICAL DATA & SOFTWARE

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 112 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TECHNICAL DATA & SOFTWARE

 

Where applicable, data will be established in general compliance with the S1000D
Specification jointly defined by the ASD (Aerospace and Defense Industries
Association of Europe), AIA (Aerospace Industries Association) and ATA (Air
Transport Association of America).

 

The Seller will provide the Buyer with the following Technical Data (or such
other equivalent Technical Data as may be applicable at the time of their
provision to the Buyer).

 

1-                                           Flight Operations Data Package

 

The Airbus A350XWB Flight Operations Data Package encompasses the following
customised operational manuals required to operate the Aircraft:

 

-      Flight Manual (FM),

-      Flight Crew Operating Manual (FCOM),

-      Flight Crew Training Manual (FCTM),

-      Quick Reference Handbook (QRH),

-      Cabin Crew Operating Manual (CCOM),

-      Master Minimum Equipment List (MMEL),

-      Weight and Balance Manual (WBM).

 

 

1.1-                               Format of Data

 

The Flight Operations Data Package will be available on-line through the
Seller’s customer portal AirbusWorld in eXtensible Mark-up Language (XML), for
downloading and further data processing and customization, and/or in Portable
Document Format (PDF), as applicable.

 

In addition, the Seller will make available up to a maximum of two (2) QRH sets
per Aircraft in paper format.

 

Upon the Buyer’s request, a back-up copy of the manuals of the Flight Operations
Data Package may be provided off-line on CD or DVD.

 

 

1.2-                               Availability Schedule

 

The Airbus Flight Operations Data Package reflecting the Buyer’s Aircraft
configuration will be available to the Buyer ninety (90) days before the
Scheduled Delivery Month of the first Aircraft.

 

A preliminary customized MMEL will be available one hundred eighty (180) days
prior to the Scheduled Delivery Month of the first Aircraft.

 

The final issue of WBM and FM will be made available at the time of each
Aircraft Delivery.

 

 

2-                                           Airbus A350XWB Maintenance
Technical Data Package

 

The Airbus A350XWB Maintenance Technical Data Package encompasses customised
maintenance data required for on-aircraft line maintenance to ensure the
continued

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 113 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

airworthiness of the Aircraft available through the following business data
modules (hereinafter “BDM”):

 

1-           Systems description,

2-           Maintenance procedures,

3-           Fault reporting,

4-           Fault isolation,

5-           Maintenance illustrated parts data,

6-           Schematics diagrams,

7-           Wiring diagrams,

8-           Wire data,

9-           Standard practices – electrical,

10-   Structural repair illustrated parts data,

11-   Structural repair instructions,

12-   Non destructive testing,

13-   Schedules tasks.

 

 

2.1 -                           Format of Data

 

BDMs under items 1 to 12 above will be available in the Airn@v/Line Maintenance
module of the AirN@v software and will be available on-line through the Seller’s
customer portal AirbusWorld.

 

BDM under item 13 above will be available in the Airn@v/Planning module of the
AirN@v software and will be available on-line through the Seller’s customer
portal AirbusWorld.

 

The corresponding raw data in eXtensible Mark-up Language (XML) format will be
available for download from the Seller’s customer portal AirbusWorld.

 

 

2.2 -                           Availability Schedule

 

BDMs for maintenance data referenced under items 1 to 13 above, reflecting the
Buyer’s Aircraft configuration, will be available to the Buyer ninety (90) days
before the Scheduled Delivery Month of the first Aircraft.

 

Upon the Buyer’s request, where applicable, preliminary maintenance data may be
available one hundred eighty (180) days prior to the Scheduled Delivery Month of
the first Aircraft.

 

 

3 -                                       Non-customized Technical Data

 

Non-customised Technical Data provided as part of the Maintenance Technical Data
Package will be made available to the Buyer either in the corresponding Advanced
Consultation Tool, as detailed in Clause 14.9 of the Agreement, or on-line
through the Seller’s customer portal AirbusWorld, as applicable.

 

The Technical Data included in the Advanced Consultation Tool and/or available
on-line through the Seller’s customer portal AirbusWorld in PDF format will be
as listed in the Seller’s Customer Services Catalog current at the time of the
delivery of the Technical Data.

 

Nothing to the contrary to the above, the Airn@v modules will allow consultation
of various documents, such as defined hereunder:

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 114 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

(i)                                   Airn@v/Planning module: Maintenance
Planning Document and BDM under item 13 as set forth in Clause 2 to this
Exhibit G;

 

(ii)                Airn@v/Engineering module: Alert Operators Transmission
(AOT), Flight Operations Transmission (FOT), Operators Information Transmission
(OIT), Service Information Letter (SIL), Technical Follow-Up (TFU), Service
Bulletin (SB), Vendor Service Bulletin (VSB), Modification (MOD), Modification
Proposal (MP), Airworthiness Directives (AD), European Airworthiness Directives
(EUAD);

 

(iii)               Airn@v/Associated Data module: Consumable Material List
(CML), Standards Manual (SM), Electrical Standard Practices Manual (ESPM), Tool
and Equipment Manual (TEM).

 

Non-customised Technical Data will be made available to the Buyer in accordance
with a schedule to be mutually agreed between the Buyer and Seller no later than
eighteen (18) months prior to the Scheduled Delivery Month of the first
Aircraft.

 

 

4-                                           Additional Technical Data

 

4.1                                    In addition to the Flight Operations Data
Package and the Maintenance Technical Data Package, the Seller will provide, at
Delivery of each Aircraft, on-line access to the Aircraft mechanical drawings
that cover installation of structure and systems fitted on the Buyer’s Aircraft
at Delivery.

 

4.2                                    Within thirty (30) days after the
Delivery of each Aircraft, the Seller will provide:

 

-              the weighing report, for integration into the WBM by the Buyer,

 

-              the Electrical Load Analysis (ELA), in a format allowing further
updating by the Buyer.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 115 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 


 

E X H I B I T   H

 

 

 


 

M A T E R I A L

 

 

 

S U P P L Y   AND   S E R V I C E S

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 116 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

1.                                                            GENERAL

 

1.1                                                    Scope

 

1.1.1                                        This Exhibit “H” defines the terms
and conditions for the support and services that may be offered by the Seller to
the Buyer in the area of Material, as such term in defined in Article 1.2.1
hereafter.

 

1.1.2                                        References made to Articles shall
refer to articles of this Exhibit “H” unless otherwise specified.

 

1.1.3                                        Notwithstanding the definition set
forth in Clause 12.3.1 of the Agreement and for the exclusive purpose of this
Exhibit “H”, the term “Supplier” shall mean any supplier providing any of the
Material listed in Article 1.2.1 hereunder (each a “Supplier Part”).

 

1.1.4                                        The term “SPEC 2000” as used
throughout this Exhibit “H” means the “E-Business Specification for Materiels
Management” document published by the Air Transport Association of America.

 

1.2                                                    Material Categories

 

1.2.1                                        Material covered by this Exhibit
“H” is classified according to the following categories (hereinafter
individually and collectively referred to as “Material”):

 

(i)              “Seller Parts” (corresponding to Seller’s proprietary Material
bearing a part number of the Seller or Material for which the Seller has the
exclusive sales rights);

 

(ii)           Supplier Parts classified as Repairable Line Maintenance Parts
(as defined in SPEC 2000);

 

(iii)        Supplier Parts classified as Expendable Line Maintenance Parts (as
defined in SPEC 2000);

 

(iv)      Seller and/or Supplier ground support equipment and specific-to-type
tools.

 

1.2.2                                        Propulsion Systems, engine exchange
kits, their accessories and parts, including associated parts, are not covered
under this Exhibit “H” and shall be subject to direct agreements between the
Buyer and the relevant Propulsion System Manufacturer.

 

1.3                                                    Term

 

During a period commencing on the date hereof and continuing as long as at least
five (5) aircraft of the model of the Aircraft are operated in commercial air
transport service, of which at least one (1) is operated by the Buyer (the
“Term”), the Seller shall maintain, or cause to be maintained, a reasonable
stock of Seller Parts.

 

The Seller shall use its reasonable efforts to obtain a similar service from all
Suppliers of Supplier Parts as set forth under Articles 1.2.1 (ii) and (iii) and
which were originally installed on the Aircraft at Delivery.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 117 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

1.4                                                    Airbus Material Center

 

1.4.1                                        The Seller has established its
material headquarters in Hamburg, Germany (the “Airbus Material Center”) and
shall, during the Term, maintain, or have maintained on its behalf, a central
store of Seller Parts.

 

1.4.2                                        The Airbus Material Center is
operated twenty-four (24) hours per day, seven (7) days per week.

 

1.4.3                                        For efficient and prompt
deliveries, the Seller and its Affiliates operate a global network of regional
satellite stores (“Regional Satellite Stores”).

 

The Seller reserves the right to effect deliveries from the Airbus Material
Center, from any of the Regional Satellite Stores or from any other production
or Supplier’s facilities.

 

1.5                                                    Customer Order Desk

 

The Seller operates a “Customer Order Desk”, the main functions of which are:

 

(i)              Management of order entries for all priorities, including
Aircraft On Ground (“AOG”);

 

(ii)           Management of order changes and cancellations;

 

(iii)        Administration of Buyer’s routing instructions;

 

(iv)      Management of Material returns;

 

(v)         Clarification of delivery discrepancies;

 

(vi)      Issuance of credit and debit notes.

 

The Buyer hereby agrees to communicate its orders for Material to the Customer
Order Desk either in electronic format (SPEC 2000) or via the Internet.

 

1.6                                                    Material and Logistics
Support Representative

 

The Seller shall assign one (1) material and logistics support representative
based at the Airbus Material Center to assist with, and coordinate, material
support matters between the Seller and the Buyer during the Term.

 

1.7                                                    Agreements of the Buyer

 

1.7.1                                        During the Term, the Buyer agrees
to purchase from the Seller or its licensee(s) the Seller Parts required for the
Buyer’s own needs.

 

1.7.2                                        Notwithstanding the foregoing, the
Buyer may resort to the stocks of Seller Parts of other operators of the same
aircraft type or model or purchase Seller Parts from said operators or from
distributors, provided said Seller Parts were originally designed by the Seller
and manufactured by the Seller or its licensees.

 

1.7.3                    Without prejudice to Articles 1.7.1 and 1.7.2, the
Buyer may (subject to the express further agreement of the Seller in relation to
Article 1.7.3 (ii) below) manufacture,

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 118 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

exclusively for its own use and without paying any license fee to the Seller,
parts equivalent to Seller Parts subject to the existence of one of the
following circumstances:

 

(i)                                   after expiration of the Term, the
concerned Seller Parts are out of stock;

 

(ii)                                Seller Parts are needed to perform confirmed
AOG repairs upon any Aircraft delivered under the Agreement and are not
available from the Seller, its licensees or other approved sources within a lead
time shorter than or equal to the time in which the Buyer can manufacture such
parts;

 

(iii)                             when a Seller Part is identified as “Local
Manufacture” in the Illustrated Parts Catalog (IPC).

 

1.7.4.1                            The rights granted to the Buyer in Article
1.7.3 shall not in any way be construed as a license, nor shall they in any way
obligate the Buyer to pay any license fee or royalty, nor shall they in any way
be construed to affect the rights of third parties.

 

1.7.4.2                            Furthermore, in the event of the Buyer
manufacturing any parts, subject to and in accordance with the provisions of
Article 1.7.3, such manufacturing and any use made of the manufactured parts
shall be under the sole liability of the Buyer and the right given by the Seller
under such Article 1.7.3 shall not be construed as express or implicit approval
howsoever either of the Buyer in its capacity of manufacturer of such parts or
of the manufactured parts.

 

It shall further be the Buyer’s sole responsibility to ensure that such
manufacturing is performed in accordance with the relevant procedures and
Aviation Authority requirements.

 

THE SELLER SHALL NOT BE LIABLE FOR, AND THE BUYER SHALL INDEMNIFY THE SELLER
AGAINST, ANY CLAIMS FROM ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT OR
NON-CONFORMITY OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
MANUFACTURING OF ANY PART UNDERTAKEN BY THE BUYER UNDER ARTICLE 1.7.3 OR ANY
OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS EXHIBIT “H”, WHETHER SUCH CLAIM
IS ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED, ACTUAL, IMPUTED,
ORDINARY OR INTENTIONAL ACTS OR OMISSIONS OF THE BUYER.

 

1.7.4.3                            The Buyer shall allocate its own part number
to any part manufactured in accordance with Article 1.7.3 above. The Buyer shall
under no circumstances be allowed to use, the Airbus part number of the Seller
Part to which such manufactured part is equivalent.

 

1.7.4.4                            Notwithstanding any right provided to the
Buyer under Article 1.7.3, the Buyer shall not be entitled to sell or loan any
part manufactured under the provisions of Article1.7.3 to any third party.

 

 

2.                                                            INITIAL
PROVISIONING

 

2.1                                                    Period

 

The initial provisioning period commences with the Pre-Provisioning Meeting, as
defined in Article 2.2.1 below, and expires on the ninetieth (90th) day after
Delivery of the last Aircraft firmly ordered under the Agreement (“Initial
Provisioning Period”).

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 119 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

2.2                                                    Pre-Provisioning Meeting

 

2.2.1                    The Seller shall organize a pre-provisioning meeting
(the “Pre-Provisioning Meeting”) at the Airbus Material Center, or any other
location as may be mutually agreed upon, for the purpose of defining an
acceptable schedule and working procedure for the preparation of the initial
issue of the Provisioning Data and the Initial Provisioning Conference referred
to in Articles 2.3 and 2.4 below.

 

During the Pre-Provisioning Meeting, the Seller shall familiarize the Buyer with
the provisioning processes, methods and formulae of calculation and
documentation.

 

2.2.2                                        The Pre-Provisioning Meeting shall
take place no later than nine (9) months prior to Scheduled Delivery Month of
the first Aircraft. The date of the meeting shall be mutually agreed upon,
allowing a minimum preparation time of eight (8) weeks for the Initial
Provisioning Conference.

 

 

2.3                                                    Initial Provisioning
Conference

 

The Seller shall organize an initial provisioning conference at the Airbus
Material Center (the “Initial Provisioning Conference”), the purpose of which
shall be to define the agreed material scope and working procedures to
accomplish the initial provisioning of Material (hereinafter “Initial
Provisioning”).

 

Such Initial Provisioning Conference shall take place at the earliest eight (8)
weeks after Aircraft Manufacturer Serial Number allocation or Contractual
Definition Freeze, whichever occurs last and latest six (6) months before the
Scheduled Delivery Month of the first Aircraft.

 

 

2.4                                                    Provisioning Data

 

2.4.1                    Provisioning data generally in accordance with SPEC
2000, Chapter 1, for Material defined in Articles 1.2.1 (i) through 1.2.1 (iii)
(“Provisioning Data”) shall be supplied by the Seller to the Buyer in English
language, in a format and timeframe to be mutually agreed upon during the
Pre-Provisioning Meeting.

 

2.4.1.1              Unless a longer revision cycle has been mutually agreed
upon, the Provisioning Data shall be revised every ninety (90) days up to the
end of the Initial Provisioning Period.

 

2.4.1.2              The Seller shall ensure that Provisioning Data is provided
to the Buyer in due time to give the Buyer sufficient time to perform any
necessary evaluation and allow the on-time delivery of any ordered Material.

 

2.4.1.3              Provisioning Data generated by the Seller and supplied to
the Buyer shall comply with the configuration of the Aircraft as documented
three (3) months before the date of issue.

 

This provision shall not cover:

(i)  Buyer modifications not known to the Seller,

(ii) other modifications not approved by the Seller’s Aviation Authorities.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 120 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

2.4.2                                        Supplier-Supplied Data

 

Provisioning Data corresponding to Supplier Parts (both initial issue and
revisions) shall be transmitted to the Buyer either through the Seller and/or
the corresponding Supplier; it is however agreed and understood by the Buyer
that the Seller shall not be responsible for the substance, accuracy and/or
quality of such data. Such Provisioning Data shall be provided in either SPEC
2000 format or any other mutually agreed format. The Buyer shall specify in
writing to the Seller the requested Provisioning Data format at the time of the
Initial Provisioning Conference.

 

2.4.3                                        Supplementary Data

 

The Seller shall provide the Buyer with data supplementary to the Provisioning
Data. This shall include local manufacture tables, ground support equipment,
specific-to-type tools and a pool item candidate list.

 

2.5                                                    Commercial Offer

 

Upon the Buyer’s request, the Seller shall submit a commercial offer for
Material mutually agreed as being Initial Provisioning Material.

 

2.6                                                    Delivery of Initial
Provisioning Material

 

2.6.1                                        During the Initial Provisioning
Period, Initial Provisioning Material shall conform to the latest known
configuration standard of the Aircraft for which such Material is intended and
to the Provisioning Data transmitted by the Seller.

 

2.6.2                                        The delivery of Initial
Provisioning Material shall take place according to the conditions specified in
the commercial offer mentioned in Article 2.5 above.

 

2.7                                                    Buy-Back Period and
Buy-Back of Initial Provisioning Surplus Material

 

a)                       The “Buy-Back Period” is defined as the period starting
one (1) year after and ending four (4) years after Delivery of the first
Aircraft to the Buyer.

 

b)                       At any time during the Buy-Back Period, the Buyer shall
have the right to return to the Seller solely Seller Parts as per Article 1.2.1
(i) or Supplier Parts as per Article 1.2.1 (ii), subject to the Buyer providing
sufficient evidence that such Material fulfils the conditions defined hereunder.

 

c)                       Material as set forth in Article b) above shall be
eligible for Buy-Back provided:

 

i)               The Material is unused and undamaged and is accompanied by the
Seller’s original documentation (tag, certificates);

 

ii)             The Seller provided the Buyer with an Initial Provisioning
recommendation for such Material at the time of the Initial Provisioning
Conference based upon a maximum protection level of ninety-six percent (96 %)
and a maximum transit time of twenty (20) days;

 

iii)            The quantity procured by the Buyer was not in excess of the
provisioning quantities recommended by the Seller;

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 121 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

iv)           The Material was purchased for Initial Provisioning purposes by
the Buyer directly from the Seller;

 

v)            The Material ordered by the Buyer is identified as an Initial
Provisioning order and was placed on routine, and not expedite, basis;

 

vi)           The Material and its components have at least ninety percent (90
%) shelf life remaining when returned;

 

vii)         The Material is returned to the Seller by the Buyer and has
effectively been received and accepted by the Seller before the end of the
Buy-Back Period.

 

d)    If any Material is accepted for Buy-Back, the Seller shall credit the
Buyer as follows:

 

-            For Seller Parts as per Article 1.2.1 (i) the Seller shall credit
the Buyer one hundred percent (100 %) of the price originally paid;

 

-            For Supplier Parts as per Article 1.2.1 (ii) the Seller shall
credit the Buyer one hundred percent (100 %) of the original Supplier list price
valid at the time of order placement.

 

e)    In the event of the Buyer electing to procure Material in excess of the
Seller’s recommendation, the Buyer shall notify the Seller thereof in writing,
with due reference to the present Article 2.7. The Seller’s acknowledgement and
agreement in writing shall be necessary before any Material in excess of the
Seller’s Initial Provisioning recommendation shall be considered for Buy-Back.

 

f)         It is expressly understood and agreed that all credits described in
Article 2.7 (d) shall be provided by the Seller to the Buyer exclusively by
means of credit notes to the Buyer’s Material account with the Seller.

 

g)    Transportation costs for the agreed return of Material under this Article
2.7 shall be borne by the Buyer.

 

 

3.                                                            OTHER MATERIAL
SUPPORT

 

3.1                                                    Replenishment and
Delivery

 

3.1.1                                        General

 

For the purpose of clarification, it is expressly stated that the provisions of
Article 3.1.2 do not apply to Initial Provisioning Material and Provisioning
Data as described in Article 2.

 

3.1.2                                        Lead times

 

In general, lead times shall be in accordance with the provisions of the latest
edition of the “World Airlines and Suppliers Guide”.

 

3.1.2.1                            Seller Parts as per Article 1.2.1 (i) shall
be dispatched within the lead times published by the Seller.

 

Lead times for Seller Parts as per Article 1.2.1 (i), which are not published by
the Seller, shall be quoted upon request.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 122 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

3.1.2.2                            Material defined in Articles 1.2.1
(ii) through 1.2.1 (iv) can be dispatched within the Supplier’s lead time
augmented by the Seller’s own order and delivery administration time.

 

3.1.3                                        Expedite Service

 

The Seller shall provide a twenty-four (24) hours a day / seven (7) days a week
expedite service to provide for the supply of critically required parts (the
“Expedite Service”).

 

3.1.3.1                            The Expedite Service is operated in
accordance with the “World Airlines and Suppliers Guide” and the Seller shall
notify the Buyer of the action taken to satisfy an expedite order received from
the Buyer within:

 

(i)                       four (4) hours after receipt of an AOG order;

(ii)                    twenty-four (24) hours after receipt of a critical order
(imminent AOG or work stoppage);

(iii)                 seven (7) days after receipt of an expedite order (urgent
stock replenishment).

 

3.1.3.2                            In exceptional AOG circumstances, should the
Buyer be unable to send a written order for reasons beyond his control, the
Seller may deliver the Material after a telephone call, provided a purchase
order is sent to the Seller by the end of the next Business Day. Should the
Buyer fail to send such purchase order, the Seller reserves the right to refuse
any subsequent purchase orders without receipt of a firm written purchase order.

 

3.1.4                                        Shortages, Overshipments,
Non-Conformity in Orders

 

3.1.4.1                            The Buyer shall, within thirty (30) days
after delivery of Material pursuant to a purchase order, advise the Seller:

 

(i)      of any alleged shortages or overshipments;

 

(ii)   of any non-conformities of delivered Material.

 

In the event of the Buyer not having advised the Seller of any such alleged
shortages, overshipments or non-conformities within the above-defined period,
the Buyer shall be deemed to have accepted the delivery.

 

3.1.4.2                            In the event of the Buyer reporting an
overshipment or non-conformity to the order within the period defined in
Article 3.1.4.1 the Seller shall, if the Seller recognizes such overshipment or
non-conformity, either replace the concerned Material or credit the Buyer for
the returned Material, if the Buyer chooses to return the Material subject of an
overshipment or non-conformity. In such case, reasonable transportation costs
shall be borne by the Seller.

 

3.1.5                                        Delivery Terms

 

Material shall be delivered to the Buyer as follows:

 

(i)      Free Carrier (FCA) Airbus Material Center;

 

(ii)   Free Carrier (FCA) Seller’s Regional Satellite Stores;

 

(iii)Free Carrier (FCA) Seller’s or Supplier’s facility for deliveries from any
other Seller or Supplier facilities.

 

The term Free Carrier (FCA) is as defined in the Incoterms 2010 publication
issued by the International Chamber of Commerce.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 123 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

3.1.6                                        Packaging

 

All Material shall be packaged in accordance with ATA 300 Specification.

 

3.1.7                                        Cessation of Deliveries

 

The Seller reserves the right to restrict, stop or otherwise suspend deliveries
if the Buyer fails to meet its obligations defined in Articles 5.2 through 5.3.

 

3.2                                                    Seller Parts Leasing

 

The Seller offers the Buyer the option to lease certain Seller Parts as listed
in the Customer Services Catalog. The terms and conditions applicable to such
service shall be as set forth in the then current Customer Services Catalog.

 

3.3                                                    Tools and Ground Support
Equipment

 

The Seller offers for sale and/or loan a range of ground support equipment and
specific-to-type tools, as defined in 1.2.1 (iv).

 

The terms and conditions applicable to such service shall be as set forth in the
then current Customer Services Catalog.

 

3.4                                                    Seller Parts Repair

 

The Seller may offer the Buyer a service whereby the Seller would manage the
repair of Seller Parts as defined in Article 1.2.1 (i).

 

The terms and conditions applicable to such service shall be as set forth in the
then current Customer Services Catalog.

 

4                                                                WARRANTIES

 

4.1                                                    Seller Parts

 

Subject to the limitations and conditions as hereinafter provided, the Seller
warrants to the Buyer that all Seller Parts as per Article 1.2.1 (i) shall at
delivery to the Buyer:

 

(i)    be free from defects in material.

 

(ii)                  be free from defects in workmanship, including without
limitation processes of manufacture.

 

(iii)               be free from defects arising from failure to conform to the
applicable specification for such part.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 124 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

4.1.1                                        Warranty Period

 

4.1.1.1                            The warranty period for Seller Parts is [*]
months for new Seller Parts and [*] months for used Seller Parts from delivery
of such parts to the Buyer.

 

4.1.1.2                            Whenever any Seller Part, which contains a
defect for which the Seller is liable under Clause 4.1, has been corrected,
replaced or repaired pursuant to the terms of this Clause 4.1, the period of the
Seller’s warranty with respect to such corrected, repaired or replacement Seller
Part, whichever the case may be, shall be the remaining portion of the original
warranty period or [*] months, whichever is longer.

 

4.1.2                                        Buyer’s Remedy and Seller’s
Obligation

 

The Buyer’s remedy and Seller’s obligation and liability under this Article 4.1
are limited to the repair, replacement or correction, at the Seller’s expense
and option, of any Seller Part that is defective.

 

The Seller may alternatively furnish to the Buyer’s account with the Seller a
credit equal to the price at which the Buyer is entitled to purchase a
replacement for the defective Seller Part.

 

The provisions of Clauses 12.1.5 through 12.1.11 of the Agreement shall apply to
this Article 4.1 of this Exhibit “H”.

 

4.2                                                    Supplier Parts

 

With respect to Supplier Parts to be delivered to the Buyer under this
Exhibit “H”, the Seller agrees to transfer to the Buyer the benefit of any
warranties, which the Seller may have obtained from the corresponding Suppliers
and the Buyer hereby agrees that it shall accept the same.

 

4.3                                                    Waiver, Release and
Renunciation

 

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER (AS DEFINED HEREIN FOR
THE PURPOSES OF THIS EXHIBIT H) AND REMEDIES OF THE BUYER SET FORTH IN THIS
ARTICLE 4 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES,
RELEASES AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE
SELLER AND RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS
OR IMPLIED, ARISING BY LAW, CONTRACT OR OTHERWISE, WITH RESPECT TO ANY
NON-CONFORMITY OR DEFECT OF ANY KIND, IN ANY MATERIAL, LEASED PART AND/OR
SERVICES DELIVERED UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

A.          ANY WARRANTY AGAINST HIDDEN DEFECTS;

B.          ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

C.         ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OR TRADE;

D.         ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER IN
CONTRACT OR IN TORT, WHETHER OR NOT ARISING FROM THE SELLER’S NEGLIGENCE, ACTUAL
OR IMPUTED; AND

E              ANY OBLIGATION, LIABILITY, RIGHT, CLAIM, OR REMEDY FOR LOSS OF OR
DAMAGE TO ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY,

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 125 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PART, MATERIAL, LEASED PART, SOFTWARE, DATA OR SERVICES DELIVERED UNDER THIS
AGREEMENT, FOR LOSS OF USE, REVENUE OR PROFIT, OR FOR ANY OTHER
DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES;

 

PROVIDED THAT IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY
REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE THE REMAINDER OF THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT.

 

FOR THE PURPOSES OF THIS ARTICLE 4.3, THE “SELLER” SHALL BE UNDERSTOOD TO
INCLUDE THE SELLER, ANY OF ITS SUPPLIERS AND SUBCONTRACTORS, ITS AFFILIATES AND
ANY OF THEIR RESPECTIVE INSURERS.

 

5.                                                            COMMERCIAL
CONDITIONS

 

5.1                                                    Price

 

5.1.1                    All Material prices shall be quoted in accordance with
the delivery terms set forth under Article 3.1.5.

 

5.1.2                                        Notwithstanding the provisions of
Article 2.5, all prices shall be the Seller’s sales prices valid on the date of
receipt of the order (subject to reasonable quantities and delivery time) and
shall be expressed in US Dollars.

 

5.1.3                                        The prices of Seller Parts shall be
as set forth in the then current Seller’s Spare Parts Price Catalog and shall be
firm for each calendar year. The Seller however reserves the right to revise the
prices of said Seller Parts during the course of the calendar year in case of
any of the following:

 

(i)           significant revision in the manufacturing costs and purchase price
of materials;

 

(ii)        significant variation of exchange rates;

 

(iii)     significant error in the estimation or expression of any price.

 

5.1.4                                        The Seller’s prices for all other
Material shall be the prices published by the Seller on the date of receipt of
the order.

 

Prices that are not published by the Seller shall be quoted upon request.

 

The Seller however reserves the right to revise the prices for all other
Material in case of any significant error in the estimation or expression of any
price.

 

5.2                                                    Payment Procedures and
Conditions

 

All payment under this Exhibit “H” shall be made in accordance with the terms
and conditions set forth in the then current Customer Services Catalog.

 

5.3                                                    Title

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 126 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

With the exception of Material to be supplied under Article 3.2 above, title to
any Material purchased under this Exhibit “H” shall remain with the Seller until
full payment of the invoices and interest thereon, if any, has been received by
the Seller.

 

The Buyer hereby undertakes that Material, title to which has not passed to the
Buyer, shall be kept free from any debenture or mortgage or any similar charge
or claim in favour of any third party.

 

6.                                                            EXCUSABLE DELAY

 

Clauses 10.1 and 10.2 of the Agreement shall apply, mutatis mutandis, to all
Material support and services provided under this Exhibit “H”.

 

7.                                                            TERMINATION OF
MATERIAL PROCUREMENT COMMITMENTS

 

7.1                                                    In the event of the
Agreement being terminated with respect to any Aircraft due to causes provided
for in Clauses 10, 11 or 20 of the Agreement, such termination may also affect
the terms of this Exhibit H to the extent set forth in Article 7.2 below.

 

7.2                                                    Any termination under
Clauses 10, 11 or 20 of the Agreement shall discharge the parties of all
obligations and liabilities hereunder with respect to undelivered spare parts,
services, data or other items to be purchased hereunder and which are applicable
to those Aircraft for which the Agreement has been terminated. Unused Material
in excess of the Buyer’s requirements due to such Aircraft cancellation may be
repurchased by the Seller, at the Seller’s option, as provided for in
Article 2.7.

 

8.                                                            INCONSISTENCY

 

In the event of any inconsistency between this Exhibit “H” and the Customer
Services Catalog or any order placed by the Buyer, this Exhibit “H” shall
prevail to the extent of such inconsistency.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 127 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PART 1

 

END-USER LICENSE AGREEMENT FOR AIRBUS SOFTWARE

 

1                                                    DEFINITIONS

 

For the purposes of this end-user license agreement for Airbus software (the
“Software License”) the following definitions will apply:

 

“Agreement” means the Purchase Agreement of even date herewith entered into
between the Licensee and the Licensor covering the purchase and sale of the
Aircraft subject thereof.

 

“Airbus Software” means each of the Licensor’s proprietary products including
Composite Work, configurations, processes, rules (together with any related
documentation), as well as any modifications, enhancements or extensions thereto
as may be provided by the Licensor from time to time. The Airbus Software will
be supplied in machine-readable code form only, for use in connection with the
Aircraft or operations related to the Aircraft. The Airbus Software will be
either On Board Certified Software or Software Products. For the avoidance of
doubt, this Software License does not apply to (i) open source software
contained in the Airbus Software, if any, and it is hereby acknowledged and
agreed by both parties hereto that such open source software is independently
distributed on an “as is” basis under the respective license terms therefor, and
that the Licensor disclaims any liability in relation to such open source
software, or (ii) any proprietary third party software that the Licensor
purchases or licenses from any third party and delivers to the Licensee, either
as a sublicense or as a direct license from such third party.

 

“Aircraft” means, individually or collectively, the Aircraft subject of the
Agreement.

 

“Composite Work” means the package composed of various elements, such as
database(s), software or data, and which necessitates the use of the Airbus
Software.

 

“Licensee” means the Buyer under the Agreement.

 

“Licensor” means the Seller under the Agreement.

 

“On Board Certified Software” means those Airbus Part 125 and/or FAR 125
certified software that are installed on board the Aircraft and bear a part
number of the Licensor, excluding any software embedded in any component,
furnishing or equipment installed on the Aircraft and itself bearing a part
number.

 

“Permitted Purpose” means use of the Airbus Software by the Licensee for its own
internal business needs, solely in conjunction with the Aircraft and in
particular pertaining to (i) operation of the Aircraft; (ii) on ground
operational support of the Aircraft; or (iii) related authorized customization
of software.

 

“Software Product(s)” means either those Airbus Software intended to be used on
ground at the Licensee’s facilities or Airbus Software that are installed on
board the Aircraft and that are not Part 125 and/or FAR 125 certified - whether
or not bearing a part number of the Licensor - excluding any software embedded
in any component, furnishing or equipment installed on the Aircraft and itself
bearing a part number.

“Update(s)” means any update(s) or replacement(s) to the Airbus Software
licensed hereunder, which the Licensor, at its discretion, makes generally
available to the Licensee.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 128 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

“User Guide” means the documentation, which may be in electronic format,
designed to assist the Licensee in using the Airbus Software.

 

Capitalized terms used herein and not otherwise defined in this Software License
will have the meaning assigned thereto in the Agreement.

 

2                                                    LICENSE

 

In consideration of the purchase by the Licensee of the Aircraft, the Licensee
is hereby granted a worldwide and non-exclusive right to use the Airbus
Software, for a Permitted Purpose. The Licensor will remain the owner of all
intellectual property rights in the Airbus Software. There will be one license
encompassing all Airbus Software granted in respect of each Aircraft purchased
by the Licensee.

 

Notwithstanding the foregoing, license rights regarding the use of Software
Products may be subject to specific commercial conditions and to the payment of
specific fees relating to such Software Products.

 

The Licensee hereby acknowledges that it is aware that certain Airbus Software
subject of this Software License may incorporate some third party software or
open source software components. The Licensee hereby agrees to be bound by the
licensing terms and conditions applicable to such third party software and made
available by the Licensor through AirbusWorld.

 

3                                                    ASSIGNMENT AND DELEGATION

 

3.1                                        Assignment

 

3.1.1                            On Board Certified Software

 

The Licensee may at any time assign or otherwise transfer all or part of its
rights pertaining to any On Board Certified Software under this Software License
only as part of, and to the extent of, a sale, transfer or lease of each
Aircraft on which such On Board Certified Software is installed. The Licensee
will assign as many Software Licenses as the number of sold, transferred or
leased Aircraft and will retain all other Software Licenses attached to any
Aircraft that the Licensee continues to operate.

 

In the event of any such assignment or transfer, the Licensee will transfer the
copies of the Airbus Software attached to the sold, transferred or leased
Aircraft (including all component parts, media, any upgrades or backup copies
and, if applicable, certificate(s) of authenticity), except as otherwise
instructed by the Licensor.

 

3.1.2                            Software Products

 

Save as otherwise set forth in the Agreement, the right to use any Software
Product is personal to the Licensee, for its own internal use, and is
non-transferable, except with the Licensor’s prior written consent, in which
case the Licensee will cause the assignee or sublicensee to agree to the terms
of this Software License.

 

3.2                                        Delegation

 

Without prejudice to Article 6 (a) hereof, in the event of the Licensee
intending to designate a maintenance and repair organization or a third party to
perform the maintenance of the Aircraft or to perform data processing on its
behalf (each a “Third Party”), the Licensee will notify the Licensor of such
intention prior to any disclosure of this Software License and/or the Airbus
Software Services to such Third Party.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 129 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

The Licensee hereby undertakes to cause such Third Party to agree to be bound by
the conditions and restrictions set forth in this Software License with respect
to the Airbus Software and will in particular cause such Third Party to enter
into a appropriate licensing conditions and to commit to use the Airbus Software
solely for the purpose of maintaining the Aircraft and/or for processing the
Licensee’s data.

 

4                                                    COPIES

 

Use of the Airbus Software is limited to the number of copies delivered by the
Licensor to the Licensee and to the medium on which the Airbus Software is
delivered. No reproduction will be made without the prior written consent of the
Licensor, except that the Licensee is authorized to copy the Airbus Software for
back-up and archiving purposes. Any copy the Licensor authorizes the Licensee to
make will be performed under the sole responsibility of the Licensee. The
Licensee agrees to reproduce the copyright and other notices as they appear on
or within the original media on any copies that the Licensee makes of the Airbus
Software.

 

5                                                    TERM

 

5.1                                        On Board Certified Software

 

Subject to the Licensee having complied with the terms of this Software License,
the rights under this Software License will be granted from the date of Delivery
of each Aircraft until the earlier of (i) the Aircraft definitively ceasing to
be operated, in which case the license rights pertaining to such Aircraft will
be deemed terminated on the date of the last operation thereof by the Licensee
or any of its assignees, or (ii) the Agreement, this Software License or any
part thereof being terminated for any reason whatsoever, in which case the
Licensee will immediately cease to use the On Board Certified Software.

 

5.2                                        Software Products

 

Save as otherwise specified in any applicable commercial conditions relating to
any Software Product as set forth in the Agreement and subject to the Licensee
having complied with the terms of this Software License, the rights under this
Software License will be granted from the date of first delivery of the Software
Product until the earlier of (i) for Software Products that are installed on
board the Aircraft, the Licensee ceasing to operate the Aircraft on which such
Software Products are installed, or (ii) the Licensee no longer owning or
operating any Aircraft, or (iii) the Agreement or this Software License being
terminated for any reason whatsoever, in which case the Licensee will
immediately cease to use the Software Products.

 

6                                                   CONDITIONS OF USE

 

The Airbus Software will only be used for the Permitted Purpose.

 

The Licensee will be solely responsible for, and agrees to be careful in the use
of, all outputs and results derived from the operation of the Airbus Software
and all consequences, direct and indirect, relating to the use of such output
and results. The Licensee agrees to use such outputs and results only once it
has verified such outputs and results and has checked the relevance and
correctness thereof, in the light of its particular needs.

 

The Licensee expressly acknowledges that it will take all appropriate
precautions for the use of the Airbus Software, including without limitation
measures required for its compliance with the User Guide or any information or
directive regarding the use of the Supplier Software.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 130 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Under the present Software License, the Licensee will:

 

a)                       not permit any parent, subsidiary, affiliate, agent or
third party to use the Airbus Software in any manner, including, but not limited
to, any outsourcing, loan, commercialization of the Airbus Software or
commercialization by merging the Airbus Software into another software or
adapting the Airbus Software, without the prior written consent from the
Licensor;

 

b)                       do its utmost to maintain the Airbus Software and the
relating documentation in good working condition, in order to ensure the correct
operation thereof;

 

c)                       use the Airbus Software in accordance with such
documentation and the User Guide, and ensure that the personnel using the Airbus
Software has received appropriate training;

 

d)                        use the Airbus Software exclusively in the technical
environment defined in the applicable User Guide, except as otherwise agreed in
writing between the parties;

 

e)                        except as permitted by applicable law, not alter,
reverse engineer, modify, correct, translate, disassemble, decompile or adapt
the Airbus Software, nor integrate all or part of the Airbus Software in any
manner whatsoever into another software product, nor create a software product
derived from the Airbus Software save with the Licensor’s prior written
approval.

 

f)                          should the Licensor have elected to provide the
source code to the Licensee, have the right to study and test the Airbus
Software, under conditions to be expressly specified by the Licensor, but in no
event will the Licensee have the right to correct, modify or translate the
Airbus Software;

 

g)                       except with respect to Software Products intended to be
used on ground, use the Airbus Software exclusively on the referenced machines
and the declared sites;

 

h)                       not attempt to discover or re-write the Airbus Software
source codes in any manner whatsoever;

 

i)                            not delete any identification or declaration
relative to the intellectual property rights, trademarks or any other
information related to ownership or intellectual property rights in the Airbus
Software;

 

j)                            not pledge, sell, distribute, grant, sublicense,
lease, lend, whether on a free-of-charge basis or against payment, or permit
access on a time-sharing basis or any other utilization of the Airbus Software,
whether in whole or in part, for the benefit of a third party.

 

With respect to Software Products intended for use on ground, the Licensor will
be entitled, subject to providing reasonable prior written notice thereof to the
Licensee, to verify at the Licensee’s facilities whether the conditions
specified in the present Software License are fulfilled.

 

7                                                    TRAINING

 

In addition to the User Guide provided with the Airbus Software, training and
other assistance may be provided upon the Licensee’s request, subject to the
conditions set forth in the Agreement. Such assistance or training will not
operate to relieve the Licensee of its sole responsibility with respect to the
use of the Airbus Software under this Software License.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 131 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

8                                                    PROPRIETARY RIGHTS - RIGHT
TO CORRECT AND MODIFY

 

8.1                                        The Airbus Software is proprietary to
the Licensor or the Licensor has acquired the intellectual property rights
necessary to grant this Software License. The copyright and all other
proprietary rights in the Airbus Software are and will remain the property of
the Licensor.

 

8.2                                        The Licensor reserves the right to
correct and modify any Airbus Software at its sole discretion and the Licensee
will not undertake any correction or modification of the Airbus Software without
the Licensor’s prior written approval. The Licensee will install any Updates
provided by the Licensor, at its own cost, in accordance with the time schedule
notified with the provision of such Update(s). In the event of the Licensee
failing to install any such Update(s), the Licensor will be relieved of any
warranty or liability of any kind with respect to the conformity or operation of
the Airbus Software.

 

9                                                    COPYRIGHT INDEMNITY

 

9.1                                        Indemnity

 

9.1.1                            Subject to the provisions of Article 9.2.3, the
Licensor will defend and indemnify the Licensee from and against any damages,
costs and expenses including legal costs (excluding damages, costs, expenses,
loss of profits and other liabilities in respect of or resulting from loss of
use of the Aircraft) resulting from any infringement, or claim of infringement,
by any Airbus Software provided by the Licensor, of any copyright, provided that
the Licensor’s obligation to indemnify will be limited to infringements in
countries which, at the time of the infringement or alleged infringement, are
members of The Berne Union and recognize computer software as a “work” under the
Berne Convention.

 

9.1.2                            In the event that the Licensee is prevented
from using the Airbus Software for infringement of a copyright referred to in
Article 9.1.1 (whether by a valid judgment of a court of competent jurisdiction
or by a settlement arrived at between claimant, Licensor and Licensee), the
Licensor will at its expense either:

 

(i)                       procure for the Licensee the right to use the same
free of charge to the Licensee; or

 

(ii)                    replace the infringing part of the Airbus Software as
soon as possible with a non-infringing substitute complying in all other
respects with the requirements of this Software License.

 

9.2                                        Administration of Copyright Indemnity
Claims

 

9.2.1                            If the Licensee receives a written claim or a
suit is threatened or commenced against the Licensee for infringement of a
copyright referred to in Article 9.1 as a result of the use of the Airbus
Software, the Licensee will:

 

(i)                       forthwith notify the Licensor giving particulars
thereof;

 

(ii)                    furnish to the Licensor all data, papers and records
within the Licensee’s control or possession relating to such claim or suit;

 

(iii)                 refrain from admitting any liability or making any payment
or assuming any expenses, damages, costs or royalties or otherwise acting in a
manner prejudicial to the defense or denial of such suit or claim provided
always that nothing in this sub-Article (iii) will prevent the Licensee from
paying such sums as may be required in order to obtain the release of the
Aircraft, provided such payment is accompanied by a denial of liability and is
made without prejudice;

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 132 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

(iv)               fully co-operate with, and render all such assistance to the
Licensor as may be pertinent to the defense or denial of the suit or claim;

 

(v)                  act in such way as to mitigate damages and/or reduce the
amount of royalties that may be payable as well as to minimize costs and
expenses.

 

9.2.2                            The Licensor will be entitled, either in its
own name or on behalf of the Licensee, to conduct negotiations with the party or
parties alleging infringement and may assume and conduct the defense or
settlement of any suit or claim in the manner, which it deems proper.

 

9.2.3                            The Licensor’s obligations and the Licensee’s
remedies hereunder will be conditional upon the strict and timely compliance by
the Licensee with the terms of this Clause 9 and of Clauses 6(e), 6(h), 6(i) and
8.2 and are exclusive and in substitution for, and the Licensee hereby waives,
releases and renounces all other obligations and liabilities of the Licensor and
rights, claims and remedies of the Licensee against the Licensor, express or
implied, arising by law or otherwise with respect to any infringement or claim
of infringement of any copyright.

 

10                                            CONFIDENTIALITY

 

The Airbus Software, this Software License and their contents are designated as
confidential. The Licensee undertakes not to disclose the Software License, the
Airbus Software or any parts thereof to any third party without the prior
written consent of the Licensor, except to the lessee in case of lease of an
Aircraft or to the buyer in case of resale of an Aircraft provided that such
lessee or buyer agree to maintain the duty of confidentiality as set forth in
this Clause 10, without prejudice to any provisions set forth in the Agreement.
In so far as it is necessary to disclose aspects of the Airbus Software to the
Licensee’s employees, such disclosure is permitted solely for the purpose for
which the Airbus Software is supplied and only to those employees who need to
know the same, save as permitted herein or where otherwise required pursuant to
an enforceable court order or any governmental decision or regulatory provision
imposed on the Licensee, provided that reasonable prior notice of the intended
disclosure is provided to the Licensor.

 

The obligations of the Licensee to maintain confidentiality will survive the
termination of this Software License for a period of ten (10) years.

 

11                                            ACCEPTANCE

 

On Board Certified Software will be deemed accepted as part of the Technical
Acceptance Process set out in Clause 8 of the Agreement.

 

Software Products will be deemed accepted upon delivery thereof unless otherwise
specifically provided for in the Agreement.

 

12                                            WARRANTY

 

12.1                                On Board Certified Software

 

Any On Board Certified Software installed on board an Aircraft at Delivery
thereof will be deemed a Warranted Part for the purposes of Clause 12.1 of the
Agreement and the relevant provisions of such Clause 12.1 will be fully
applicable to such On Board Certified Software.

 

12.2                                Software Products

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 133 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

The Licensor warrants that Software Products are prepared in accordance with the
state of art at the date of their conception and will perform substantially in
accordance with their functional and technical specifications current at the
time of their initial delivery. Should the Software Products be found not to
conform to their documentation, the Licensee will notify the Licensor promptly
thereof and the sole and exclusive liability of the Licensor under this Software
License will be to provide the Licensee with two (2) months free of charge
maintenance services.

 

After these two (2) months, the terms and conditions applicable to maintenance
services will be those specified in the current Customer Services Catalog.

 

For the avoidance of doubt, this Article 12.2 will not be applicable to Software
Product Updates, modifications, enhancements and extensions.

 

12.3                                The Licensor will be relieved of any
obligations under Articles 12.1 and 12.2 in case of:

 

(i)                Airbus Software defects or non-conformities caused by
alterations or modifications to the Airbus Software carried out without the
prior approval of the Licensor;

(ii)             Airbus Software defects or non-conformities caused by
negligence of the Licensee or other causes beyond the Licensor’s reasonable
control;

(iii)          Failure of the Licensee to install any Update in accordance with
Article 8 hereof;

(iv)        Airbus Software defects or non-conformities caused by errors in or
modifications of or Updates to operating systems, databases or other software or
hardware with which the Airbus Software interfaces, where such elements have not
been provided by the Licensor.

 

The Licensee will be responsible for the cost and expense of any correction
services provided by the Licensor as a result of any of the foregoing
exclusions. Such correction services will be subject to the then applicable
commercial conditions.

 

12.4                                Waiver, release and renunciation

 

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE LICENSOR (AS DEFINED BELOW
FOR THE PURPOSES OF THIS CLAUSE) AND REMEDIES OF THE LICENSEE SET FORTH IN THIS
ARTICLE 12 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE LICENSEE HEREBY
WAIVES, RELEASES AND RENOUNCES, ALL OTHER WARRANTIES, OBLIGATIONS AND
LIABILITIES OF THE LICENSOR AND RIGHTS, CLAIMS AND REMEDIES OF THE LICENSEE
AGAINST THE LICENSOR, EXPRESS OR IMPLIED, ARISING BY LAW, CONTRACT OR OTHERWISE
WITH RESPECT TO ANY NON-CONFORMITY OR DEFECT OF ANY KIND IN ANY AIRBUS SOFTWARE
AND SERVICES DELIVERED UNDER THE AGREEMENT AND/OR THIS SOFTWARE
LICENSE, INCLUDING BUT NOT LIMITED TO:

 

(A)                ANY WARRANTY AGAINST HIDDEN DEFECTS;

 

(B)                ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

 

(C)               ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE;

 

(D)               ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER IN
CONTRACT OR IN TORT AND WHETHER OR NOT ARISING FROM THE LICENSOR’S NEGLIGENCE,
ACTUAL OR IMPUTED; AND

 

(E)                ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OR
DAMAGE TO ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY,

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 134 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PART, SOFTWARE, DATA OR SERVICES DELIVERED UNDER THE AGREEMENT, FOR LOSS OF USE,
REVENUE OR PROFIT OR FOR ANY OTHER DIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.

 

PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY
REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS SOFTWARE
LICENSE WILL REMAIN IN FULL FORCE AND EFFECT.

 

FOR THE PURPOSES OF THIS ARTICLE 12, “THE LICENSOR” WILL BE UNDERSTOOD TO
INCLUDE THE LICENSOR, ANY OF ITS SUPPLIERS AND SUBCONTRACTORS, ITS AFFILIATES
AND ANY OF THEIR RESPECTIVE INSURERS.

 

The Licensor will have no liability for data that is entered into the Airbus
Software by the Licensee and/or used for computation purposes.

 

13                                            LIABILITY AND INDEMNITY

 

The Airbus Software is supplied under the express condition that the Licensor
will have no liability in contract or in tort arising from or in connection with
the use and/or possession by the Licensee of the Airbus Software and that the
Licensee will indemnify and hold the Licensor harmless from and against any
liabilities and claims from third parties arising from such use and/or
possession.

 

14                                            EXCUSABLE DELAYS

 

14.1                                The Licensor will not be responsible nor be
deemed to be in default on account of delays in delivery of any Airbus Software
or Update due to causes reasonably beyond the Licensor’s or its subcontractors’
control including but not limited to: natural disasters, fires, floods,
explosions or earthquakes, epidemics or quarantine restrictions, serious
accidents, total or constructive total loss, any act of the government of the
country of the Licensee or the governments of the countries of Licensor or its
subcontractors, war, insurrections or riots, failure of transportation,
communications or services, strikes or labor troubles causing cessation, slow
down or interruption of services, inability after due and timely diligence to
procure materials, accessories, equipment or parts, failure of a subcontractor
or supplier to furnish materials, accessories, equipment or parts due to causes
reasonably beyond such subcontractor’s or supplier’s control or failure of the
Licensee to comply with its obligations arising out of the present Software
License.

 

14.2                                The Licensor will, as soon as practicable
after becoming aware of any delay falling within the provisions of this Article,
notify the Licensee of such delay and of the probable extent thereof and will,
subject to the conditions as hereinafter provided and as soon as practicable
after the removal of the cause or causes for delay, resume delivery of the
delayed Airbus Software or Update.

 

15                                            TERMINATION

 

In the event of breach of an obligation set forth in this Software License by
either the Licensor or the Licensee or failure to comply with the commercial
conditions applicable to Airbus Software as set forth in the Agreement, which is
not cured within 30 days from the date of receipt of a written notice notifying
the breach, the non-breaching party will be entitled to terminate this Software
License.

 

In the event of termination for any cause, the Licensee will no longer have any
right to use the Airbus Software and will return to the Licensor all copies of
the Airbus Software and any relating documentation together with an affidavit to
that effect. In case of breach

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 135 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

by the Licensee, the Licensor will be entitled to retain any amount paid for the
ongoing year.

 

16                                            General Provisions

 

16.1                                This Software License is an Exhibit to the
Agreement and integrally forms part thereof. As a result, any non-conflicting
terms of the Agreement are deemed incorporated herein to the extent they are
relevant in the context of this Software License.

 

16.2                                Notwithstanding the provisions of Clause
22.13 of the Agreement, in the event of any inconsistency or discrepancy between
any term of this Software License and any term of the Agreement (including any
other Exhibit or Appendices thereto), the terms of this Software License will
take precedence over the conflicting terms of the Agreement to the extent
necessary to resolve such inconsistency or discrepancy.

 

16.3                                This Software License is subject to and
construed and the performance thereof will be determined in accordance with the
laws in effect in the State of New York without regard to conflict of laws
principles that could result in the application of the laws of any other
jurisdiction.  All disputes arising in connection with this Software License
will be submitted to the competent courts of New York, and the parties hereby
agree to submit to the jurisdiction of those courts.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 136 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PART 2

 

 

 

 

 

 

 

GRAPHIC [g86461ki43i001.jpg]

 

 

 

 

 

 

 

 

GENERAL TERMS AND CONDITIONS

 

OF

 

ACCESS TO

 

AND

 

USE OF

 

AIRBUSWORLD

 

 

 

 

 

 

 

 

 

 

 

 

 

This document and all information contained herein is the sole property of
AIRBUS S.A.S. No intellectual property rights are granted by the delivery of
this document or the disclosure of its content. This document shall not be
reproduced or disclosed to a third party without the express written consent of
AIRBUS S.A.S. This document and its content shall not be used for any purpose
other than that for which it is supplied.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 137 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Preamble

 

For the sole purposes of the General Terms and Conditions of Access to and Use
of AirbusWorld (the “GTC”), the Buyer and the Seller hereby agree that in such
GTC:

 

“The Seller” shall be referred to as AIRBUS S.A.S.,

 

“The Buyer” shall be referred to as “the Company”,

 

“The Agreement” shall have the meaning assigned thereto in the GTC.

 

For the sake of clarification, it is understood that the term “Agreement” as
defined in the Clause 00B shall be referred to within the GTC with the meaning
assigned thereto under the definition of “Contracts”

 

 

GENERAL TERMS AND CONDITIONS OF ACCESS TO AND USE OF

AIRBUSWORLD

 

 

 

ARTICLE 1: DEFINITIONS

 

Administrator(s):

 

Company’s employee(s) appointed by the Company, entitled to represent the
Company for and in the management of the Agreement and responsible for the
compliance by the Designated Users and the Company’s employees with the
Agreement.

 

 

 

Agreement

 

The agreement between the Parties shall be understood as including, in the
following order of precedence, (i) Specific Terms and Conditions applicable to
specific Services if any and to that extent only, (ii) these General Terms and
Conditions, and any other relating functional or technical document agreed
between the Parties, it being understood that, in the event of any inconsistency
the former ranking document shall prevail over the following one(s) to the
extent of such inconsistency.

 

 

 

AIRBUS S.A.S.

 

AIRBUS S.A.S, a French Société par Actions Simplifiée, with a share capital of
Euros 2 704 375, registered with the Trade and Companies Registry of Toulouse
(France) under n° 383 474 814 and whose registered office is located 1 Rond
Point Maurice Bellonte, 31700 Blagnac, France

 

 

 

AIRBUS

 

Collectively AIRBUS S.A.S and the legal entities controlled by AIRBUS S.A.S, the
term “control” meaning the direct or indirect ownership of at least fifty
percent (50%) of the voting stocks in such legal entities.

 

 

 

AIRBUS Data

 

Any and all data, information and material made accessible and available by
AIRBUS to the Company through AW.

 

AW

 

AirbusWorld, access to which may be given by AIRBUS S.A.S. to Designated Users
of the Company

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 138 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

Company

 

The company entering into these General Terms and Conditions as identified on
the execution page of this document.

 

 

 

Company Data

 

Any and all data, information and other material made accessible and available
by the Company to AIRBUS through AW.

 

 

 

CONTRACTS

 

Any and all present and future contracts, agreements or letters, the terms of
which imply a commitment of the Company and/or AIRBUS other than related to the
present Agreement, namely but without limitation: confidentiality agreements,
exchanges in the course of a call for tender, contracts for the supply of
services, procurement/sale agreements, aircraft purchase agreements,
co-operation agreements, research contracts, maintenance contracts.

 

 

 

Data

 

Collectively the AIRBUS Data and the Company Data.

 

 

 

Databases

 

Any and all collections of independent works, data or other materials arranged
in a systematic or methodical way and individually accessible by electronic or
other means by the Company through AW.

 

 

 

Designated Users

 

Employees of the Company authorized by a Company Administrator to access and use
AW.

 

 

 

Identification Codes

 

Confidential and personal identification codes attached to each Designated User
and which formally identify each Designated User accessing and using AW.

 

 

 

Party or Parties

 

Individually or collectively AIRBUS S.A.S. and/or the Company.

 

 

 

Services

 

Any and all on line services made available to the Company through AW under the
terms and conditions of the Agreement.

 

 

 

Specific Terms and Conditions

 

Terms and conditions under which AIRBUS S.A.S. grants access to specific
Services to the Company.

 

 

 

System

 

Equipment (hardware, software, connections, etc) set up by AIRBUS S.A.S. and
enabling AIRBUS S.A.S. to provide the Services on AW through the internet.

 

 

 

User Documentation

 

Documentation intended for the Administrators and Designated Users of AW
describing the technical means enabling connection to the System and access to
AW and providing information related to the use of AW and/or the Services. User
Documentation may be modified from time to time by AIRBUS S.A.S and is available
on AW.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 139 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ARTICLE 2: PURPOSE / CONTRACTUAL DOCUMENTS

 

2.1                            The purpose of these General Terms and Conditions
is to define the terms and conditions under which AIRBUS S.A.S. authorizes the
Company to access and use AW and to benefit from some of the Services offered
through the latter.

 

2.2                            Access to and use of certain Services may be
subject to acceptance by the Company of Specific Terms and Conditions.

 

2.3                            AW may be used by the Company for the purpose of
exchanging information with AIRBUS and specifically for the performance of the
Contracts. The Agreement shall not be construed as interfering with the terms
and conditions of any such Contracts. The terms and conditions of the Contracts
shall in any case prevail over the terms of the Agreement.

 

2.4                            The Company and AIRBUS shall not exchange Data
through AW that are not necessary for professional or business purposes as
mentioned in Article 2.3. Activities directly or indirectly related to spamming
are prohibited on AW.

 

2.5                            Should there be a need for the Company to use AW
in its capacity as subcontractor of a supplier, a customer, or a co-contractor
of AIRBUS (hereafter individually and collectively an “AIRBUS Co-contractor”),
then the Company hereby guarantees that it is duly authorised by such AIRBUS
Co-contractor to request from AIRBUS S.A.S. an access to AW and the use of the
Services. The Agreement between AIRBUS S.A.S. and the Company is entered into
for the sole purpose of the use of AW and shall in no event be construed as a
change to the contracts entered into by AIRBUS and the AIRBUS Co-contractor
and/or establish a direct contractual relationship between AIRBUS and the
Company other than the Agreement.

 

ARTICLE 3: EXTENT OF ACCESS TO AND USE OF AW

 

3.1                            AIRBUS S.A.S. grants to the Company, a worldwide,
personal, non-exclusive and non-transferable right to access and use AW and the
Services, pursuant to the terms and conditions of and for the duration of the
Agreement. The Company shall not fully or partially assign, sublicense nor
subcontract any of its rights and/or obligations under the Agreement, without
the express prior written authorization of AIRBUS S.A.S.

 

3.2                                                                           
No right other than that provided in Article 3.1 above is granted by AIRBUS
S.A.S. to the Company under these General Terms and Conditions, and the Company
shall not, directly or indirectly, without limitation, extract, reproduce,
represent, adapt, modify and/or translate, all or part of AW, the System and/or
the Databases, nor create any derivative work therefrom, nor use any and/or all
of the aforesaid elements for any purposes other than those agreed upon between
the Parties.

 

3.3                            AW, the System, the Databases and the AIRBUS Data
shall remain the sole ownership of AIRBUS and/or its licensors.

 

ARTICLE 4: ADMINISTRATORS AND DESIGNATED USERS

 

4.1                            AIRBUS S.A.S. shall propose on-line standard
training for the Administrator on AW at AIRBUS S.A.S’ expense and AIRBUS S.A.S.
shall make available appropriate documentation to the Designated Users.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 140 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

4.2                            The Company shall be solely responsible for the
enforcement of the Agreement by its employees, including the Administrator(s)
and the Designated Users. The Company shall ensure, at its own expense, that the
Administrator(s) and the Designated Users are qualified and properly trained for
the purpose of the performance of the Agreement.

 

4.3                            The Company shall designate one Administrator.
AIRBUS S.A.S. may, at its sole discretion and upon the Company’s request,
authorise in writing the Company to designate additional Administrator(s),
provided the Company defines non-overlapping areas and/or timeframes for each of
the Administrators, e.g. for different branches or sites of the Company. It is
understood that the Company shall be solely responsible in the event of
inconsistent instructions received from the Administrators.

 

4.4                                                    The Administrator(s)
shall have the capacity to represent the Company with respect to the execution
and performance of any contractual document related to the access, use and
operation of AW.

 

4.5                            The Administrator(s) shall appoint Designated
Users among the employees of the Company. Each Designated User shall be provided
with a personal and confidential Identification Code, at AIRBUS S.A.S.’
discretion, either by the Administrator, by AIRBUS S.A.S. or by an independent,
reputable and reliable organization.

 

4.6                            Each and every access, use and operation of AW
with an Identification Code shall be deemed to have been made by the
corresponding Designated User.

 

4.7                                                    The Company shall ensure
that:

 

(I)                      each Identification Code is used by the corresponding
Designated User only and is personal to such Designated User;

(II)                  each personal Identification Code shall not be
communicated to any person other than the corresponding Designated User;

(III)              each Designated User accesses and uses AW in accordance with
the specific rights he/she has been granted under the Agreement;

(IV)            no third party can access the Identification Codes or AW.

 

4.8                            Should the Company become aware of any potential
risk that Identification Code(s) could be or could have been disclosed to anyone
other than the corresponding Designated User, then the Administrator(s) shall,
without any delay, cancel the access to AW in respect of such Identification
Code(s) and notify AIRBUS S.A.S. of such potential risk and of such cancellation
of the Identification Code(s), notwithstanding AIRBUS S.A.S.’ rights to cancel
such access.

 

4.9                            The Company shall inform AIRBUS S.A.S., without
any delay, of (i) any modification in the professional situation of the
Administrator(s) and/or Designated Users, including without limitation leave or
resignation from the Company, (ii) the termination/expiration of any or all of
the Contracts (iii) the termination/expiration of any contract of the Company
with an AIRBUS Co-contractor as referred to in Article 2.5 above. In any of such
cases, the Company shall without delay cancel the access to AW for the
corresponding Designated Users, notwithstanding AIRBUS S.A.S.’ rights to cancel
such access.

 

4.10                    Should any one of Designated Users and/or Administrators
not comply with any provision of the Agreement and/or any applicable laws and
regulations, or should AIRBUS S.A.S. fear that his/her access may possibly
result in a breach of the Agreement, including but not limited to
confidentiality and/or security provisions and/or result in an illegal
situation, AIRBUS S.A.S. shall be entitled, at any time, without prejudice to
its other rights and without prior notice, to restrict or suspend access to all
or part of AW by any or all such Designated User(s) and/or Administrator(s).

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 141 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ARTICLE 5: ACCESS REQUIREMENTS

 

5.1                            The Company shall, at its own costs and under its
sole responsibility and liability, procure, install and maintain the information
technology equipment necessary to access the System and AW. The Company shall
use all care and means available in the state of the art necessary to prevent
intrusion of any third party and/or malicious codes into the System and/or AW.

 

5.2                            The Company shall be responsible for obtaining
and maintaining any relevant authorisations and/or accomplishing any and all
relevant formalities necessary to have access to and benefit from AW as well as
for performing its own obligations under the Agreement and/or any applicable
laws and regulations.

 

5.3                            AIRBUS S.A.S. shall be entitled, without
limitation for security purposes, to at any time modify or have the Company
modify, the Identification Codes. Any modification of such Identification Codes
shall be notified by the modifying Party to the other Party.

 

ARTICLE 6: CHARACTERISTICS AND AVAILABILITY OF AW

 

6.1                                                    AIRBUS S.A.S. shall make
its reasonable efforts to provide the necessary means in order to make AW
accessible seven (7) days a week and twenty-four (24) hours a day. Should the
access to or use of AW be disturbed, AIRBUS S.A.S. shall take all reasonable and
proper steps to restore the access to or use of AW.

 

6.2                                                    In this respect and
without limitation, AIRBUS S.A.S. shall be entitled, at any time and without
notification, to suspend, temporarily or permanently, access to all or part of
AW:

(i)                       in order to proceed with any maintenance of the System
and/or updating of AW, the Databases and/or the Data;

(ii)                    for security reasons;

(iii)                 in order to comply with any regulatory constraints and/or
court injunction or decision.

 

6.3                                                    Should AIRBUS S.A.S.
foresee that the unavailability of AW, in whole or in part, will exceed
twenty-four (24) consecutive hours, AIRBUS S.A.S. shall make reasonable efforts
to inform as promptly as possible the Company, by whatever means, of such
unavailability.

 

6.4                                                    Without prejudice to any
other provision of the Agreement, should the Company be unable for any reason to
access AW for more than twenty four (24) consecutive hours and/or for a period
incompatible with the performance schedule of a Contract requiring the use of
AW, the Company shall inform AIRBUS S.A.S. and the Parties shall determine
together alternative solutions, related but not limited to, the exchange of
data.

 

ARTICLE 7: CONFIDENTIALITY

 

7.1                                                    UNLESS OTHERWISE AGREED
UPON IN THE AGREEMENT AND/OR THE CONTRACTS, AND UNLESS THE SAME INFORMATION MAY
BE ACCESSED IN THE FREELY ACCESSIBLE PUBLIC AREA OF AW, ALL INFORMATION MADE
AVAILABLE BY THE COMPANY AND AIRBUS TO EACH OTHER THROUGH AW SHALL BE DEEMED
CONFIDENTIAL INFORMATION AND SHALL NOT BE DISCLOSED BY THE RECEIVING PARTY TO
ANY THIRD PARTY AND SHALL NOT BE USED FOR ANY PURPOSE OTHER THAN THOSE AGREED
UPON BY THE COMPANY AND AIRBUS, EVEN FOR THE RECEIVING PARTY’S INTERNAL NEEDS.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 142 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

7.2                                                    The Company hereby
authorises AIRBUS to disclose such information within AIRBUS, provided the
AIRBUS legal entities exchanging such information have entered with each other
into a confidentiality agreement.

 

ARTICLE 8: EXCHANGE OF DATA

 

8.1                                                    As part of the Services,
AW enables the Company and AIRBUS to exchange or have access to the Data, for
the purpose of collaboration between the Company and AIRBUS and/or performance
of the Contracts.

 

8.2                                                    The Company shall have
the right to access to and use the AIRBUS Data, and AIRBUS shall have the right
to access to and use the Company Data, solely to the extent defined in the
Agreement and/or the Contracts.

 

8.3                                                    Except as otherwise
agreed in the Agreement and/or the Contracts, the Company and AIRBUS may, during
the term of the Agreement, for internal use only, adapt, translate, make hard
copies and/or numeric reproductions of the Data received from the disclosing
party, for the sole purpose of the Agreement and of, as the case may be, the
performance of the Contract(s) or the collaboration of the Company and AIRBUS.
The Data received from the disclosing party, their hard copies and numeric
reproductions, may be processed by and circulated worldwide only to the
employees of the receiving party having a need to know the same for the purpose
of the Agreement and of, as the case may be, the performance of the Contract(s)
or the collaboration of the Company and AIRBUS.

 

8.4                                                    The Company and AIRBUS
shall ensure that all proprietary rights and confidentiality mentions stated on
any original document are replicated on any reproduction made thereof. Any
translation and/or adaptation shall expressly state that it is a derivative from
the original document. The Company and AIRBUS shall refrain from removing and/or
altering any of these mentions.

 

8.5                                                    The Company shall take
care and use all means available in the state of the art at any time of the
Agreement in order to prevent the Company Data from creating permanent or
temporary disturbance of the operation and/or the use of the System, AW and/or
the Database.

 

8.6                                                    The Company shall
immediately notify AIRBUS S.A.S. of the occurrence or possible occurrence of any
of the events referred to in Article 8.5 above. Should AIRBUS S.A.S. be aware of
any of such aforesaid events, it shall be entitled, without notice and without
prejudice to its other rights, to delete the implicated Company Data from the
System.

 

8.7                                                    Taking into account the
electronic nature of the Data exchanged through AW, the Company and AIRBUS agree
to give to such electronic exchanges the same probatory value as exchanges made
by registered mail.

 

8.8                                                    Should any creation or
development be made by the Company when accessing and using AW and/or exchanging
Data with AIRBUS, then the rights of each party on such creation or development
shall be determined pursuant to the corresponding Contract or Specific Terms and
Conditions, if any.

 

ARTICLE 9: PRIVACY

 

9.1                            AIRBUS S.A.S. and, when applicable, the Company
shall comply at all times with their obligations under any local law towards the
relevant authority(ies) with regard to data protection principles, including any
personal data files or personal data automated

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 143 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

processing systems and shall inform each other of any information system
evolution which could affect such obligations.

 

9.2                            The Company is hereby notified that AIRBUS may
request personal data directly from the Administrator(s) and the Designated
Users for accessing and using AW. The Company shall inform the Administrator(s)
and the Designated Users (i) in accordance with applicable laws, and
specifically with article 27 of the French law n°78-17 of January 6, 1978 when
data are collected and/or processed in France, (ii) of the provisions of this
Article 9 and their related rights.

 

9.3                                                    The Company undertakes,
according to article 27 of the French law n°78-17 of January 6, 1978, to inform
the Administrator(s) and the Designated Users that:

(i)                       failure to provide such data may prevent access to AW;

(ii)                    such personal data shall be used by AIRBUS for the sole
purpose of (a) security, operation and maintenance of AW and (b) the Services
and/or communication to and information of the Administrator(s) and the
Designated Users in respect of AW and the Services;

(iii)                 such personal data may be transferred to AIRBUS service
providers or other AIRBUS entities throughout the world; and

(iv)               they benefit from a right of access to and rectification of,
their personal data archived by AIRBUS.

 

9.4                            AW uses “cookies” (small data files transferred
to computer hard drives for the sole purpose of recording computer connections
to AW such as date, time, consulted pages, etc.). AIRBUS S.A.S. may access and
record this information during Designated Users’ visits. The use of cookies is a
prerequisite to the operation of AW and the Company recognizes that any
Designated User exercising his/her right to disable cookies shall not have
access to AW.

 

9.5                            Personal data may be accessed by the Company,
Administrators and/or Designated Users and, as the case may be, rectified upon
written request to AIRBUS S.A.S, 1 Rond-Point Maurice Bellonte, 31707 Blagnac
Cedex, France.

 

9.6                            As the performance of the Agreement may imply
cross-border transfer of personal data protected under French law, the Company
hereby declares that it is aware of (i) the Council of Europe Convention for the
Protection of Individuals with regards to Automatic Processing of Personal Data,
(ii) the European Directive n° 95/46/EC on the protection of individuals with
regard to the processing of personal data and on the free movement of such data
and (iii) French law n°78-17 of 6th January 1978 concerning data processing and
liberties, and the Company shall ensure that it remains aware of any further
modification of the applicable laws in force and undertakes to respect the same.

 

ARTICLE 10: WARRANTY / LIABILITY

 

10.1                    To the extent permitted by French law, the Company
acknowledges that AW, including any and all of its supporting elements and
contents, i.e. without limitation the System, the Databases and, unless
otherwise stated in the Contracts, AIRBUS Data, are provided “as is” and “as
available”.

 

10.2                    To the extent permitted by French law, AIRBUS S.A.S.
neither warrants nor represents, without limitation, that (i) AW, the System,
the Services and/or the User Documentation will meet the Company’s requirements
and expectations, nor will be uninterrupted, timely, secure or error-free, (ii)
the results that may be displayed through AW, the Data, Databases and/or any
material obtained through AW will be accurate, reliable or error free.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 144 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

10.3                    Access to and use of AW are therefore performed at the
Company’s sole risk and the Company shall be solely responsible and AIRBUS
S.A.S. shall not be liable for damages, on whatever grounds, including third
parties’ rights’ infringement, arising out or in connection with access, use,
computer intrusion, security failure, or unavailability of the Services, AW
and/or the materials contained therein or accessed there through. In no event,
shall AIRBUS, their successive successors and assignees be liable for any
damage, whether direct or indirect, such as but without limitation loss of data
or of programs, loss of use, financial loss, any deterioration or infection by
malicious codes of the Company’s information technology equipment (including but
not limited to software, hardware, connections and/or any system or network).

 

10.4                    Notwithstanding the preceding provisions, AIRBUS S.A.S.
agrees to support the defence of the Company against any claim alleging that the
normal use by the Company of the System infringes the intellectual property
rights of any third party by answering the Company’s reasonable related
information requests, provided the Company notifies AIRBUS S.A.S. in writing of
any such claim within fifteen (15) days from the date it has knowledge of the
latter.

 

10.5                    Should any provision of the Agreement become prohibited
or unlawful or unenforceable under any applicable law actually applied by any
court of competent jurisdiction, such provision shall, to the extent required by
such law, be severed from the Agreement and rendered ineffective insofar as
possible without modifying the remaining provisions. Where, however, the
provisions of any such applicable law may be waived, the Parties hereby agree
that they shall waive such provisions to the fullest extent permitted by such
law, with the result that the provisions of the Agreement shall be valid,
binding and enforceable. The Parties agree to replace, as far as practicable,
any provision which is prohibited, unlawful or unenforceable with another
provision having substantially the same effect (in its legal and commercial
content) as the replaced provision, but which is not prohibited, unlawful or
unenforceable. The invalidity in whole or in part of any provision(s) of the
Agreement shall not void or affect the validity of any other provision.

 

ARTICLE 11: DURATION / TERMINATION

 

11.1                                            These General Terms and
Conditions shall enter into force on the date of their execution by both
Parties. The entry into force or termination of these General Terms and
Conditions shall not interfere in any way with the term of any Contracts in
force.

                                                                        The
duration of any other contractual document entered into by the Parties as part
of the Agreement shall be provided in the corresponding document. Should these
General Terms and Conditions be terminated, all such documents shall,
automatically and notwithstanding any other provision in the Agreement, be
terminated concurrently therewith.

 

                                                                        In the
event of the Company being in breach any of its obligations under the Agreement,
AIRBUS S.A.S. shall be entitled, without prejudice to any of its other rights
and without prior notice, to immediately and automatically suspend access to AW
or terminate all or part of the Agreement.

 

11.2                                            Upon termination, for whatever
reason, of all or part of the Agreement, the Company shall immediately, at
AIRBUS S.A.S.’ discretion, (i) cease access to AW and/or the corresponding
Service(s) and (ii) return or destroy, except in the event that a dispute arises
or is raised between the Company and AIRBUS under the Agreement or the
Contracts, the Identification Codes as well as all AIRBUS Data the Company may
have held in the frame of the terminated part of the Agreement.

 

11.3                                            Should a force majeure event
occur and continue for a period of more than one (1) month, then either Party
may terminate the Agreement upon written notice to the other Party.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 145 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ARTICLE 12: MISCELLANEOUS

 

Airbus S.A.S. is entitled to assign all or part of its rights and/or obligations
under the Agreement to any legal entity controlled by AIRBUS S.A.S.

 

Airbus S.A.S. is entitled to subcontract any of its obligations under the
Agreement.

 

The Agreement shall not be modified except through a written amendment signed by
the duly authorized representatives of both Parties.

 

ARTICLE 13: LAW – JURISDICTION

 

THE AGREEMENT IS GOVERNED BY FRENCH LAWS AND THE EXCLUSIVE JURISDICTION FOR ANY
DISPUTE ARISING OUT OR IN CONNECTION WITH ITS EXISTENCE, VALIDITY,
INTERPRETATION OR EXECUTION SHALL BE GIVEN TO THE COMMERCIAL COURTS AND
TRIBUNALS OF TOULOUSE (FRANCE), WITH AIRBUS RESERVING THE RIGHT TO PETITION ANY
OTHER COMPETENT COURT.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 146 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PART 3

 

END-USER SUBLICENSE AGREEMENT FOR SUPPLIER SOFTWARE

 

1                                                    DEFINITIONS

 

For the purposes of this end-user sublicense agreement for Supplier Software
(the “Software Sublicense”) the following definitions will apply:

 

“Agreement” means the Purchase Agreement of even date herewith covering the
purchase and sale of the Aircraft subject thereof.

 

“Aircraft” means, individually or collectively, the Aircraft subject of the
Agreement.

 

“Composite Work” means the package composed of various elements, such as
database(s), software or data, and which necessitates the use of the Supplier
Software.

 

“Permitted Purpose” means use of the Supplier Software by the Sublicensee for
its own internal business needs, solely in conjunction with the Aircraft and in
particular pertaining to (i) operation of the Aircraft; (ii) on ground
operational support of the Aircraft; or (iii) related authorized customization
of software.

 

“Sublicensee” means the Buyer under the Agreement.

 

“Sublicensor” means the Seller under the Agreement as authorized by the Supplier
to sublicense the Supplier Software to the operators of Airbus aircraft.

 

“Supplier” means each of the Sublicensor’s suppliers owning the intellectual
property rights in the corresponding Supplier Software (or holding the right to
authorize the Sublicensor to sublicense such Supplier Software) and having
granted to the Sublicensor the right to sublicense such Supplier Software.

 

“Supplier Product Support Agreement” will have the meaning set forth in Clause
12.3.1.1.3 of the Agreement.

 

“Supplier Software” means each of the Supplier’s proprietary products including
Composite Work, configurations, processes, rules (together with any related
documentation) as well as any modifications, enhancements or extensions thereto,
as may be provided by the Supplier or the Sublicensor from time to time and the
supply of which to the Sublicensee is governed by a Supplier Product Support
Agreement. The Supplier Software will be supplied in machine-readable code form
only, for use in connection with the Aircraft or operations related to the
Aircraft. For the avoidance of doubt, this Software Sublicense does not apply to
(i) any software embedded in any component, furnishing or equipment installed on
the Aircraft and itself bearing a partnumber (ii) third party software not
provided under a Supplier Product Support Agreement, including but not limited
to any standard, “off the shelf” software (Components Off The Shelf/COTS) and
(iii) open source software contained in the Supplier Software, if any, and it is
hereby acknowledged and agreed by both parties hereto that such open source
software is independently distributed on an “as is” basis under the respective
license terms therefor, and that the Sublicensor disclaims any liability in
relation to such open source software.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 147 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

“Update(s)” means any update(s) or replacement(s) to the Supplier Software
licensed hereunder, which the Sublicensor or the Supplier, at their discretion,
make generally available to the Sublicensee.

 

“User Guide” means the documentation, which may be in electronic format,
designed to assist the Sublicensee in using the Supplier Software.

 

Capitalized terms used herein and not otherwise defined in this Software
Sublicense will have the meaning assigned thereto in the Agreement.

 

2                                                    LICENSE

 

In consideration of the purchase by the Sublicensee of the Aircraft, the
Sublicensee is hereby granted a free of charge, worldwide and non-exclusive
right to use the Supplier Software, for a Permitted Purpose. Each Supplier will
remain the owner of all intellectual property rights in the Supplier Software.
There will be one Software Sublicense granted in respect of each Aircraft
purchased by the Sublicensee.

 

The Sublicensee hereby acknowledges that it is aware that certain Supplier
Software subject of this Software Sublicense may incorporate some third party
software or open source software components. The Sublicensee hereby agrees to be
bound by the licensing terms and conditions applicable to such third party
software and made available by the Sublicensor through AirbusWorld.

 

3                                                    ASSIGNMENT AND DELEGATION

 

3.1                                        Assignment

 

The Sublicensee may, at any time, assign or otherwise transfer all or part of
its rights under this Software Sublicense only as part of, and to the extent of,
a sale, transfer or lease of any or all of the Aircraft to which the Supplier
Software are related provided that the Sublicensee causes the assignee to agree
to the terms of this Software Sublicense.

 

The Sublicensee will assign a Software Sublicense for all Supplier Software
installed on the sold, transferred or leased Aircraft and will retain all other
Software Sublicenses attached to any Aircraft that the Sublicensee continues to
operate.

 

In the event of any such assignment or transfer, the Sublicensee will transfer
the copies of the Supplier Software attached to the sold, transferred or leased
Aircraft (including all component parts, media, any upgrades or backup copies,
this Software Sublicense, and if applicable, certificate(s) of authenticity),
except as otherwise instructed by the Sublicensor.

 

3.2                                        Delegation

 

Without prejudice to Article 10 hereof, in the event of the Sublicensee
intending to designate a maintenance and repair organization or a third party to
perform the maintenance of the Aircraft or to perform data processing on its
behalf (each a “Third Party”), the Sublicensee will notify the Sublicensor of
such intention prior to any disclosure of this Software Sublicense and/or the
Supplier Software to such Third Party.

 

The Sublicensee hereby undertakes to cause such Third Party to enter into
appropriate licensing conditions with the corresponding Supplier and to commit
to use the Supplier Software solely for the purpose of maintaining the
Sublicensee’s Aircraft and/or processing the Sublicensee’s data.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 148 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

4                                                    COPIES

 

Use of the Supplier Software is limited to the number of copies delivered by the
Sublicensor to the Sublicensee and to the medium on which the Supplier Software
is delivered. No reproduction will be made without the written consent of the
Sublicensor, except that the Sublicensee is authorized to copy the Supplier
Software for back-up and archiving purposes. Any copy the Sublicensor authorizes
the Sublicensee to make will be performed under the sole responsibility of the
Sublicensee. The Sublicensee agrees to reproduce the copyright and other notices
as they appear on or within the original media on any copies that the
Sublicensee makes of the Supplier Software.

 

5                                                    TERM

 

Subject to the Sublicensee having complied with the terms of this Software
Sublicense, the rights under this Software Sublicense will be granted from the
date of Delivery of each Aircraft until the earlier of (i) the Aircraft ceasing
to be operated, in which case the license rights pertaining to such Aircraft
will be deemed terminated for such Aircraft on the date of the last operation
thereof by the Sublicensee or any of its assignees, or (ii) the Agreement, this
Software Sublicense or any part thereof, being terminated for any reason
whatsoever, in which case the Sublicensee will immediately cease to use the
affected Supplier Software upon the effective termination date.

 

6                                                   CONDITIONS OF USE

 

The Supplier Software will only be used for the Permitted Purpose.

 

The Sublicensee will be solely responsible for, and agrees to be careful in the
use of, all outputs and results derived from the operation of the Supplier
Software and all consequences, direct and indirect, relating to the use of such
output and results. The Sublicensee agrees to use such outputs and results only
once it has verified such outputs and results and has checked the relevance and
correctness thereof, in the light of its particular needs.

 

The Sublicensee expressly acknowledges that it will take all appropriate
precautions for the use of the Supplier Software, including without limitation
measures required for its compliance with the User Guide or any information or
directive regarding the use of the Supplier Software.

 

Under the present Software Sublicense, the Sublicensee will:

 

a)                       not permit any parent, subsidiary, affiliate, agent or
other third party to use the Supplier Software in any manner, including, but not
limited to, any outsourcing, loan, commercialization of the Supplier Software or
commercialization by merging the Supplier Software into another software or
adapting the Supplier Software, without the prior written consent from the
Supplier;

 

b)                       do its utmost to maintain the Supplier Software and the
relating documentation in good working condition, in order to ensure the correct
operation thereof;

 

c)                       use the Supplier Software in accordance with such
documentation and the User Guide, and ensure that the personnel using the
Supplier Software has received appropriate training;

 

d)                       use the Supplier Software exclusively in the technical
environment defined in the applicable User Guide, except as otherwise agreed in
writing between the parties;

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 149 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

e)

except as permitted by applicable law, not alter, reverse engineer, modify,
correct, translate, disassemble, decompile or adapt the Supplier Software, nor
integrate all or part of the Supplier Software in any manner whatsoever into
another software product; nor create a software product derived from the
Supplier Software save with the Supplier’s prior written approval;

 

 

f)

should the Sublicensor or the Supplier have elected to provide the source code
to the Sublicensee, have the right to study and test the Supplier Software,
under conditions to be expressly specified by the Sublicensor, but in no event
will the Sublicensee have the right to correct, modify or translate the Supplier
Software;

 

 

g)

not attempt to discover or re-write the Supplier Software source codes in any
manner whatsoever;

 

 

h)

not delete any identification or declaration relative to the intellectual
property rights, trademarks or any other information related to ownership or
intellectual property rights in the Supplier Software;

 

 

i)

not pledge, sell, distribute, grant, sublicense, lease, lend, whether on a
free-of-charge basis or against payment, or permit access on a time-sharing
basis or any other utilization of the Supplier Software, whether in whole or in
part, for the benefit of a third party;

 

7                                                    TRAINING

 

In addition to the User Guide provided with the Supplier Software, training and
other assistance will be provided upon the Sublicensee’s request, subject to
conditions set forth in the Agreement. Such assistance or training will not
operate to relieve the Sublicensee of its sole responsibility with respect to
the use of the Supplier Software under this Software Sublicense.

 

8                                                    PROPRIETARY RIGHTS - RIGHT
TO CORRECT AND MODIFY

 

8.1                                        The Supplier Software is proprietary
to the Supplier and the Sublicensor represents and warrants that it has been
granted the intellectual property rights necessary to grant this Software
Sublicense. The copyright and all other proprietary rights in the Supplier
Software are and will remain the property of the Supplier.

 

8.2                                        The Supplier may correct or modify
its Supplier Software from time to time at its sole discretion and the
Sublicensee will not undertake any correction or modification of the Supplier
Software without the Sublicensor’s prior written approval.The Sublicensee will
install any Updates provided either by the Supplier or the Sublicensor in
accordance with the time schedule notified with the provision of such Update(s).
In the event of the Sublicensee failing to install any such Update(s), both the
Sublicensor and the Supplier will be relieved of any warranty or liability of
any kind with respect to the conformity or operation of the Supplier Software.

 

9                                                    COPYRIGHT INDEMNITY

 

The Sublicensee hereby accepts the transfer to its benefit of all transferable
and enforceable copyright indemnity conditions related to the corresponding
Supplier Software and contained in the applicable Supplier Product Support
Agreement.

 

10                                            CONFIDENTIALITY

 

The Supplier Software, this Software Sublicense and their contents are
designated as confidential. The Sublicensee undertakes not to disclose the
Software Sublicense, the

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 150 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Supplier Software or any parts thereof to any third party without the prior
written consent of the Sublicensor, except to the lessee in case of lease of an
Aircraft or to the buyer in case of resale of the Aircraft provided that such
lessee or buyer agree to maintain the duty of confidentiality as set forth in
this Clause 10, without prejudice to any provisions set forth in the Agreement. 
In so far as it is necessary to disclose aspects of the Supplier Software to the
Sublicensee’s employees, such disclosure is permitted solely for the purpose for
which the Supplier Software is supplied and only to those employees who need to
know the same, save as permitted herein or where otherwise required pursuant to
an enforceable court order or any governmental decision or regulatory provision
imposed on the Sublicensee, provided that reasonable prior notice of the
intended disclosure is provided to the Sublicensor.

 

The obligations of the Sublicensee to maintain confidentiality will survive the
termination of this Software Sublicense for a period of ten (10) years.

 

11                                            ACCEPTANCE

 

Supplier Software will be deemed accepted as part of the Technical Acceptance
Process set out in Clause 8 of the Agreement.

 

12                                            WARRANTY

 

The Sublicensee hereby accepts the transfer to its benefit of all transferable
and enforceable warranties related to the corresponding Supplier Software and
contained in the applicable Supplier Product Support Agreement.

 

As a result, THE SUBLICENSEE acknowledges that the transferable and enforceable
warranties, OBLIGATIONS and LIABILITIES contained in the Supplier Product
Support Agreement will constitute the sole and exclusive remedy available in the
event of any defect or non-conformity of the Supplier Software.

 

Neither the Supplier nor the Sublicensor will have any liability for data that
is entered into the Supplier Software by the Sublicensee and/or used for
computation purposes.

 

13                                           LIABILITY AND INDEMNITY

 

The Supplier Software is supplied under the express condition that neither the
Supplier nor the Sublicensor will have any liability in contract or in tort
arising from or in connection with the use and/or possession by the Sublicensee
of the Supplier Software and that the Sublicensee will indemnify and hold the
Sublicensor and the Supplier harmless from and against any liabilities and
claims from third parties arising from such use and/or possession.

 

14                                            EXCUSABLE DELAYS

 

14.1                                Neither the Sublicensor nor the
Supplier(s) will be responsible nor be deemed to be in default on account of
delays in delivery of any Supplier Software or Updates due to causes reasonably
beyond Sublicensor’s or its suppliers’ or subcontractors’ (including the
Supplier) control including but not limited to: natural disasters, fires,
floods, explosions or earthquakes, epidemics or quarantine restrictions, serious
accidents, total or constructive total loss, any act of the government of the
country of the Sublicensee or the governments of the countries of Sublicensor or
its subcontractors or its suppliers (including the Supplier), war, insurrections
or riots, failure of transportation, communications or services, strikes or
labor troubles causing cessation, slow down or interruption of services,
inability after due and timely diligence to procure materials, accessories,
equipment or parts, failure of a subcontractor or supplier (including the
Supplier) to furnish materials, accessories, equipment or parts due to causes
reasonably

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 151 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

beyond such subcontractor’s or supplier’s (including the Supplier) control or
failure of the Sublicensee or the Supplier to comply with its obligations
arising out of the present Software Sublicense.

 

14.2                                The Sublicensor will, and/or will cause the
Supplier to, as soon as practicable after becoming aware of any delay falling
within the provisions of this Article, notify the Sublicensee of such delay and
of the probable extent thereof and will, subject to the conditions as
hereinafter provided and as soon as practicable after the removal of the cause
or causes for delay, resume delivery of the delayed Supplier Software or Update.

 

15                                            TERMINATION

 

In the event of breach of an obligation set forth in this Software Sublicense by
either the Sublicensor or the Sublicensee, which is not cured within 30 days
from the date of receipt of a written notice notifying the breach, the
non-breaching party will be entitled to terminate this Software Sublicense.

 

In the event of termination for any cause, the Sublicensee will no longer have
any right to use the Supplier Software and will return to the Supplier all
copies of the Supplier Software and any relating documentation together with an
affidavit to that effect.

 

16                                            GENERAL PROVISIONS

 

16.1                                This Software Sublicense is an Exhibit to
the Agreement and integrally forms part thereof. As a result, any
non-conflicting terms of the Agreement are deemed incorporated herein to the
extent they are relevant in the context of this Software Sublicense.

 

16.2                                Notwithstanding the provisions of Clause
22.13 of the Agreement, in the event of any inconsistency or discrepancy between
any term of this Software Sublicense and any term of the Agreement (including
any Appendix or other Exhibits thereto), the terms of this Software Sublicense
will take precedence over the conflicting terms of the Agreement to the extent
necessary to resolve such inconsistency or discrepancy.

 

16.3                                The Sublicensee acknowledges that the
Supplier Software covered under the present Sublicense Agreement is also subject
to the conditions relative to each Supplier Software set forth in the
corresponding Supplier Product Support Agreement. In the event of any
inconsistency between the terms of this Sublicense Agreement and the terms
contained in the corresponding Supplier Product Support Agreement, the latter
will prevail to the extent of such inconsistency.

 

16.4                                This Software Sublicense is subject to and
construed and the performance thereof will be determined in accordance with the
laws in effect in the State of New York without regard to conflict of laws
principles that could result in the application of the laws of any other
jurisdiction.  All disputes arising in connection with this Software Sublicense
will be submitted to the competent courts of New York, and the parties hereby
agree to submit to the jurisdiction of those courts.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 152 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PART 3

 

END-USER SUBLICENSE AGREEMENT FOR ACS SUPPLIER SOFTWARE

 

 

 

1                                                    DEFINITIONS

 

For the purposes of this end-user sublicense agreement for ACS Supplier Software
(the “ACS Software Sublicense”) the following definitions will apply:

 

“Agreement” means the Purchase Agreement of even date herewith covering the
purchase and sale of the Aircraft subject thereof.

 

“Aircraft” means, individually or collectively, the Aircraft subject of the
Agreement.

 

“Composite Work” means the package composed of various elements, such as
database(s), software or data, and which necessitates the use of the ACS
Supplier Software.

 

“Permitted Purpose” means use of the ACS Supplier Software by the ACS
Sublicensee for its own internal business needs, solely in conjunction with the
Aircraft and in particular pertaining to (i) operation of the Aircraft; (ii) on
ground operational support of the Aircraft; or (iii) related authorized
customization of software.

 

“ACS Sublicensee” means the Buyer under the Agreement.

 

“ACS Sublicensor” means the Seller under the Agreement as authorized by the ACS
Supplier to sublicense the ACS Supplier Software to the operators of Airbus
aircraft.

 

“ACS Supplier” means each of the ACS Sublicensor’s suppliers owning the
intellectual property rights in the corresponding ACS Supplier Software (or
holding the right to authorize the ACS Sublicensor to sublicense such ACS
Supplier Software) and having granted to the ACS Sublicensor the right to
sublicense such ACS Supplier Software.

 

“Airbus Contracted Suppliers Support Agreement” will have the meaning set forth
in Clause 12.3.2.1.4 of the Agreement.

 

“ACS Supplier Software” means each of the ACS Supplier’s proprietary products
including Composite Work, configurations, processes, rules (together with any
related documentation) as well as any modifications, enhancements or extensions
thereto, as may be provided by the ACS Supplier or the ACS Sublicensor from time
to time and the supply of which to the ACS Sublicensee is governed by a Airbus
Contracted Suppliers Support Agreement. The ACS Supplier Software will be
supplied in machine-readable code form only, for use in connection with the
Aircraft or operations related to the Aircraft. For the avoidance of doubt, this
ACS Software Sublicense does not apply to (i) any software embedded in any
component, furnishing or equipment installed on the Aircraft and itself bearing
a partnumber (ii) third party software not provided under a Airbus Contracted
Suppliers Support Agreement, including but not limited to any standard, “off the
shelf” software (Components Off The Shelf/COTS) and (iii) open source software
contained in the ACS Supplier Software, if any, and it is hereby acknowledged
and agreed by both parties hereto that such open source software is
independently distributed on an “as is” basis under the respective license terms
therefor, and that the ACS Sublicensor disclaims any liability in relation to
such open source software.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 153 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

“Update(s)” means any update(s) or replacement(s) to the ACS Supplier Software
licensed hereunder, which the ACS Sublicensor or the ACS Supplier, at their
discretion, make generally available to the ACS Sublicensee.

 

“User Guide” means the documentation, which may be in electronic format,
designed to assist the ACS Sublicensee in using the ACS Supplier Software.

 

Capitalized terms used herein and not otherwise defined in this ACS Software
Sublicense will have the meaning assigned thereto in the Agreement.

 

2                                                    LICENSE

 

In consideration of the purchase by the ACS Sublicensee of the Aircraft, the ACS
Sublicensee is hereby granted a free of charge, worldwide and non-exclusive
right to use the ACS Supplier Software, for a Permitted Purpose. Each ACS
Supplier will remain the owner of all intellectual property rights in the ACS
Supplier Software. There will be one ACS Software Sublicense granted in respect
of each Aircraft purchased by the ACS Sublicensee.

 

3                                                    ASSIGNMENT AND DELEGATION

 

3.1                                        Assignment

 

The ACS Sublicensee may, at any time, assign or otherwise transfer all or part
of its rights under this ACS Software Sublicense only as part of, and to the
extent of, a sale, transfer or lease of any or all of the Aircraft to which the
ACS Supplier Software are related provided that the ACS Sublicensee causes the
assignee to agree to the terms of this Software Sublicense.

 

The ACS Sublicensee will assign an ACS Software Sublicense for all ACS Supplier
Software installed on the sold, transferred or leased Aircraft and will retain
all other ACS Software Sublicenses attached to any Aircraft that the ACS
Sublicensee continues to operate.

 

In the event of any such assignment or transfer, the ACS Sublicensee will
transfer the copies of the ACS Supplier Software attached to the sold,
transferred or leased Aircraft (including all component parts, media, any
upgrades or backup copies, this ACS Software Sublicense, and if applicable,
certificate(s) of authenticity), except as otherwise instructed by the ACS
Sublicensor.

 

3.2                                        Delegation

 

Without prejudice to Article 10 hereof, in the event of the ACS Sublicensee
intending to designate a maintenance and repair organization or a third party to
perform the maintenance of the Aircraft or to perform data processing on its
behalf (each a “Third Party”), the ACS Sublicensee will notify the ACS
Sublicensor of such intention prior to any disclosure of this Software
Sublicense and/or the ACS Supplier Software to such Third Party.

 

The ACS Sublicensee hereby undertakes to cause such Third Party to enter into
appropriate licensing conditions with the corresponding ACS Supplier and to
commit to use the ACS Supplier Software solely for the purpose of maintaining
the ACS Sublicensee’s Aircraft and/or processing the ACS Sublicensee’s data.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 154 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

4                                                    COPIES

 

Use of the ACS Supplier Software is limited to the number of copies delivered by
the ACS Sublicensor to the ACS Sublicensee and to the medium on which the ACS
Supplier Software is delivered. No reproduction will be made without the written
consent of the ACS Sublicensor, except that the ACS Sublicensee is authorized to
copy the ACS Supplier Software for back-up and archiving purposes. Any copy the
ACS Sublicensor authorizes the ACS Sublicensee to make will be performed under
the sole responsibility of the ACS Sublicensee. The ACS Sublicensee agrees to
reproduce the copyright and other notices as they appear on or within the
original media on any copies that the ACS Sublicensee makes of the ACS Supplier
Software.

 

5                                                    TERM

 

Subject to the ACS Sublicensee having complied with the terms of this ACS
Software Sublicense, the rights under this ACS Software Sublicense will be
granted from the date of Delivery of each Aircraft until the earlier of (i) the
Aircraft ceasing to be operated, in which case the license rights pertaining to
such Aircraft will be deemed terminated for such Aircraft on the date of the
last operation thereof by the ACS Sublicensee or any of its assignees, or (ii)
the Agreement, this ACS Software Sublicense or any part thereof, being
terminated for any reason whatsoever, in which case the ACS Sublicensee will
immediately cease to use the affected ACS Supplier Software upon the effective
termination date.

 

6                                                    CONDITIONS OF USE

 

The ACS Supplier Software will only be used for the Permitted Purpose.

 

The ACS Sublicensee will be solely responsible for, and agrees to be careful in
the use of, all outputs and results derived from the operation of the ACS
Supplier Software and all consequences, direct and indirect, relating to the use
of such output and results. The ACS Sublicensee agrees to use such outputs and
results only once it has verified such outputs and results and has checked the
relevance and correctness thereof, in the light of its particular needs.

 

The ACS Sublicensee expressly acknowledges that it will take all appropriate
precautions for the use of the ACS Supplier Software, including without
limitation measures required for its compliance with the User Guide or any
information or directive regarding the use of the ACS Supplier Software.

 

Under the present Software Sublicense, the ACS Sublicensee will:

 

a)                       not permit any parent, subsidiary, affiliate, agent or
other third party to use the ACS Supplier Software in any manner, including, but
not limited to, any outsourcing, loan, commercialization of the ACS Supplier
Software or commercialization by merging the ACS Supplier Software into another
software or adapting the ACS Supplier Software, without the prior written
consent from the ACS Supplier;

 

b)                       do its utmost to maintain the ACS Supplier Software and
the relating documentation in good working condition, in order to ensure the
correct operation thereof;

 

c)                       use the ACS Supplier Software in accordance with such
documentation and the User Guide, and ensure that the personnel using the ACS
Supplier Software has received appropriate training;

 

d)                       use the ACS Supplier Software exclusively in the
technical environment defined in the applicable User Guide, except as otherwise
agreed in writing between the parties;

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 155 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

e)                       except as permitted by applicable law, not alter,
reverse engineer, modify, correct, translate, disassemble, decompile or adapt
the ACS Supplier Software, nor integrate all or part of the ACS Supplier
Software in any manner whatsoever into another software product; nor create a
software product derived from the ACS Supplier Software save with the ACS
Supplier’s prior written approval;

 

f)                          should the ACS Sublicensor or the ACS Supplier have
elected to provide the source code to the ACS Sublicensee, have the right to
study and test the ACS Supplier Software, under conditions to be expressly
specified by the ACS Sublicensor, but in no event will the ACS Sublicensee have
the right to correct, modify or translate the ACS Supplier Software;

 

g)                       not attempt to discover or re-write the ACS Supplier
Software source codes in any manner whatsoever;

 

h)                       not delete any identification or declaration relative
to the intellectual property rights, trademarks or any other information related
to ownership or intellectual property rights in the ACS Supplier Software;

 

i)                            not pledge, sell, distribute, grant, sublicense,
lease, lend, whether on a free-of-charge basis or against payment, or permit
access on a time-sharing basis or any other utilization of the ACS Supplier
Software, whether in whole or in part, for the benefit of a third party;

 

7                                                    TRAINING

 

In addition to the User Guide provided with the ACS Supplier Software, training
and other assistance will be provided upon the ACS Sublicensee’s request,
subject to conditions set forth in the Agreement. Such assistance or training
will not operate to relieve the ACS Sublicensee of its sole responsibility with
respect to the use of the ACS Supplier Software under this ACS Software
Sublicense.

 

8                                                    PROPRIETARY RIGHTS - RIGHT
TO CORRECT AND MODIFY

 

8.1                                        The ACS Supplier Software is
proprietary to the ACS Supplier and the ACS Sublicensor represents and warrants
that it has been granted the intellectual property rights necessary to grant
this ACS Software Sublicense. The copyright and all other proprietary rights in
the ACS Supplier Software are and will remain the property of the ACS Supplier.

 

8.2                                        The ACS Supplier may correct or
modify its ACS Supplier Software from time to time at its sole discretion and
the ACS Sublicensee will not undertake any correction or modification of the ACS
Supplier Software without the ACS Sublicensor’s prior written approval.The ACS
Sublicensee will install any Updates provided either by the ACS Supplier or the
ACS Sublicensor in accordance with the time schedule notified with the provision
of such Update(s). In the event of the ACS Sublicensee failing to install any
such Update(s), both the ACS Sublicensor and the ACS Supplier will be relieved
of any warranty or liability of any kind with respect to the conformity or
operation of the ACS Supplier Software.

 

9                                                    COPYRIGHT INDEMNITY

 

The ACS Sublicensee hereby accepts the transfer to its benefit of all
transferable and enforceable copyright indemnity conditions related to the
corresponding ACS Supplier Software and contained in the applicable Airbus
Contracted Suppliers Support Agreements.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 156 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

10                                            CONFIDENTIALITY

 

The ACS Supplier Software, this ACS Software Sublicense and their contents are
designated as confidential. The ACS Sublicensee undertakes not to disclose the
ACS Software Sublicense, the ACS Supplier Software or any parts thereof to any
third party without the prior written consent of the ACS Sublicensor, except to
the lessee in case of lease of an Aircraft or to the buyer in case of resale of
the Aircraft provided that such lessee or buyer agree to maintain the duty of
confidentiality as set forth in this Clause 10, without prejudice to any
provisions set forth in the Agreement. In so far as it is necessary to disclose
aspects of the ACS Supplier Software to the ACS Sublicensee’s employees, such
disclosure is permitted solely for the purpose for which the ACS Supplier
Software is supplied and only to those employees who need to know the same, save
as permitted herein or where otherwise required pursuant to an enforceable court
order or any governmental decision or regulatory provision imposed on the ACS
Sublicensee, provided that reasonable prior notice of the intended disclosure is
provided to the ACS Sublicensor.

 

The obligations of the ACS Sublicensee to maintain confidentiality will survive
the termination of this ACS Software Sublicense for a period of ten (10) years.

 

11                                            ACCEPTANCE

 

ACS Supplier Software will be deemed accepted as part of the Technical
Acceptance Process set out in Clause 8 of the Agreement.

 

12                                            WARRANTY

 

The ACS Sublicensee hereby accepts the transfer to its benefit of all
transferable and enforceable warranties related to the corresponding ACS
Supplier Software and contained in the applicable Airbus Contracted Suppliers
Support Agreements.

 

As a result, THE ACS SUBLICENSEE acknowledges that the transferable and
enforceable warranties, OBLIGATIONS and LIABILITIES contained in the Airbus
Contracted Suppliers Support Agreements will constitute the sole and exclusive
remedy available in the event of any defect or non-conformity of the ACS
Supplier Software.

 

Neither the ACS Supplier nor the ACS Sublicensor will have any liability for
data that is entered into the ACS Supplier Software by the ACS Sublicensee
and/or used for computation purposes.

 

13                                            LIABILITY AND INDEMNITY

 

The ACS Supplier Software is supplied under the express condition that neither
the ACS Supplier nor the ACS Sublicensor will have any liability in contract or
in tort arising from or in connection with the use and/or possession by the ACS
Sublicensee of the ACS Supplier Software and that the ACS Sublicensee will
indemnify and hold the ACS Sublicensor and the ACS Supplier harmless from and
against any liabilities and claims from third parties arising from such use
and/or possession.

 

14                                            EXCUSABLE DELAYS

 

14.1                                Neither the ACS Sublicensor nor the ACS
Supplier(s) will be responsible nor be deemed to be in default on account of
delays in delivery of any ACS Supplier Software or Updates due to causes
reasonably beyond ACS Sublicensor’s or its suppliers’ or subcontractors’
(including the ACS Supplier) control including but not limited to: natural
disasters, fires, floods, explosions or earthquakes, epidemics or quarantine
restrictions, serious accidents, total or constructive total loss, any act of
the government of the country of the ACS Sublicensee or the governments of the
countries of ACS Sublicensor or its

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 157 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

subcontractors or its suppliers (including the ACS Supplier), war, insurrections
or riots, failure of transportation, communications or services, strikes or
labor troubles causing cessation, slow down or interruption of services,
inability after due and timely diligence to procure materials, accessories,
equipment or parts, failure of a subcontractor or supplier (including the ACS
Supplier) to furnish materials, accessories, equipment or parts due to causes
reasonably beyond such subcontractor’s or supplier’s (including the ACS
Supplier) control or failure of the ACS Sublicensee or the ACS Supplier to
comply with its obligations arising out of the present ACS Software Sublicense.

 

14.2                                The ACS Sublicensor will, and/or will cause
the ACS Supplier to, as soon as practicable after becoming aware of any delay
falling within the provisions of this Article, notify the ACS Sublicensee of
such delay and of the probable extent thereof and will, subject to the
conditions as hereinafter provided and as soon as practicable after the removal
of the cause or causes for delay, resume delivery of the delayed ACS Supplier
Software or Update.

 

15                                            TERMINATION

 

In the event of breach of an obligation set forth in this ACS Software
Sublicense by either the ACS Sublicensor or the ACS Sublicensee, which is not
cured within 30 days from the date of receipt of a written notice notifying the
breach, the non-breaching party will be entitled to terminate this ACS Software
Sublicense.

 

In the event of termination for any cause, the ACS Sublicensee will no longer
have any right to use the ACS Supplier Software and will return to the ACS
Supplier all copies of the ACS Supplier Software and any relating documentation
together with an affidavit to that effect.

 

16                                            GENERAL PROVISIONS

 

16.1                                This ACS Software Sublicense is an Exhibit
to the Agreement and integrally forms part thereof. As a result, any
non-conflicting terms of the Agreement are deemed incorporated herein to the
extent they are relevant in the context of this ACS Software Sublicense.

 

16.2                                Notwithstanding the provisions of Clause
22.13 of the Agreement, in the event of any inconsistency or discrepancy between
any term of this ACS Software Sublicense and any term of the Agreement
(including any Appendix or other Exhibits thereto), the terms of this ACS
Software Sublicense will take precedence over the conflicting terms of the
Agreement to the extent necessary to resolve such inconsistency or discrepancy.

 

16.3                                The ACS Sublicensee acknowledges that the
ACS Supplier Software covered under the present ACS Sublicense Agreement is also
subject to the conditions relative to each ACS Supplier Software set forth in
the corresponding Airbus Contracted Suppliers Support Agreement. In the event of
any inconsistency between the terms of this Sublicense Agreement and the terms
contained in the corresponding Airbus Contracted Suppliers Support Agreement,
the latter will prevail to the extent of such inconsistency.

 

16.4                                This ACS Software Sublicense is subject to
and construed and the performance thereof will be determined in accordance with
the laws in effect in the State of New York without regard to conflict of laws
principles that could result in the application of the laws of any other
jurisdiction.  All disputes arising in connection with this ACS Software
Sublicense will be submitted to the competent courts of New York, and the
parties hereby agree to submit to the jurisdiction of those courts.

 

 

EXECUTION VERSION – Air Lease Corporation

 

Page 158 of 158

 

A350XWB Family Purchase Agreement – Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 1

 

 

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

February 1, 2013

 

 

 

 

 

 

 

 

 

 

Subject  : [*]

 

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A350XWB Family Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION -  Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 1

Page 1/4

 

Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 1

 

 

 

 

1.

[*]

 

 

 

 

 

 

2.

[*]

 

 

 

 

 

 

3.

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION -  Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 1

Page 2/4

 

Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 1

 

 

 

4.                                                      [*]

 

 

 

 

5.                                                Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

 

6.                                                Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

 

7.                                                Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION -  Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 1

Page 3/4

 

Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 1

 

 

 

 

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

 

 

Agreed and Accepted

Agreed and Accepted

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

 

By:

/s/ John J. Leahy

 

 

 

 

 

 

 

 

Its:

Chairman & CEO

 

Its:

Chief Operating Officer Customers

 

 

 

EXECUTION VERSION -  Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 1

Page 4/4

Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------

 


 

LETTER AGREEMENT N° 2

 

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

February 1, 2013

 

 

 

 

 

 

 

 

 

 

Subject  : [*]

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A350XWB Family Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 2

Page 1/4

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 2

 

 

1.

 

[*]

 

 

 

 

 

 

 

 

 

2.

 

[*]

 

 

 

1.

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 2

Page 2/4

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 2

 

 

[*]

 

 

3.                               Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

 

4.                                                Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

 

5.                                                Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 2

Page 3/4

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 2

 

 

 

 

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

Agreed and Accepted

Agreed and Accepted

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

 

By:

/s/ John J. Leahy

 

 

 

 

 

 

 

 

Its:

Chairman & CEO

 

Its:

Chief Operating Officer Customers

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 2

Page 4/4

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------

 


 

LETTER AGREEMENT N° 3

 

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

February 1, 2013

 

 

 

 

 

 

 

 

 

 

 

Subject: [*]

 

 

 

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A350XWB Family Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 3

Page 1/5

 

Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 3

 

 

1.                                                [*]

 

 

2.                                                [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 3

Page 2/5

 

Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 3

 

 

[*]

 

 

 

 

3.

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 3

Page 3/5

 

Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 3

 

[*]

 

4.                                             Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

5.                                             Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

6.                                             Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 3

Page 4/5

 

Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 3

 

 

 

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

 

 

 

Agreed and Accepted

Agreed and Accepted

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

 

By:

/s/ John J. Leahy

 

 

 

 

 

 

 

 

Its:

Chairman & CEO

 

Its:

Chief Operating Officer Customers

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 3

Page 5/5

 

Ref. CLC-CT1103521

 

 

 

--------------------------------------------------------------------------------

 


 

LETTER AGREEMENT N° 4

 

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

February 1, 2013

 

 

 

 

 

 

 

 

 

 

Subject  : [*]

 

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A350XWB Family Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

 

 

A350XWB Family Purchase Agreement

 

- Letter Agreement N° 4

 

Page 1/8

 

Ref. CLC-CT1103521

 

 

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

1.                                                [*]

 

 

 

2.                                             [*]

 

 

 

3.                                             [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

 

 

A350XWB Family Purchase Agreement

 

- Letter Agreement N° 4

 

Page 2/8

 

Ref. CLC-CT1103521

 

 

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

[*]

 

 

 

 

4.                                             [*]

 

 

 

 

5.                                             [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

 

 

A350XWB Family Purchase Agreement

 

- Letter Agreement N° 4

 

Page 3/8

 

Ref. CLC-CT1103521

 

 

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

 

 

 

6.                                                [*]

 

 

 

7.                                             [*]

 

 

 

8.                                                [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

 

 

A350XWB Family Purchase Agreement

 

- Letter Agreement N° 4

 

Page 4/8

 

Ref. CLC-CT1103521

 

 

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

 

 

9.                                                [*]

 

 

 

10.                                        [*]

 

 

 

 

11.                                     [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

 

 

A350XWB Family Purchase Agreement

 

- Letter Agreement N° 4

 

Page 5/8

 

Ref. CLC-CT1103521

 

 

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

[*]

 

 

12.                                     [*]

 

 

 

 

13.                                        Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

 

14.                                        Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

 

15.                                        Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

 

 

A350XWB Family Purchase Agreement

 

- Letter Agreement N° 4

 

Page 6/8

 

Ref. CLC-CT1103521

 

 

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

 

 

 

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

 

 

Agreed and Accepted

Agreed and Accepted

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

 

By:

/s/ John J. Leahy

 

 

 

 

 

 

 

 

Its:

Chairman & CEO

 

Its:

Chief Operating Officer Customers

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

 

 

A350XWB Family Purchase Agreement

 

- Letter Agreement N° 4

 

Page 7/8

 

Ref. CLC-CT1103521

 

 

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

APPENDIX 1

 

 

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

 

 

A350XWB Family Purchase Agreement

 

- Letter Agreement N° 4

 

Page 8/8

 

Ref. CLC-CT1103521

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

LETTER AGREEMENT N° 5A

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

February 1, 2013

 

 

 

 

 

Subject: [*]

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A350XWB Family Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5A

 

Page 1/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

1                                                 [*]

 

 

 

2                                                 [*]

 

 

 

3                                                 [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5A

 

Page 2/7

 

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

 

4                                                 [*]

 

 

 

5                                                 [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5A

 

Page 3/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

 

[*]

 

 

6                                                 [*]

 

 

 

7                                                 [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5A

 

Page 4/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

 

8                                                 [*]

 

9                                                 [*]

 

10.                                     ASSIGNMENT

 

Notwithstanding any other provision of this Letter Agreement or of the Sales
Proposal and/or the forthcoming Agreement, this Letter Agreement and the rights
and obligations of the Buyer herein shall not be assigned or transferred in any
manner, and any attempted assignment or transfer in contravention of the
provisions of this Clause shall be void and of no force or effect.

 

11.                                     CONFIDENTIALITY

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5A

 

Page 5/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

 

12.                                        COUNTERPARTS

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

 

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5A

 

Page 6/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

Agreed and Accepted

 

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

By:

/s/ John J. Leahy

 

 

 

 

 

 

Its:

Chairman & CEO

 

Its:

Chief Operating Officer Customers

 

 

 

 

 

Date:

February 1, 2013

 

Date:

February 1, 2013

 

 

 

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5A

 

Page 7/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

February 1, 2013

 

 

 

 

Subject: [*]

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A350XWB Family Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5B

 

Page 1/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

1                                                 [*]

 

 

2                                                 [*]

 

 

3                                                 [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5B

 

Page 2/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

4                                                 [*]

 

 

5                     [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5B

 

Page 3/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

6                                                 [*]

 

 

7                     [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5B

 

Page 4/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

 

8                                                 [*]

 

 

9                                                 [*]

 

 

10.                                     ASSIGNMENT

 

Notwithstanding any other provision of this Letter Agreement or of the Sales
Proposal and/or the forthcoming Agreement, this Letter Agreement and the rights
and obligations of the Buyer herein shall not be assigned or transferred in any
manner, and any attempted assignment or transfer in contravention of the
provisions of this Clause shall be void and of no force or effect.

 

11.                                     CONFIDENTIALITY

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5B

 

Page 5/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

 

12.                                        COUNTERPARTS

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

 

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5B

 

Page 6/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

Agreed and Accepted

 

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

By:

/s/ John J. Leahy

 

 

 

 

 

 

Its:

Chairman & CEO

 

Its:

Chief Operating Officer Customers

 

 

 

 

 

Date:

February 1, 2013

 

Date:

February 1, 2013

 

 

 

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 5B

 

Page 7/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 6

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

February 1, 2013

 

 

 

 

 

Subject: OPTION

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A350XWB Family Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 6

 

Page 1/5

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 6

 

 

1.                                    Scope

 

The Seller shall grant the Buyer the right to purchase five (5) additional
A350-1000 aircraft (the “Option Aircraft”).

 

The Option Aircraft shall upon exercise thereof become Aircraft and be subject
to the same terms and conditions as the Aircraft under the Agreement, unless
otherwise specifically stated herein.

 

 

2.                                    [*]

 

 

3.                                    [*]

 

 

4.                                    [*]

 

 

5.                                    [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 6

 

Page 2/5

 

Ref. CT-CLC1103521

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 6

 

 

6.                                    [*]

 

 

 

7.                                    [*]

 

 

8.                                    Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

9.                                    Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 6

 

Page 3/5

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 6

 

10.                                        Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

 

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 6

 

Page 4/5

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 6

 

 

If the foregoing correctly sets forth our understanding, please execute two (2)
originals in the space provided below and return one (1) original of this Letter
Agreement to the Seller.

 

 

 

Agreed and Accepted

 

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

By:

/s/ John J. Leahy

 

 

 

 

 

 

Its:

Chairman & CEO

 

Its:

Chief Operating Officer Customers

 

 

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 6

 

Page 5/5

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

 

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

February 1, 2013

 

 

 

 

 

Subject: [*]

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A350XWB Family Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission
pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 7

 

Page 1/10

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

 

 

1.                                    [*]

 

 

2.                                    [*]

 

 

3.                                    [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission
pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 7

 

Page 2/10

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

 

 

4.                                    [*]

 

 

5.                                    [*]

 

 

6.                                    [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission
pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 7

 

Page 3/10

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

 

 

7.                                    [*]

 

 

8.                                    [*]

 

 

9.                                    Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission
pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 7

 

Page 4/10

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

 

 

10.                            Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

 

11.                            Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

 

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 7

 

Page 5/10

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

 

 

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

 

Agreed and Accepted

 

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

By:

/s/ John J. Leahy

 

 

 

 

 

 

Its:

Chairman & CEO

 

Its:

Chief Operating Officer Customers

 

 

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 7

 

Page 6/10

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

Appendix A

 

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission
pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 7

 

Page 7/10

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

Appendix B

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission
pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 7

 

Page 8/10

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

Appendix B

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission
pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 7

 

Page 9/10

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

Appendix B

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission
pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 7

 

Page 10/10

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

February 1, 2013

 

 

 

 

 

Subject: [*]

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A350XWB Family Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 8

 

Page 1/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

 

1.                                    [*]

 

 

 

2.                                    [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 8

 

Page 2/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

 

 

 

3.                                    [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 8

 

Page 3/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 8

 

Page 4/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

 

[*]

 

 

4.                                    [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 8

 

Page 5/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

 

5.                                    Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

 

6.                                    Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

 

7.                                    Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

 

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 8

 

Page 6/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

 

If the foregoing correctly sets forth our understanding, please execute two (2)
originals in the space provided below and return one (1) original of this Letter
Agreement to the Seller.

 

 

 

Agreed and Accepted

 

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

By:

/s/ John J. Leahy

 

 

 

 

 

 

Its:

Chairman & CEO

 

Its:

Chief Operating Officer Customers

 

 

EXECUTION VERSION - Air Lease Corporation

A350XWB Family Purchase Agreement

- Letter Agreement N° 8

 

Page 7/7

 

Ref. CT-CLC1103521

 

--------------------------------------------------------------------------------

 


 

LETTER AGREEMENT N°9

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

February 1, 2013

 

 

 

 

 

Subject : European Export Credit Financing

 

AIR LEASE CORPORATION (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered into an A350XWB Family Purchase Agreement (the “Agreement”) dated 1st
February 2013 which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of the Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, non-severable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

If requested by the Buyer, the Seller shall support the Buyer by applying to the
Export Credit Agencies of France (COFACE), Germany (EULER HERMES) and the United
Kingdom (ECGD) (the “Export Credit Agencies”) with a view to obtaining financing
through European Export Credit for the acquisition of an Aircraft (including the
engines installed on such Aircraft). In this respect, the Seller and the Buyer
shall need to co-operate closely to provide all necessary information as may be
requested by the Export Credit Agencies, including detailed financial
information, in due course.

 

Subject (i) to the approval of the European authorities responsible for export
credits and (ii) to the unrestricted support of the Export Credit Agencies, an
export credit facility (the “Facility”) in respect of an Aircraft as described
hereafter may be granted to the Buyer (each such Aircraft hereafter referred to
as a “Relevant Aircraft”).

 

The Facility shall include guarantees given by each Export Credit Agency in
favour of international lending banks of recognised standing acceptable to the
Export Credit Agencies (the “Banks).

 

The terms and conditions under which a Facility may be granted to the Buyer as
at the date hereof are described in the attached Appendix A. Such terms and
conditions are subject to amendment by the Export Credit Agencies and shall
reflect the then prevailing terms of export credit for civil aircraft as
governed by the Organisation for Economic Cooperation and Development (“OECD”).
Upon request, the Seller will provide the Buyer with the latest version of the
Appendix A reflecting the prevailing terms at the time.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 9

Page 1/8

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°9

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

Agreed and accepted,

 

Agreed and accepted,

 

 

 

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

By:

/s/ John J. Leahy

 

 

 

 

 

 

Its:

Chairman & CEO

 

Its:

Chief Operating Officer Customers

 

 

 

 

 

 

 

 

 

 

 

Date:

February 1, 2013

 

Date:

February 1, 2013

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 9

Page 2/8

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°9

 

APPENDIX A

 

 

GENERAL TERMS AND CONDITIONS

 

Capitalized terms used herein and not otherwise defined in this Appendix shall
have the meanings assigned thereto in the Agreement or as defined in the Sector
Understanding on Export Credit for Civil Aircraft as entered into force on
February 1, 2011 as may be further amended from time to time by the OECD.

 

Unless otherwise stated or decided by the Export Credit Agencies in their sole
discretion, the following general terms and conditions shall apply to the
Facility:

 

 

1                                        Purpose and Amount

 

The amount of the Facility shall be up to a maximum of eighty-five percent (85%)
if the Buyer is in risk category 2 or below, up to a maximum of eighty percent
(80%) if the Buyer is in risk category 1, or such lesser percentage as may be
selected by the Buyer or imposed by the Export Credit Agencies, in each case of
the Net Aircraft Price of the Relevant Aircraft.

 

The list of these risk categories is defined by experts nominated by the members
of the OECD. Such list is confidential to the OECD members and is updated on an
on-going basis. The risk classifications reflect the senior unsecured credit
rating of the Buyer (see Table 1 in appendix).

 

The Net Aircraft Price shall be equal to the Final Price (as defined in the
Agreement) of the Relevant Aircraft including the engines/propulsion systems
(the “Engines”) installed on such Relevant Aircraft after taking into account
all price discounts and other cash credits, less all other credits or
concessions of any kind of the Seller and/or the selected engine/propulsion
system manufacturer (the “Engine Manufacturer”) related or fairly allocable
thereto.

 

Subject to the Export Credit Agencies’ prior approval, the Net Aircraft Price
may include Buyer Furnished Equipment installed on the Relevant Aircraft in an
amount agreed by the Export Credit Agencies.

 

As requested by the Export Credit Agencies, the Buyer shall provide the Seller
with a declaration signed by the selected Engine Manufacturer, indicating the
total amount of the credit memoranda made available to the Buyer with respect to
the Engines installed on the relevant Aircraft.

 

 

2                                        Participation and Currencies

 

The level of participation in the Facility from the British, French and German
Export Credit Agency shall depend on the aircraft type and the Engine selected
by the Buyer.

 

The Buyer may select from the following eligible currencies the currency in
which he wishes to denominate the Facility.

 

The currencies that are eligible for such Facility are Euros (“EUR”), Japanese
Yen (“JPY”), UK Sterling Pounds (“GBP”), US Dollars (“USD”) and other fully
convertible currencies for which there are market references.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 9

Page 3/8

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°9

 

3                                        Drawdowns and Payment to the Seller

 

The Facility relating to the Relevant Aircraft shall be drawn down upon delivery
of such Relevant Aircraft and shall be disbursed directly to the Seller upon
satisfactory presentation, inter alia, of the following documents:

 

(i)                                   an aircraft invoice issued by the Seller
and

(ii)                                the Certificate of Acceptance

 

in each case in respect of the Relevant Aircraft duly signed by a representative
of the Buyer

 

Notwithstanding any decision by the Buyer to select a currency or currencies
other than USD, the Seller shall receive the Final Price in USD at delivery of
the Relevant Aircraft.

 

 

4                                        Term and Repayment of the Facility

 

The term of the Facility (the “Term”) shall not exceed twelve (12) years.

Unless otherwise decided by the Export Credit Agencies in their sole discretion,
the British, French and German portions shall be repayable in a series of
annuity style equal payments of rent in the case of a Lease Facility (as defined
below) to amortise the Facility in respect of the Relevant Aircraft to zero over
the Term.

 

There shall be no extension of the repayment Term by way of sharing of rights in
the security on a pari passu basis with commercial lenders for the officially
supported export credit.

 

The period between each payment shall be no greater than three (3) months and
the first payment shall become payable no later than three (3) months after
delivery of the Relevant Aircraft.

 

 

5                                        Interest

 

Interest on the Facility shall be payable in arrears on the unpaid balance of
principal,
on the same date as and together with the instalments of principal except when
lease payments in advance are requested as a Risk Mitigant (as defined below)
and in the currency(ies) in which the Facility is denominated.

 

The rate of interest shall be negotiated directly with the Banks and shall be
either a floating rate or a fixed rate. Subject to the Export Credit Agencies’
prior approval, the Facility may also include an option to switch from a
floating rate to a fixed rate on terms and conditions to be defined.

 

 

6                                        Expenses and Taxes

 

The Buyer shall be responsible for all legal expenses, professional fees as well
as taxes and other costs arising out of or in connection with the application
for, the provision and administration of the Facility, including the Export
Credit Agencies’ travel expenses related to the Buyer’s presentation and/or to
the negotiation of the Facility, whether or not the Facility is actually used.
All corporate and governmental approvals necessary for the performance of the
Buyer’s obligations under the Facility shall be obtained by the Buyer so that
the payment of all amounts due to the Banks shall be satisfied without delay,
such payments to be without deduction on account of any existing or future
withholding taxes, charges, levies or other duties whatsoever. If however any
such deduction has to be made, the Buyer shall

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 9

Page 4/8

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°9

 

compensate the Banks for such deduction and shall obtain all necessary approvals
for this purpose so that the Banks receive the same net amount as they would
have received had no such deduction been made.

 

 

7                                        Security and Form of the Facility

 

As security for the repayment of the Facility, the Buyer shall provide a full
security package satisfactory to the Export Credit Agencies and the Banks.

 

The standard form of the Facility shall be a finance lease (the “Lease
Facility”). Under the Lease Facility, the Banks shall create a special purpose
vehicle (“SPV”) which (i) shall receive title to the Relevant Aircraft pursuant
to an assignment to the SPV of the relevant rights and obligations of the Buyer
under the Agreement, and (ii) shall lease such Relevant Aircraft to the Buyer
for the Term of the Facility.

 

Upon expiry of the Lease Facility and provided that no event of default has
occurred or is continuing and provided no cross default and no cross
collateralization have been called by the ECAs, the Buyer shall be entitled to
purchase the Relevant Aircraft for the greater of the amount of 1$ and the
outstanding amount due under the Lease Facility. Upon the exercise by the Buyer
of the purchase option and payment of all amounts due under the Lease Facility,
title to the Relevant Aircraft shall be transferred from the SPV to the Buyer
simultaneously.

 

8                                        Premium

 

The premium to be paid up-front by the Buyer to the Export Credit Agencies in
respect of the Facility shall be decided by the Export Credit Agencies. It shall
be no less than the Minimum Premium Rates, or if the operator of the aircraft
object (and, if different, the borrower/buyer or lessor if, in view of the
government providing the official support, the structure of the transaction so
warrants)  is based in a State where the Cape Town Convention applies, the
Minimum Premium Rates with a reduction of 10% [Table 1 sets out the current
Minimum Premium Rates with and without the Cape Town discount.]

 

The Minimum Premium Rate incorporates (i) a Risk Based Rate which is reset every
year to reflect Moody’s annual Loss Given Default over a four-year period, and
(ii) a Market Reflective Surcharge which is adjusted every quarter.

 

The calculation of the Risk Based Rate depends on the risk classification of the
Buyer. The premium payable is expressed as a percentage of the amount of the
Facility granted by the Export Credit Agencies.

 

The Buyer may benefit from a 10% Premium reduction if the Buyer and the operator
of the aircraft the subject of the ECA application is based in a jurisdiction
that has ratified the Cape Town Convention with the qualifying declarations as
defined by the OECD and has incorporated the Treaty in its set of domestic laws.

 

 

9                                        Main Terms of Financing

 

The Export Credit Agencies may, upon request of the Buyer, agree to provide
financing support at or above the Minimum Premium Rate if all the conditions
below are fulfilled to the satisfaction of the Export Credit Agencies and the
Banks:

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 9

Page 5/8

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°9

 

(i)                                   an asset-backed transaction

(ii)                                a first priority security interest in the
Relevant Aircraft

(iii)                             no more than 85% advance rate of the Net
Aircraft Price (except if the Buyer is in risk category 1 in which case it is no
more than 80%)

(iv)                           no less frequently than quarterly mortgage-style
payments

(v)                              cross default and cross collateralization of
all aircraft and engines owned legally and beneficially by the same parties
under the proposed financing.

 

The transaction should be structured to include a minimum number of Risk
Mitigants (as defined below) as set out in table below :

 

ASU Risk
Category

 

Risk Rating

 

Risk Mitigants

Total “A” + “B”
Risk Mitigants

 

Minimum
number of “A”
Risk Mitigants

 

Minimum
number of “B”
Risk Mitigants

1

 

AAA to BBB-

 

0

 

0

 

0

2

 

BB+ and BB

 

0

 

0

 

0

3

 

BB-

 

1

 

1

 

0

4

 

B+

 

2

 

1

 

1

5

 

B

 

2

 

1

 

1

6

 

B-

 

3

 

2

 

1

7

 

CCC

 

4

 

3

 

1

8

 

CC to C

 

4

 

3

 

1

 

 

Risk Mitigants shall be defined as follows:

 

“A” Risk Mitigants

 

I.                          each 5% reduction from the 85% Net Aircraft Price
advance rate, (e.g. 70% advance rate where three A Risk Mitigants are required);

 

II.                      a straight line amortisation

 

III.                  a repayment term, which does not exceed ten years

 

“B” Risk Mitigants

 

I-                         Security Deposit in an amount equal to one quarterly
instalment of principal and interest

 

II-                     Lease payments in advance,

 

III-                 Maintenance reserves in a form and amount which reflect
best market practices.

 

Subject to prior approval by the Export Credit Agencies, one of the “A” Risk
Mitigants may be replaced by a 15% surcharge on the applicable Minimum Premium
Rate.

 

The Export Credit Agencies may also, upon request of the Buyer, agree to support
the financing of the applicable premium with the amount of the premium being
added to the initial amount of principal under the Facility.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 9

Page 6/8

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°9

 

10                                Fees

 

10.1                    Banks’ Fees

 

The Buyer shall be responsible for negotiating with the Banks the fees to be
paid to them in connection with the preparation, negotiation, execution and
granting of the Facility.

 

10.2                    Export Credit Agencies’ fees

 

The Buyer shall pay a premium-holding fee on any undrawn portion of the official
support during any premium-holding period, as follows:

 

(i)                                   for the first six months of the holding
period: zero basis points per annum

(ii)                                for the second six months of the holding
period: 12.5 basis points per annum

(iii)                             for the third six months of the holding
period: 25 basis points per annum

 

 

11                                Miscellaneous

 

11.1                    The Buyer shall notify the Seller of its intention to
request the Facility not less than six (6) months before the first day of the
scheduled month of delivery of the relevant Aircraft with a view to entering
into the Facility with the Banks not less than two (2) months before the
scheduled date of delivery of the relevant Aircraft.

 

11.2                    The support of the Export Credit Agencies is subject,
inter alia, to:

 

(i)                                   a case-by-case assessment of the credit
risk;

(ii)                                the financing structure, including
securities, being acceptable to the Export Credit Agencies;

(iii)                        receipt by the Export Credit Agencies of all
material information relating to the financial, operational and ownership
situation of the Buyer (both historical and anticipated) in due time, and, if
required, from time to time, a presentation of the then current situation by the
Buyer to the Export Credit Agencies.

 

The Export Credit Agencies may also require additional information from the
Buyer before reaching a final decision. The Buyer shall be responsible for all
costs relating to the provision of the information requested by the Export
Credit Agencies.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 9

Page 7/8

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°9

 

Table 1

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 9

Page 8/8

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°10

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

 

 

 

Subject:                       [*]

 

AIR LEASE CORPORATION (ALC) and AIRBUS S.A.S. (Airbus) have entered into a
Purchase Agreement (the Agreement) dated as of the date hereof which covers the
manufacture and the sale by Airbus and the purchase by ALC of A350XWB family
aircraft as described in the Agreement.

 

Capitalised terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 10

Page 1/6

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°10

 

 

1.                                   [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 10

Page 2/6

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°10

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 10

Page 3/6

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°10

 

[*]

 

2.                                   Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of ALC herein
shall not be assigned or transferred in any manner, and any attempted assignment
or transfer in contravention of the provisions of this paragraph shall be void
and of no force or effect.

 

3.                                   Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party.  In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

4.                                   Counterparts

 

This Letter Agreement may be signed in separate counterparts.  Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 10

Page 4/6

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°10

 

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement N°10 to Airbus.

 

 

Agreed and accepted,

 

Agreed and accepted,

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

By:

/s/ John J. Leahy

 

 

 

 

 

Its:

Chairman & CEO

 

Its:

Chief Operating Officer Customers

 

 

 

 

 

 

 

 

 

 

Date:

February 1, 2013

 

Date:

February 1, 2013

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 10

Page 5/6

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°10

 

 

Schedule 1

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission

pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A350XWB Family Purchase Agreement

- Letter Agreement N° 10

Page 6/6

 

Ref. CT-CLC1103521

 

 

 

--------------------------------------------------------------------------------